Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 1 of 268 PageID #:
                                     2104




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE NORTHERN DISTRICT

                                      OF WEST VIRGINIA

                                       * * * * * * * *

            SCOTT T. BALLOCK,            *

                 Plaintiff               *   Case No.

                 vs.                     *   1:17-CV-52

            ELLEN RUTH COSTLOW,          *

            STATE TROOPER MICHAEL        *

            KIEF, STATE TROOPER          *

            RONNIE M. GASKINS,           *

            STATE TROOPER CHRIS          *

            BERRY,                       *

                 Defendants              *

                                       * * * * * * * *



                                        DEPOSITION OF
                                        MICHAEL KIEF

                                        May 28, 2019




               Any reproduction of this transcript is prohibited without

                         authorization by the certifying agency.




                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 2 of 268 PageID #:
                                     2105


                                                                                    2


      1                                   DEPOSITION

      2                                        OF

      3     MICHAEL KIEF, taken on behalf of the Plaintiff herein,

      4     pursuant to the Rules of Civil Procedure, taken before

      5     me, the undersigned, Guy Starrett, a Court Reporter and

      6     Notary Public in and for the State of West Virginia, at

      7     the offices of Steptoe and Johnson, PLLC, 1085 Van

      8     Voorhis Road, Suite 400, Morgantown, West Virginia, on

      9     Tuesday, May 28, 2019 beginning at 1:11 p.m.

     10

     11

     12

     13

     14

     15

     16

     17
     18

     19

     20

     21

     22

     23

     24



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 3 of 268 PageID #:
                                     2106


                                                                                    3


      1                            A P P E A R A N C E S

      2

      3     CHARLES J. CROOKS, ESQUIRE

      4     Crooks Law Firm PLLC

      5     244 Pleasant Street

      6     Morgantown, WV      26505

      7          COUNSEL FOR PLAINTIFF

      8

      9     MARK JEFFRIES, ESQUIRE

     10     Steptoe and Johnson, PLLC

     11     400 White Oaks Boulevard

     12     Bridgeport, WV      26330

     13          COUNSEL FOR DEFENDANTS STATE TROOPER MICHAEL KIEF/

     14          STATE TROOPER RONNIE M. GASKINS/STATE TROOPER CHRIS

     15          BERRY

     16

     17     P. TODD PHILLIPS, ESQUIRE
     18     Lyons Phillips Legal Group, PLLC

     19     141 Walnut Street

     20     Morgantown, WV      26505

     21          COUNSEL FOR DEFENDANT ELLEN RUTH COSTLOW

     22

     23

     24



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 4 of 268 PageID #:
                                     2107


                                                                                    4


      1                                   I N D E X

      2

      3     WITNESS: MICHAEL KIEF

      4     EXAMINATION

      5         By Attorney Crooks                                       7 - 248

      6         By Attorney Phillips                                   248 - 263

      7         By Attorney Jeffries                                   264 - 267

      8     DISCUSSION AMONG PARTIES                                          267

      9     CERTIFICATE                                                       268

     10

     11

     12

     13

     14

     15

     16

     17
     18

     19

     20

     21

     22

     23

     24



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 5 of 268 PageID #:
                                     2108


                                                                                    5


      1                                 EXHIBIT PAGE

      2

      3                                                              PAGE

      4     NUMBER        DESCRIPTION                                IDENTIFIED

      5     Exhibit 1     Policies and Procedures                           79

      6     Exhibit 2     Call Summary Report                               79

      7     Exhibit 3     8/22/13 Email                                     98

      8     Exhibit 4     Memo from Captain

      9                   Merrill                                           98

     10     Exhibit 5     Complaint Report                               137

     11     Exhibit 6     Domestic Violence Report                       169

     12     Exhibit 7     FBI Documents                                  190

     13     Exhibit 8     Warrant for Arrest

     14                   - Harassment                                   205

     15     Exhibit 9     Warrant for Arrest

     16                   - Unwanted Communication                       205

     17     Exhibit 10 Motion to Dismiss
     18                   Charges                                        213

     19     Exhibit 11 Investigation Report                              235

     20

     21

     22

     23

     24



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 6 of 268 PageID #:
                                     2109


                                                                                    6


      1                                OBJECTION PAGE

      2

      3     ATTORNEY                                          PAGE

      4     Jeffries                         17, 74, 94, 104, 130, 144, 148,

      5                                        152, 186, 192, 208, 212, 230

      6     Phillips                                           230

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17
     18

     19

     20

     21

     22

     23

     24
     25


                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 7 of 268 PageID #:
                                     2110


                                                                                    7


      1                            S T I P U L A T I O N

      2      ---------------------------------------------------------

      3     (It is hereby stipulated and agreed by and between counsel

      4     for the respective parties that reading, signing, sealing,

      5     certification and filing are not waived.)

      6      ---------------------------------------------------------

      7                            P R O C E E D I N G S

      8      ---------------------------------------------------------

      9                                 MICHAEL KIEF,

     10     CALLED AS A WITNESS IN THE FOLLOWING PROCEEDING, AND

     11     HAVING FIRST BEEN DULY SWORN, TESTIFIED AND SAID AS

     12     FOLLOWS:

     13                                       ---

     14                                  EXAMINATION

     15                                       ---

     16     BY ATTORNEY CROOKS:

     17           Q.    Okay.
     18                 Let's start real easy.        Full name and date of

     19     birth.

     20           A.    Lieutenant Michael Kief.

     21           Q.    Okay.

     22           A.    Date of birth is 11/25/1968.

     23           Q.    What's your middle name?

     24           A.    Andrew.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 8 of 268 PageID #:
                                     2111


                                                                                    8


      1           Q.     You wouldn't happen to be Junior or ---

      2           A.     No, sir.

      3           Q.     --- Michael Andrew Keith, III or anything of

      4     that sort?

      5           A.     No, sir.

      6           Q.     Okay.

      7           A.     There's about five of us, but no juniors or

      8     seniors.

      9           Q.     Okay.

     10                  Where were you born and raised?

     11           A.     Martinsburg.

     12           Q.     Martinsburg.

     13                  How long's it been since you lived in Berkeley

     14     County?

     15           A.     Nineteen (19) --- well, I went to college in

     16     '87, so back for summer.        So probably '91, '92 somewhere.

     17           Q.     The college, where was that?
     18           A.     Fairmont State.

     19           Q.     Fairmont State.

     20           A.     And Marshall University.

     21           Q.     Did you graduate any programs at Fairmont?

     22           A.     Board of Regents.      That was a four year.

     23           Q.     What degree did you obtain at Marshall?

     24           A.     Police Science.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 9 of 268 PageID #:
                                     2112


                                                                                    9


      1           Q.    Police science.

      2           A.    Two-year degree.

      3           Q.    Okay.

      4                 Police science --- well, let me back up to the

      5     program at Fairmont State.         Sounds like that Board of

      6     Regents program was a --- a liberal arts education?

      7           A.    What happened was I --- my major was

      8     architectural engineering.

      9           Q.    Okay.

     10           A.    And then I went to the academy.           Out of the

     11     academy, I was stationed over in Romney.             So I still had

     12     a couple hours to finish for my degree.            So I went back,

     13     and --- and just finished under the Board of Regents

     14     Degree.

     15           Q.    Okay.

     16           A.    Because they changed the catalogue.            If you're

     17     out for two years, you can't go back in under the same
     18     major.     You have to take different classes.

     19           Q.    Yeah.

     20                 Okay.

     21                 I appreciate that.       And I'm sure I'll

     22     understand this in its sequence here in just a couple

     23     minutes.     What year did you attend the police academy?

     24           A.    1994.    September of '94 to April of 1995.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 10 of 268 PageID #:
                                      2113


                                                                                     10


       1          Q.     I presume that was at the Institute facility?

       2          A.     Yes, sir.

       3          Q.     Okay.

       4                 My mother graduated there.

       5          A.     Your mother?

       6          Q.     My mother.     She was a deputy.

       7          A.     Okay.

       8          Q.     In Wood County.

       9          A.     Basic class.     Nice.

     10           Q.     And she graduated their program back in the

     11     '70s, so ---.

     12           A.     Lots changed since then.

     13           Q.     You were --- you were playing basketball in

     14     Junior High probably.

     15           A.     Probably so.     Well, actually no.       I was ---.

     16           Q.     When was ---- you was born in '68?

     17           A.     Yeah.    I would've been 12.
     18           Q.     Yeah.

     19           A.     So yeah.

     20           Q.     Okay then.

     21                  I'm a little bit familiar with their program.

     22     But I'm sure it changed a lot from the time my mother

     23     went through to --- until you attended.             So I'll ask you

     24     a couple questions about that, too.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 11 of 268 PageID #:
                                      2114


                                                                                     11


       1                 Okay.

       2                 So you graduated from Martinsburg High School?

       3          A.     Yes, sir.

       4          Q.     Okay.

       5                 And that would've been what year?

       6          A.     1987.

       7          Q.     So you graduated in 1987 from Martinsburg High

       8    School.     You then went to Fairmont State?

       9          A.     Correct.

     10           Q.     Started a program in architectural --- I'm

     11     sorry.

     12           A.     Engineering.

     13           Q.     Engineering, yeah.

     14           A.     Uh-huh (yes).

     15           Q.     I knew it wasn't design.        Engineering.          Did you

     16     ever get a degree in architectural engineering?

     17           A.     No.
     18           Q.     You started your program in architectural

     19     engineering at Fairmont, and that was in 1987.               You

     20     graduated, I presume, in '91?

     21           A.     No.     My parents got a divorce.       I can't

     22     remember what --- what year they got a divorce.                I

     23     couldn't attend college anymore.           I had to go get a job.

     24     And then I worked at Elder Beerman up in Morgantown here.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 12 of 268 PageID #:
                                      2115


                                                                                     12


       1      I became a manager there, and from there, I went to the

       2    state police academy.

       3          Q.     Okay.    All right.     Okay.

       4                 So you had to quit college after --- do you

       5    remember how many years of school you had in?

       6          A.     I think I had three and a half, four years in.

       7          Q.     You were close.

       8          A.     I was getting close, yes.         Yes, sir.

       9          Q.     Okay.

     10                  I guess I have --- my curiosity.          Not that it's

     11     all that relevant I guess to the case, but I'm just

     12     curious.     Why didn't you go back and finish up your

     13     architectural engineering program?           Why'd you switch to

     14     police work?

     15           A.     I also wanted to be a trooper.          My parents did

     16     not want me to be a trooper.          I did the drafting, home

     17     design in high school.        When they got divorced, I pretty
     18     much told them both to hell with you.            I'm going to go do

     19     what I want to do.

     20           Q.     Okay.

     21                  So you were emancipated by the divorce?

     22           A.     Pretty much.

     23           Q.     I got you.     Well, good for you.       Glad you

     24     pursued your own passion there.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 13 of 268 PageID #:
                                      2116


                                                                                     13


       1                 Okay.

       2                 So when you went to the police academy, you

       3    hired in at the state police.          And they told you, you

       4    know, before you do any, you know, police work for us,

       5    you have to go to the academy for six months.              Is that

       6    pretty much the deal that explained to you?

       7          A.     Yes, sir.     That’s how cadets do it, yes.         State

       8    police do it.

       9          Q.     That's the way I remember it when my mother

     10     went through.        The state police guys kind of had a

     11     different track that they were on.

     12           A.     Right.     We have a longer course.

     13           Q.     Yeah.     Different from municipal and county

     14     people?

     15           A.     Yes.     Yes, sir.

     16           Q.     I guess it was still that way when you went

     17     through.
     18                  All right.

     19                  So at the police academy, as a cadet, your

     20     courses of study, can you just give me --- just rattle

     21     off as many as you can readily bring to memory?

     22           A.     Accident investigation, criminal investigation.

     23       Where --- where the Marshall University comes in, they

     24     sent instructors over to the academy to teach us deviant



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 14 of 268 PageID #:
                                      2117


                                                                                     14


       1    behavior, some math course.

       2          Q.     Deviant behavior.       You mean, like, criminal

       3    psychology?

       4          A.     Pretty much.      Yes, sir.

       5          Q.     Okay.

       6                 Did you ever learn what a borderline

       7    personality diagnosis means?

       8          A.     I know about it.

       9          Q.     You --- you do know something about that?

     10           A.     I've read about it, but I don't know too much

     11     about it, sir.       Not ---

     12           Q.     Okay.

     13           A.     --- clinically.

     14           Q.     Okay.

     15                  Well, that's fine.       What you have read about

     16     borderline personality, was it in connection with this

     17     litigation?
     18           A.     No, sir.    No, sir.

     19           Q.     Was it in connection with Ellen Ruth Costlow by

     20     any chance?

     21           A.     No, sir.

     22           Q.     Okay.

     23                  So it was something --- perhaps another case

     24     you were walking?



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 15 of 268 PageID #:
                                      2118


                                                                                     15


       1          A.     I was also taught at Pierpont Community

       2    College.

       3          Q.     Oh, okay.

       4                 So you were doing background research for your

       5    teaching?

       6          A.     Sure.

       7          Q.     Sorry.     Maybe I misunderstood you.        I thought I

       8    heard you say that you did some teaching at Pierpont?

       9          A.     Yes, sir.

     10           Q.     And I took it you to mean that you read about

     11     borderline personality in preparation for your teaching

     12     work there?

     13           A.     Oh, no.     No, sir.

     14           Q.     That was my mistake then.

     15           A.     No, sir.

     16           Q.     I misunderstood what you were telling.

     17           A.     No, sir.
     18           Q.     Okay.

     19                  Well, at any rate, I --- I interrupted you with

     20     some questions.        And I appreciate you tolerating that.             I

     21     asked you before to identify best you could from memory

     22     the courses that you took when you were at the academy.

     23                  So you said criminal investigation, ---

     24           A.     Accident ---.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 16 of 268 PageID #:
                                      2119


                                                                                     16


       1          Q.     --- traffic accidents, deviant behavior.

       2          A.     That was through Marshall.         Of course, we did

       3    the qualificat --- firearms, driving skills, things like

       4    that.

       5          Q.     Okay.

       6                 Criminal investigation, that makes a lot of

       7    sense.     I'm going to guess that there are probably a

       8    variety of individual classes that were given in respect

       9    to the topic of criminal investigation.             I mean, that

     10     could really take in some ---

     11           A.     Some.

     12           Q.     --- territory.

     13           A.     Uh-huh (yes).

     14           Q.     I mean, that's the --- the guts of police work

     15     after all, is investigating crimes and --- and you're not

     16     always going to show up in the midst of a fracas and ---

     17     and restore peace.       A lot of times you're --- you're
     18     coming along after the fact, and you have to investigate

     19                  True?

     20           A.     Yes, sir.

     21           Q.     Okay.

     22                  So criminal investigation.         Did you have

     23     classes that were specific to domestic disturbances?

     24           A.     Not that I can recall, sir.



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 17 of 268 PageID #:
                                      2120


                                                                                     17


       1          Q.     I've heard it said and I'm sure you have as

       2    well ---.     Now I have the opportunity to ask somebody

       3    who's in the line of duty this question.             Is it true that

       4    first responders, particularly police officers, regard

       5    domestic dispatches as some of the least pleasant and

       6    perhaps most dangerous calls that you can be assigned?

       7                       ATTORNEY JEFFRIES:       Objection.     Calls for

       8    speculation.

       9    BY ATTORNEY CROOKS:

     10           Q.     I'm just asking for your take on that.

     11           A.     It can --- it can be that way, yes, sir, when

     12     emotions are involved ---

     13           Q.     Okay.

     14           A.     --- between two people.

     15           Q.     Does your blood run cold when somebody says we

     16     got a domestic dispute?

     17           A.     No.
     18           Q.     We need you to ---

     19           A.     No, sir.    Not at all.

     20           Q.     --- respond to it?

     21           A.     Not at all.     It's dealing with people.         However

     22     their emotional state is when we get there, it’s, you

     23     know, up to us to calm them down and take care of the

     24     situation.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 18 of 268 PageID #:
                                      2121


                                                                                     18


       1           Q.    So when you are dispatched on a domestic call,

       2    what sort of expectations are you entertaining as you're

       3    in route there?

       4           A.    I have learned not to do that.

       5           Q.    Okay.

       6           A.    Everything's different.        What you expect is not

       7    what you're going to get.         Whether it be a small call

       8    that escalates to something larger, or a major that

       9    escalates or --- or deescalates to something that doesn't

     10     have anything to do with it.          It's just --- I don't

     11     really speculate when I go to a call.            I've learned that,

     12     just take care of it when you get there.

     13            Q.    So running through this list of classes you

     14     took at the academy, traffic accidents, criminal

     15     investigation, deviant behaviors taught by adjuncts from

     16     the Marshall University, firearms issues, driving skills.

     17       How about investigation techniques as they relate to
     18     interview setting, how to interview people?

     19            A.    We would have troopers come in and talk to us

     20     about investigative skills.          As far as interview

     21     processes, there wasn't a specific class on that.               No,

     22     sir.

     23            Q.    You finished at the academy in April 1995?

     24            A.    Yes, sir.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 19 of 268 PageID #:
                                      2122


                                                                                     19


       1          Q.     Did you receive any awards or distinctions upon

       2    graduation?

       3          A.     No, sir.

       4          Q.     Do they hand out awards or distinctions to any

       5    of the cadets?

       6          A.     I think they recognize the top person in the

       7    --- in the class.        But other than that, no, sir.

       8          Q.     Did you have your marksman badge or anything of

       9    that nature as a product of your training at the academy?

     10           A.     I had a shooting badge, yes, sir.

     11           Q.     Did you earn that because of your training at

     12     the academy?

     13           A.     Yes, sir.

     14           Q.     Anything else in that block?

     15           A.     Sorry?

     16           Q.     Anything else of that type?

     17           A.     Skills?
     18           Q.     Yeah.     I mean, we've mentioned your shooting

     19     badge.     I mean, is there anything else?

     20           A.     Right.     Everything was pretty much pass or

     21     fail.

     22           Q.     Uh-huh (yes).

     23                  Okay.

     24                  So after you graduated the academy in April



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 20 of 268 PageID #:
                                      2123


                                                                                     20


       1    1995, they posted you somewhere.           Where did --- where'd

       2    you go?

       3          A.     Romney.     Hampshire County.

       4          Q.     How long were you there?

       5          A.     1995 to 2002.

       6          Q.     You're a Lieutenant now.

       7          A.     Yes, sir.

       8          Q.     What was your rank at the time you posted in

       9    Romney?

     10           A.     Trooper to Senior Trooper.

     11           Q.     Aside from serving honorably over a period of

     12     time, anything else you had to do to achieve promotion

     13     from the rank of Trooper to Senior Trooper?

     14           A.     No, sir.

     15           Q.     Okay.

     16                  What was your second posting?

     17           A.     Came to Morgantown.
     18           Q.     So that would've been --- what time --- what

     19     part of 2002?

     20           A.     I believe it was around April.          I believe.     I

     21     know it was in the spring.

     22           Q.     Have you been posted in Morgantown ever since

     23     April of 2002?

     24           A.     No, sir.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 21 of 268 PageID #:
                                      2124


                                                                                     21


       1          Q.     How many other postings have you had since

       2    2002?

       3          A.     From Morgantown, I was promoted to Sergeant in

       4    Moundsville.

       5          Q.     So you got a promotion to Sergeant and

       6    transferred to Marshall County?

       7          A.     Yes, sir.

       8          Q.     How long were you in Marshall County?

       9          A.     Approximately three years.

     10           Q.     Did you --- strike that.

     11                  Were you promoted during the time that you were

     12     posted in Marshall County?          That is to say beyond

     13     Sergeant?

     14           A.     No, sir.    I was transferred back to Morgantown

     15     as a Sergeant.

     16           Q.     So that would've been your fourth posting.

     17                  Am I ---
     18           A.     Correct.

     19                  Back to Morgantown.

     20           Q.     --- hearing ---?

     21           A.     Yes, sir.

     22           Q.     So you were reposted to Morgantown in about

     23     2005?

     24           A.     That's about right.       Yes, sir.



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 22 of 268 PageID #:
                                      2125


                                                                                     22


       1           Q.    You have any more specific recollection as to

       2    time of year?

       3           A.    No, sir.    I do not.

       4           Q.    Were you promoted from Sergeant to Lieutenant

       5    during the time you were serving your fourth post here in

       6    Morgantown?

       7           A.    No, sir.    From Morgantown, I went to Wheeling

       8    as a First Sergeant.

       9           Q.    So your fifth posting to Ohio County?

     10            A.    Yes, sir.     That was in September of, I believe,

     11     '15.    I think so.      It was '15.    I think it was September,

     12     '15.

     13            Q.    I want to make sure I have this understood

     14     accurately.      You were a First Sergeant while you were

     15     serving in Wheeling?

     16            A.    Yes, sir.     Sergeants are --- Sergeant's

     17     Assistant Detachment Commander --- Detachment Commander
     18     pertain to the county.        First Sergeant is a district.

     19     It's usually three counties.           Supervise three counties.

     20            Q.    Okay.

     21            A.    The Sergeants are underneath them.

     22            Q.    You anticipated me beautifully.          That was what

     23     I was going to ask you to do is explain the difference

     24     between being a Sergeant and First Sergeant.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 23 of 268 PageID #:
                                      2126


                                                                                     23


       1                 So your promotion to First Sergeant was

       2    coincident with your transfer to Wheeling?

       3          A.     Yes, sir.

       4          Q.     Am I understanding that right?

       5          A.     Yeah, yeah.     Yes, sir.     Yes.

       6          Q.     Now, when you were supervising three counties,

       7    what --- what did that entail?

       8          A.     It basically entailed supervising the three

       9    Sergeants that I had, one in each county, and making sure

     10     those Detachments ran correctly.

     11           Q.     What county Sergeants were you supervising?

     12           A.     Ohio County, Brook County and Hancock County.

     13           Q.     How long were you in the Wheeling post?

     14           A.     Approximately three years and some change.             I

     15     was promoted to Lieutenant in February of this year.

     16           Q.     Of 2019?

     17           A.     Yes, sir.
     18           Q.     Could ---?

     19           A.     Yes.   Uh-huh (yes).      Yep.    Yes, sir.    Two years

     20     and some --- three years and some change.             Three years,

     21     six months.      Something like that.

     22           Q.     So February, 2019 promoted to ---

     23           A.     First Lieutenant.

     24           Q.     --- First Lieutenant?



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 24 of 268 PageID #:
                                      2127


                                                                                     24


       1          A.     Yes, sir.

       2          Q.     How many grades of Lieutenant are there?

       3          A.     Two on the books.       We just use one.

       4          Q.     Okay.

       5          A.     There is a Second Lieutenant promotion on the

       6    books, but we don't use it.

       7          Q.     Okay.

       8                 So you were promoted to First Lieutenant in

       9    February 2019 and transferred coincidentally to

     10     Morgantown?

     11           A.     Elkins.

     12           Q.     I'm sorry.     To Elkins.

     13                  So it sounds like the --- the longest period

     14     that you were in any one posting was Morgantown between

     15     2005 and 2015?

     16           A.     Yes, sir.

     17           Q.     During that time, you were a Sergeant?
     18           A.     Yes, sir.

     19           Q.     As Sergeant, you were answerable to a First

     20     Sergeant?

     21           A.     I was --- I was an Assistant Detachment

     22     Commander and Detachment Commander during that time.                As

     23     I was an Assistant Detachment Commander, I would answer

     24     to the Detachment Commander and the First Sergeant.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 25 of 268 PageID #:
                                      2128


                                                                                     25


       1          Q.     Okay.

       2                 Who was your Detachment Commander?           I'm going

       3    to --- I'm going to do it this way.            Ten years' time

       4    span.      You guys get shifted around.

       5          A.     Right.

       6          Q.     So I'm going to guess that you had different

       7    Detachment Commanders ---

       8          A.     Yes, sir.

       9          Q.     --- during that ten period of years.

     10           A.     Yes.     Uh-huh (yes).

     11           Q.     All right.

     12                  Let me focus my question then during the time

     13     period that I think most pertinent to why we're together

     14     here.

     15           A.     Sure.

     16           Q.     Let's look at, say, 2012, 2013, '14, '15.

     17           A.     Correct.
     18                  Okay.

     19           Q.     Until you're transferred.

     20           A.     Yes, sir.

     21           Q.     So let's says 2012 through '15, how many

     22     different Detachment Commanders did you have during that

     23     time?

     24           A.     In 2015, right before I went to Wheeling, I was



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 26 of 268 PageID #:
                                      2129


                                                                                     26


       1    the Detachment Commander.         I had that for --- it was over

       2    a year.     I can't remember how --- how long that was.

       3    Before that, if I'm working backwards?

       4          Q.     Sure.

       5          A.     Lieutenant Kennedy was the Detachment Commander

       6    right before me.

       7                 Hold on.

       8          Q.     Okay.

       9                 How long ---

     10           A.     Hold on a second.

     11           Q.     --- was Lieutenant Kennedy your Detachment

     12     Commander?

     13           A.     Hold on one second.

     14           Q.     Sure.

     15           A.     Yeah.    That's correct.        Yes, sir.

     16                  I --- I can't say that, sir.          I don't know.

     17     It's ---.
     18           Q.     Too long ago?

     19           A.     It was --- yeah.       Too --- yeah.        People come

     20     and go as you said.        Yes, sir.

     21           Q.     That's policy, isn't it?          To some degree you

     22     guys are moved around, you know, by design?

     23           A.     No, sir.    Not now.      No.    The reason I was

     24     stagnant in --- in Morgan --- in Morgantown for that long



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 27 of 268 PageID #:
                                      2130


                                                                                     27


       1    is because my kids were here.

       2          Q.     Okay.

       3          A.     Didn't want to go anywhere.         Didn't test.       I

       4    didn't do anything because my kids were here.

       5          Q.     All right.

       6          A.     And they were growing up.         So I was happy, you

       7    know, just staying put without promotions.

       8          Q.     Okay.

       9                 I think I follow that.        Let me return to my

     10     question, though.       As a matter of policy, is it

     11     desirable, from the perspective of the state police, that

     12     --- that their troopers serve different parts of the

     13     state over the course of their stay?

     14           A.     No, sir.     No, sir.

     15           Q.     All right.

     16           A.     It's changed.

     17           Q.     State police would be satisfied to have you
     18     stay in one spot?

     19           A.     If that's what you would like, yes.           If you

     20     didn't test for promotion --- there's a guy here in

     21     Morgantown that's been here 20-some years.

     22           Q.     Okay.

     23           A.     But he's never really wanted to go anywhere

     24     else.



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 28 of 268 PageID #:
                                      2131


                                                                                     28


       1           Q.    I see.

       2                 Okay.

       3                 Now, has it always been the policy to leave it

       4    up to the individual troopers as to whether they stay or

       5    not?

       6           A.    Since I've been.      I --- I understand before

       7    they would transfer them, but since I've been in, it's

       8    pretty much been that way.         Yes, sir.

       9           Q.    All right.

     10                  Maybe that's where I got off the track.            It

     11     used to be the policy, and then it ceased to be?

     12            A.    Right.    Right.    It's common to get promoted

     13     with --- I mean, I'm sorry --- transferred with a

     14     promotion.      If that spot's open.

     15            Q.    Okay.

     16                  So February, 2019 you were promoted to First

     17     Lieutenant, transferred to Elkins Town.             How long were
     18     you in Elkins?

     19            A.    My current duty station's in Elkins.

     20            Q.    So you're still working there?

     21            A.    Yes, sir.

     22            Q.    As a First Lieutenant posted to Elkins, do you

     23     supervise --- do you supervise troopers in multiple

     24     counties?



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 29 of 268 PageID #:
                                      2132


                                                                                     29


       1          A.     No, sir.

       2          Q.     Okay.

       3                 Describe for me what the nature of your

       4    position is as First Lieutenant.

       5          A.     I'm part of the Professional Standards Unit.

       6          Q.     Professional Standards Unit?

       7          A.     Yes, sir.

       8          Q.     On TV, they would call that office of internal

       9    affairs.

     10                  Right?

     11           A.     Pretty much.     Yes, sir.

     12           Q.     Okay.

     13                  So if police officers, or troopers --- pardon

     14     me --- are accused of misconduct, ---

     15           A.     Yes, sir.

     16           Q.     --- you would be involved in investigating that

     17     misconduct?
     18           A.     Yes.     There's other Lieutenants also that

     19     they're under PSU.        It would be one of us that would go

     20     in and investigate that.

     21           Q.     How many Lieutenants are in PSU?

     22           A.     There's at least one per troop.          We have six

     23     --- we'll have eight troops. But we'll have First

     24     Lieutenants in charge of PSU in six of those troops.                I'm



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 30 of 268 PageID #:
                                      2133


                                                                                     30


       1    sorry.      Turnpike, seven.

       2           Q.    So there are seven troops?

       3           A.    There's eight troops.

       4           Q.    Okay.

       5           A.    Counting BCI.

       6           Q.    Okay.

       7           A.    BCI would not have their --- would not have

       8    PSU.

       9           Q.    BCI?

     10            A.    Bureau of Criminal Investigations.

     11            Q.    So have you ever worked in Bureau of Criminal

     12     Investigations?

     13            A.    No, sir.

     14            Q.    No experience in that one?

     15            A.    No, sir.

     16            Q.    Okay.

     17                  So you started doing professional standards
     18     unit work in February of this year, 2019?

     19            A.    Yes, sir.

     20            Q.    Do you like it?

     21            A.    That's a broad question.

     22            Q.    I suppose so.

     23            A.    I don't like the area.        I do not like --- it's

     24     a beautiful area.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 31 of 268 PageID #:
                                      2134


                                                                                     31


       1          Q.     Elkins is beautiful.

       2          A.     Yes, it is.     And I spend a lot of time out in

       3    the field.

       4          Q.     Very rural.

       5          A.     Yes.    Very beautiful though.       It's --- I

       6    inspect Detachments, and you know, I just don't know a

       7    lot of the guys over there because I've never been over

       8    there before.

       9          Q.     Okay.

     10                  All right.

     11                  So the nature of the work that you do in the

     12     Professional Standards Unit, it includes investigating

     13     wrongdoing allegations on the part of troopers.               What

     14     else does it take in?        Is that all you do?

     15           A.     No, sir.     No, sir.    We --- we have to inspect

     16     Detachments, inspect facilities, inspect troopers.

     17           Q.     When you say you inspect troopers, what do you
     18     mean by that?

     19           A.     If we go and do an Detachment inspection, part

     20     of that inspection is to make sure that their weapons are

     21     --- are in good shape.         Their laptops, any personnel

     22     equipment they've been issued, it's inspected.

     23           Q.     Do you go through personnel files and judge

     24     whether the trooper is up to date on all of their



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 32 of 268 PageID #:
                                      2135


                                                                                     32


       1    training and certifications?

       2          A.     No, sir.    That's up to the academy.

       3          Q.     The academy does that.

       4          A.     Uh-huh (yes).

       5          Q.     On an ongoing basis?

       6          A.     We go once a year to in service, we call it.

       7          Q.     Okay.

       8          A.     And in that in service, we get enough hours to

       9    recertify us from year to year.

     10           Q.     Okay.

     11                  I think I understand you.

     12                  How long is the in service that's done on an

     13     annual basis?

     14           A.     It's usually Tuesday morning through Thursday

     15     evening.

     16           Q.     Is it same time every year?

     17           A.     They start in February of each year, and it
     18     goes to the end of May.         It depends on which week you go.

     19       They schedule you during that time period.

     20           Q.     I think I understand you.

     21                  So tell me about that in service training.

     22     What does it entail?

     23           A.     We have different classes depending on what the

     24     academy is teaching that year.          We have defensive tactics



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 33 of 268 PageID #:
                                      2136


                                                                                     33


       1    updates, we requalify with our weapons, we have a

       2    physical and see the department doctor.

       3          Q.     State police are usually pretty fit specimens

       4    by my observation.

       5          A.     Yes.    We try.    But at least we get a physical

       6    year.

       7          Q.     Okay.

       8                 Well, I mean, if --- if you got severely obese,

       9    that would be a problem for you, wouldn't it?

     10           A.     Yes, sir.

     11           Q.     You might not even pass your physical

     12     standards?

     13           A.     The physical standards is only for promotions.

     14           Q.     Oh, is it?

     15           A.     Yes, sir.

     16           Q.     Okay.

     17           A.     There's --- yes.
     18           Q.     Okay.

     19                  I just presumed that they expected you guys to

     20     stay fit and trim.

     21           A.     I think there's case law out there preventing

     22     that for some reason.          Not that I get into all that.

     23           Q.     I think you might be right about that.

     24           A.     Yes, sir.



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 34 of 268 PageID #:
                                      2137


                                                                                     34


       1          Q.     I’m a little surprised, but okay.

       2                 So how many investigations of trooper

       3    misconduct have you been involved in so far?

       4          A.     One.

       5          Q.     One.     That wouldn't happen to concern either of

       6    the other two trooper Defendants in this litigation,

       7    would it?

       8          A.     No, sir.     No, sir.

       9          Q.     Okay.

     10           A.     No, sir.     And let me qualify that's not the

     11     only job I have in the state police.

     12           Q.     Yeah.     I --- I presume that you had other

     13     duties?

     14           A.     Yes, sir.

     15           Q.     Right.

     16           A.     Yes, sir.

     17           Q.     How many state troopers are there right now?
     18           A.     There's over 600.       I don't know the number.

     19           Q.     Yeah, I'm not holding you to a precise number.

     20           A.     It changes ---

     21           Q.     I'm just trying to get a reliable ---.

     22           A.     --- from day to day.

     23                  Yes, sir.

     24           Q.     I'm just trying to get a reliable ballpark



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 35 of 268 PageID #:
                                      2138


                                                                                     35


       1    figure.

       2          A.     It changes from day to day.

       3          Q.     Over 600?

       4          A.     Yes, sir.

       5          Q.     So there are over 800 troopers spread among

       6    eight troops?

       7          A.     Six hundred (600).

       8          Q.     What'd I say?

       9          A.     Eight hundred (800).

     10           Q.     Oh, I'm sorry.

     11                  There are over 600 troopers spread among eight

     12     troops?

     13           A.     And headquarters.

     14           Q.     And headquarters.       The one case of alleged

     15     misconduct that you have investigated, is it concluded?

     16           A.     Yes, sir.

     17           Q.     How long did it take to conduct that?
     18           A.     About a week.

     19           Q.     So you --- based on what you've been told, and

     20     how you've been trained in conducting these inquiries, is

     21     that fairly standard turnaround time?

     22           A.     It depends on the investigation.

     23           Q.     Depends on what the nature of the allegation

     24     is?



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 36 of 268 PageID #:
                                      2139


                                                                                     36


       1          A.     This is a very straightforward allegation.

       2          Q.     Do you know if any professional standards unit

       3    inquiries have been conducts either in regard to your

       4    performance or the performance of Chris Berry or Ronnie

       5    Gaskins in connection with this matter?

       6          A.     No, sir.    I do not know that.

       7          Q.     When I say this matter, I mean the issues that

       8    are joined in the pleadings of this civil action.

       9          A.     No, sir.    I know there is a complaint filed,

     10     but I do not believe the professional standards unit

     11     conducted an investigation.

     12           Q.     Okay.

     13                  Why not?

     14           A.     The letter I received from --- they have to

     15     notify us.     And plus, they notify us when the --- when

     16     the investigation is over with.           I believe the letter

     17     that I got pertained to, I believe --- and this is from
     18     my recollection.        If --- when the court case was over, if

     19     an investigation is still warranted or wanted, they would

     20     do an investigation after the court case was --- was

     21     done.

     22           Q.     When did you receive that letter?

     23           A.     Oh, my gosh.     That's --- I would say a couple

     24     years ago.     But it could've been much longer than that. I



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 37 of 268 PageID #:
                                      2140


                                                                                     37


       1    don't remember.

       2          Q.     Do you know who filed the complaint?

       3          A.     That was Mr. Ballock, Senior.

       4          Q.     That would be Tom ---

       5          A.     Yes, sir.

       6          Q.     --- Ballock?

       7          A.     Uh-huh (yes).

       8          Q.     Do you have any memory as to when Mr. Tom

       9    Ballock, Senior filed his complaint ---

     10           A.     No, sir.

     11           Q.     --- with the Professional Standards Unit?

     12           A.     No, sir.

     13           Q.     Were you shown a copy of his complaint?

     14           A.     I --- I believe the letter I received was the

     15     response that was given to him.           The letter that was

     16     written to him was also ---.

     17           Q.     Copied to you?
     18           A.     Yes, sir.

     19           Q.     Okay.

     20                  Was the complaint proceeding just you

     21     individually, or against you, Trooper Gaskins and Trooper

     22     Berry altogether?

     23           A.     I believe it was individually.

     24           Q.     Okay.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 38 of 268 PageID #:
                                      2141


                                                                                     38


       1                 How about the other two troopers?           Were ---?

       2          A.     I don't know anything about that, sir.

       3          Q.     You don't know?

       4          A.     No, sir.

       5          Q.     I guess another biographical topic I wanted to

       6    cover has to do with your family situation.              You

       7    mentioned you --- you raised some kids already?

       8          A.     Yes, sir.

       9          Q.     Are you currently married?

     10           A.     No, sir.

     11           Q.     No?

     12           A.     No, sir.

     13           Q.     Okay.

     14                  Are you divorced, or did your wife pass away?

     15           A.     Divorced.

     16           Q.     How long has that been?

     17           A.     I believe that was 2005.
     18           Q.     No remarriages?

     19           A.     No, sir.

     20           Q.     Were you just married the one time?

     21           A.     Yes, sir.

     22           Q.     How many kids do you have?

     23           A.     Two.

     24           Q.     I'm not going to depose them, but I would ask



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 39 of 268 PageID #:
                                      2142


                                                                                     39


       1    you a couple questions ---

       2          A.     Sure.

       3          Q.     --- in that direction.        First of all, boy,

       4    girl?

       5          A.     Both.    One each.

       6          Q.     Okay.

       7                 Which one's older?

       8          A.     My daughter.

       9          Q.     How old is she?

     10           A.     She will be --- let me see.         1995.    She'll be

     11     24 this year.

     12           Q.     She was born in 1995?

     13           A.     Yes, sir.

     14           Q.     Same year as my son.

     15                  And so your son, what year was he born?

     16           A.     1998.    He'll be 21 this year.

     17           Q.     Is he going to the academy?
     18           A.     He wants to be a police officer, but he wants

     19     to finish college first.

     20           Q.     Okay.

     21                  How about your daughter?        She in school?

     22           A.     She --- she went through a beautician school.

     23           Q.     Okay.

     24           A.     Yes.



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 40 of 268 PageID #:
                                      2143


                                                                                     40


       1          Q.     How about the training you got at the academy -

       2    -- specifically I want to ask about what, at least in my

       3    line of work, lawyers would refer to as professional

       4    conduct, perhaps ethics.

       5          A.     Yes, sir.

       6          Q.     Did you receive any training in that?

       7          A.     I believe we had a class in ethics.

       8          Q.     Tell me what kind of material was discussed in

       9    that.

     10           A.     I really don't remember, sir.

     11           Q.     Is there a Code of Ethics for state police

     12     officers?

     13           A.     Sorry?

     14           Q.     Do you have a Code of Ethics that you adhere to

     15     in the state police?

     16           A.     You mean spelled out Code of Ethics?           What we

     17     can do and what we can't do?
     18           Q.     Sure.

     19           A.     Sure thing.

     20           Q.     Lawyers do it, so I'm --- I'm asking whether

     21     state police do it, too.

     22           A.     No, sir.

     23           Q.     Lawyers have a set rules we have to go by.

     24           A.     Nothing spelled out.       We do have some core



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 41 of 268 PageID #:
                                      2144


                                                                                     41


       1    values.     But as far as ethical, I mean, we've been told

       2    what we can do and what we can't do.            But as far as it

       3    being spelled out, I don't know where --- where I can

       4    find that.

       5          Q.     So there's no Code of Ethics, there's no set of

       6    rules of professional or --- or proper conduct?               Whether

       7    the word --- I don't want to overstate the question by

       8    using the word professional.          There are no rules of

       9    conduct for state police officers?

     10           A.     Of course, we have --- I don't understand your

     11     --- are you trying to pin me down to a specific ---

     12     something in writing that we have or ---?

     13           Q.     Sure.    I mean, you work in the professional

     14     standards unit.

     15           A.     Yes, sir.

     16           Q.     How do you judge the propriety of conduct on

     17     the part of troopers if there is no Code of Ethics or
     18     codified set of rules for conduct?

     19           A.     State code, of course.        What we can't do.       We

     20     can't break a law or do anything against state code.                As

     21     far as ethical violations, that would be referred to an

     22     investigation and a determination if the officer's

     23     conduct was becoming or not becoming.

     24           Q.     Would the professional standards unit make that



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 42 of 268 PageID #:
                                      2145


                                                                                     42


       1    investigation?

       2          A.     Yes, sir.

       3          Q.     If a state police officer, trooper, had a

       4    romantic relationship --- and by that, I mean a

       5    relationship that included sexual relations --- with a

       6    member of the public, would it be considered unethical

       7    for that trooper to investigate a complaint filed by that

       8    person?

       9          A.     I don't understand your question.

     10           Q.     Sure.

     11           A.     Is it unethical for a trooper to have a sexual

     12     relation with another person or ---?

     13           Q.     I presume it's not unethical for troopers to

     14     have sexual relationships.         My question has to do with

     15     the propriety of a state trooper having a sexual

     16     relationship with a member of the public, and then acting

     17     in an official capacity to investigate a complaint made
     18     by the person with whom they have a sexual relationship.

     19     Would that be considered appropriate conduct on the part

     20     of the state trooper?

     21           A.     I --- I guess it would be --- it would be

     22     determined by what that investigation was.             There's all

     23     different forms of investigations.           I don't know.      It's

     24     kind of a broad question.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 43 of 268 PageID #:
                                      2146


                                                                                     43


       1          Q.     Do you know if Christopher Berry, Trooper

       2    Christopher Berry, ever had a sexual relationship with

       3    Ellen Ruth Costlow?

       4          A.     I do not know that.       No, sir.

       5          Q.     If Christopher Berry had a personal

       6    relationship with Ellen Ruth Costlow, and she wanted to

       7    file a complaint against her estranged husband at the

       8    time, my client, ---

       9          A.     Right.

     10           Q.     --- Scott Ballock, ---

     11           A.     Yes, sir.

     12           Q.     --- would it have been appropriate for Chris

     13     Berry to participate in any way in the investigation of

     14     that complaint?

     15           A.     If a trooper was having a sexual relationship

     16     with a person, and for him to be personally involved with

     17     making a complaint against her ex-husband or --- or a
     18     family member would be improper.

     19           Q.     Why?

     20           A.     He wouldn't be a non-biased person.

     21           Q.     Why would that be a problem?

     22           A.     Because he would have emotional connection with

     23     the person he's making a complaint about.

     24           Q.     That would explain his impartiality, wouldn't



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 44 of 268 PageID #:
                                      2147


                                                                                     44


       1    it?

       2          A.     Impartiality to ---?

       3          Q.     His lack of impartiality when he received that.

       4    If a trooper is having a sexual relationship with a

       5    member of the public, that by itself is not a problem?

       6          A.     No, sir.    Unless it's on duty.

       7          Q.     Unless it's during ---

       8          A.     Right.

       9          Q.     --- work hours.

     10                  Okay.

     11                  I understand that.       I don't know if my

     12     information is that precise.

     13                  The point that I'm touching on currently here

     14     has to do with if a trooper --- in this case we're

     15     talking about Christopher Berry ---

     16           A.     Yes, sir.

     17           Q.     --- having a sexual relationship with a member
     18     of the public.        And we're talking about Ellen Ruth

     19     Costlow?

     20           A.     Yes, sir.

     21           Q.     And she wanted to make a criminal complaint

     22     against her then estranged husband, Scott Ballock, ---

     23           A.     Yes, sir.

     24           Q.     --- my client, ---



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 45 of 268 PageID #:
                                      2148


                                                                                     45


       1          A.     Yes, sir.

       2          Q.     --- it would be inappropriate for Christopher

       3    Berry to either participate directly or to try and

       4    influence his colleagues at the state police in the

       5    investigation of the complaint that Ellen Ruth Costlow

       6    might have made against my client?

       7          A.     Yes, sir.

       8          Q.     One of the reasons ---.

       9          A.     I'm not avoiding your question.          I'm just

     10     trying to make sure we --- we're clear.

     11           Q.     I appreciate that.

     12           A.     Okay.

     13           Q.     I appreciate your careful attention to my

     14     questions because these are lawyerly questions.               There's

     15     a lot of stuff in it, and I can tell you're paying close

     16     attention.

     17           A.     Okay.
     18           Q.     I appreciate it.

     19                  Thank you.

     20                  I'll try to be clearer with you.          I don't --- I

     21     don't have any problem with your asking for

     22     clarification.       I want to make sure we understand one

     23     another.

     24           A.     Yes, sir.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 46 of 268 PageID #:
                                      2149


                                                                                     46


       1          Q.     If Christopher Berry was having a romantic

       2    relationship with Ellen Costlow, and he participated or

       3    tried to influence a state police investigation into a

       4    complaint initiated by Ellen Costlow against my client,

       5    Scott Ballock, during the course of their divorce, that

       6    would be inappropriate because under such circumstances,

       7    Chris Berry would lack impartiality?

       8          A.     Correct.

       9          Q.     Okay.

     10                  Help me understand what the policy position of

     11     the state police was during the period that you were

     12     working in the Morgantown Detachment from 2012 through

     13     2015 with specific regard to the handling of complaints

     14     in the context of domestic disputes that were pending in

     15     family court.

     16                  All right?

     17           A.     Okay.
     18           Q.     There's a lot in that question.

     19           A.     There is.

     20           Q.     But I --- my sense is that you followed it.

     21           A.     Yes, sir.

     22           Q.     Okay.

     23                  There's a term that you here used sometimes

     24     called lawfare.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 47 of 268 PageID #:
                                      2150


                                                                                     47


       1          A.     Never heard of it.

       2                       COURT REPORTER:      Sorry I didn't---.

       3                       ATTORNEY CROOKS:       Lawfare.    Lawfare.

       4    L-A-W-F-A-R-E.

       5                       COURT REPORTER:      Okay.

       6                       Thank you.

       7    BY ATTORNEY CROOKS:

       8          Q.     Yeah.    It's kind of --- it'd kind of a

       9    modification of the word warfare.

     10           A.     Okay.

     11           Q.     And instead of, you know, overt violence, it's

     12     the use of the court system to try and disadvantage or

     13     hurt another person.

     14           A.     Okay.

     15           Q.     Say making a criminal complaint, not so much

     16     because the subject of the complaint was guilty of

     17     anything criminal, but to try and gain an advantage or to
     18     hurt that person.

     19           A.     Okay.

     20           Q.     Okay.

     21                  People who are going through divorces sometimes

     22     are motivated by a lot of hurt and anger.

     23           A.     Sure.

     24           Q.     If the opportunity comes along in the course of



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 48 of 268 PageID #:
                                      2151


                                                                                     48


       1    divorce litigation, they'll inflict emotional pain on the

       2    person from whom they're getting divorced.

       3          A.     Yes, sir.

       4          Q.     You're familiar with that.         I know you got

       5    divorced.

       6          A.     Yes, sir.

       7          Q.     So --- and I don't --- I don't necessarily want

       8    to put your divorce upon on the examining table here.

       9    But at least, you know, I know because you've been

     10     through the process of divorce that it's a kind of a sad

     11     thing at the very least.

     12           A.     Sadder and unpleasant.

     13           Q.     Sad and unpleasant.

     14           A.     Yes, sir.

     15           Q.     Yeah.    You're ending a relationship ---

     16           A.     Yes, sir.

     17           Q.     --- with somebody that, you know, you married
     18     at one point.        And --- and in your case, and my case, I'm

     19     divorced also, children were involved.

     20           A.     Yes, sir.

     21           Q.     So --- well, in the case of Scott and Ellen,

     22     there were two children involved.           Are you aware of that?

     23           A.     Yes, sir.

     24           Q.     And a boy, Tommy, and a daughter, Summer.             Were



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 49 of 268 PageID #:
                                      2152


                                                                                     49


       1    --- did you know the names of those kids?

       2          A.     I probably read them someplace, sir.

       3          Q.     Okay.

       4                 During the period of time when you were working

       5    in the Morgantown Detachment, 2012 through 2015, there

       6    were times when Ellen Ruth Costlow contacted members of

       7    the detachment to initiate criminal complaints my client.

       8    Are you aware of that?

       9          A.     About what, sir?      What --- what's --- is there

     10     a specific?

     11           Q.     It does get rather specific, but I'm just

     12     asking generally at the moment.           Are you aware that Ellen

     13     Ruth Costlow initiated at least one criminal complaint

     14     against my client, Scott Ballock, during the time that

     15     you were working in Morgantown Detachment?

     16           A.     Did she initiate and seek that out?

     17           Q.     Yes.
     18           A.     No.

     19           Q.     All right.

     20                  So I'm acting on the point of clarification

     21     that you just ---

     22           A.     Sure.

     23           Q.     --- offered back to me.        What is it about that

     24     point of clarity that prompted you to say you weren't



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 50 of 268 PageID #:
                                      2153


                                                                                     50


       1    aware of that?

       2          A.     I --- I'm sorry.      I'm misconstruing your

       3    question.     She did not initiate ---.

       4          Q.     I may have confused you without intending to.

       5    You worked in the Morgantown Detachment ---

       6          A.     Yes, sir.

       7          Q.     --- of the state police between 2012 and 2015?

       8          A.     Yes, sir.

       9          Q.     You were a sergeant?

     10           A.     Yes, sir.

     11           Q.     And my question has to do with some of the

     12     merits that we're litigating in this civil action.

     13           A.     Sure.    Yes, sir.

     14           Q.     Okay.

     15                  I'm asking you do you remember, generally, that

     16     Ellen Ruth Costlow initiated at least one criminal

     17     complaint against my client, Scott Ballock, during that
     18     time.

     19           A.     That was not her intent when she came into the

     20     state police detachment.

     21           Q.     Okay.

     22                  What was her intent, as far as you were able to

     23     discern?

     24           A.     A complaint against Trooper Berry.



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 51 of 268 PageID #:
                                      2154


                                                                                     51


       1          Q.     Against Trooper Berry?

       2          A.     Yes, sir.

       3          Q.     All right.

       4                 Tell me about that.       When was it, first of all?

       5          A.     It was my first contact with Tom Ballock,

       6    Senior.     He had called in to the state police barracks to

       7    let us know, or let me know --- he asked for a supervisor

       8    --- to let me know that Chris Berry was having an affair

       9    with his daughter-in-law or soon to be daughter-in-law.

     10                  That conversation was short.         There was a

     11     couple of questions that I had that he answered.

     12           Q.     What were those?

     13           A.     I asked him what his relationship was to Ms.

     14     Costlow.     He said he was the father-in-law.           I asked him

     15     why he was making the complaint instead of her husband.

     16     I don't remember how he responded to that, if he did.                I

     17     asked him if he wanted to make a formal complaint, and he
     18     declined to do so.

     19           Q.     So you offered to facilitate the filing of a

     20     formal complaint?

     21           A.     Yes.

     22           Q.     And your recollection is that Tom, Senior ---?

     23           A.     He said he didn't want to do that.

     24           Q.     Did he explain why?



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 52 of 268 PageID #:
                                      2155


                                                                                     52


       1          A.     No, sir, he did not.

       2          Q.     Is that the end of your contact with Tom,

       3    Senior?

       4          A.     Yes, sir.      I believe so.

       5          Q.     When was that?

       6          A.     That was --- I do not know that, sir, not

       7    without looking at --- it was the first time that I knew

       8    of Mr. Ballock and knew of the situation.

       9          Q.     Okay.

     10                  So Ellen Ruth Costlow ---

     11           A.     Yes, sir.

     12           Q.     --- comes in the picture next.

     13           A.     Trooper Berry did first, yes.

     14           Q.     All right.

     15                  Trooper Berry.      Go ahead.     Tell me what you

     16     remember.

     17           A.     I called Trooper Berry, and told him about the
     18     allegation.      He denied it.     I asked him to come in and

     19     speak to me.      He did.     He --- he came in.      He did --- I

     20     looked at his cell phone.         He let me see his cell phone,

     21     and there wasn't anything on there that --- that gave me

     22     concern or no --- no proving or disproving of a --- of a

     23     relationship.

     24           Q.     Were there any communications on Trooper



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 53 of 268 PageID #:
                                      2156


                                                                                     53


       1    Berry's cell phone ---?

       2           A.    I don't remember that.        I'm sorry.     Go ahead.

       3           Q.    You're cooperating with me, and I appreciate

       4    it, but we're --- we're kind of getting comfortable with

       5    each other so you're kind of anticipating my question and

       6    overrunning it a little bit.          That's not disrespectful.

       7    It's just how it works with humans.            So let me, without

       8    being rude to you, suggest that you need to let me finish

       9    the question.

     10            A.    Absolutely.

     11            Q.    Okay.

     12                  That way the transcript will --- will read a

     13     lot better.

     14            A.    Got you.

     15            Q.    You examined Christopher Berry's cell phone as

     16     part of your inquiry into, this informal complaint we'll

     17     call it, ---
     18            A.    Right.

     19            Q.    --- that Tom Ballock, Senior had phoned in to

     20     you?

     21            A.    Correct.

     22            Q.    All right.

     23                  In those days, there in Morgantown Detachment,

     24     were troopers using an official West Virginia State



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 54 of 268 PageID #:
                                      2157


                                                                                     54


       1    Police phone, and then maintaining a --- a separate

       2    personal phone?

       3          A.     No, sir.

       4          Q.     Okay.    All right.

       5                 So if a state police trooper like Christopher

       6    Berry had to conduct state police business on the

       7    telephone as opposed to over the radio, he would just use

       8    his own personal phone?

       9          A.     Yes, sir.

     10           Q.     Okay.

     11                  Likewise, if Trooper Berry wanted to use his

     12     cell phone for his own personal, private own business,

     13     it'd be that same phone?

     14           A.     True.    Yes, sir.

     15           Q.     Okay.

     16                  So you weren't --- you weren't trying to, you

     17     know, examine some official phone versus ---
     18           A.     No, sir.

     19           Q.     --- his personal phone?

     20           A.     No, sir.

     21           Q.     All right.

     22                  That's all.     That's the only point I'm trying

     23     to make clear here.        Sources of evidence, you know.

     24                  So you looked at his phone.         Did you find that



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 55 of 268 PageID #:
                                      2158


                                                                                     55


       1    Christopher Berry had communicated directly with Ellen

       2    Ruth Costlow using his cell phone?

       3          A.     I don’t remember that, sir.         I do not remember

       4    if there was any communications between him and her on

       5    there.     I remember that there wasn't anything --- there

       6    wasn't anything proving an allegation on his cell phone.

       7    I don't remember specific conversation between him and

       8    her on the cell phone.         It's been so many years.        I --- I

       9    don't remember that point.

     10           Q.     When you say you examined his phone, what did

     11     you look at, specifically as you can tell me?

     12           A.     Text messages.

     13           Q.     So you looked at text messages?

     14           A.     Yes.

     15           Q.     Did you look at the call history?

     16           A.     Yes, sir.

     17           Q.     All right.
     18                  Anything else?

     19           A.     No, sir.      No, sir.

     20           Q.     These cell phones, you can do all kinds of

     21     things?

     22           A.     Yes.   Yes.     Yes.

     23           Q.     I use mine for email.

     24           A.     Yes.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 56 of 268 PageID #:
                                      2159


                                                                                     56


       1          Q.     Did you look at Christopher Berry's email

       2    account?

       3          A.     No, sir.     I did not.

       4          Q.     Okay.

       5          A.     He was letting me look at his cell phone, his

       6    personal cell phone so ---.

       7          Q.     Well, you had legitimate reason to do so.

       8                 Right?

       9          A.     Right.

     10           Q.     All right.

     11                  You were the sergeant for the detachment?

     12           A.     One of the sergeants, yes, sir.

     13           Q.     Okay.

     14                  I take it was within your scope of

     15     responsibilities as a sergeant in the detachment to make

     16     the inquiry of Christopher Berry that you made?

     17           A.     Yes, sir.
     18           Q.     Okay.

     19                  Did you consider this to be an investigation

     20     that would be reported to the ---?

     21           A.     Professional Standards Unit?

     22           Q.     Professional Standards Unit, yeah.

     23           A.     Depending on what I found.

     24           Q.     Explain that answer to me with a little more



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 57 of 268 PageID #:
                                      2160


                                                                                     57


       1    detail.

       2          A.     If he was conducting a relationship or --- or

       3    activities on duty that --- that weren't --- if he was

       4    doing something extracurricular on duty, then that would

       5    be a problem.

       6          Q.     Okay.

       7                 Was Chris Berry married at that time?

       8          A.     I do not know his married status.

       9          Q.     Okay.

     10                  I think we've already established that there's

     11     nothing, per se, inappropriate about state police

     12     officers, troopers, having personal relationships with

     13     civilians?

     14           A.     Correct.

     15           Q.     That in and of itself is perfectly fine?

     16           A.     Yes, sir.

     17           Q.     Likewise, if Chris Berry was having a
     18     relationship with Ellen Ruth Costlow at that time,

     19     whenever it was that Tom Ballock called and

     20     complained, ---

     21           A.     Yes, sir.

     22           Q.     --- that was not necessarily a problem to your

     23     way of thinking unless it was taking up company time?

     24           A.     Correct.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 58 of 268 PageID #:
                                      2161


                                                                                     58


       1          Q.     After looking Trooper Berry's cell phone, you

       2    were satisfied that there was --- there was nothing that

       3    you could see in the text app or the call history to

       4    suggest that he was, in fact, having a relationship with

       5    Ellen Ruth Costlow.        Is that ---

       6          A.     Correct.

       7          Q.     --- to the best of your memory?

       8          A.     Yes, sir.

       9          Q.     But you're not able to recall whether there

     10     might've been evidence of direct communication between

     11     Chris Berry and Ellen Ruth Costlow on his cell phone?

     12           A.     Correct.

     13           Q.     There may be very --- there may very well have

     14     been communication between Chris Berry and Ellen Ruth

     15     Costlow on Chris Berry's cell phone?

     16           A.     Yes, sir.     That point, I cannot remember.

     17           Q.     Okay.
     18                        ATTORNEY JEFFRIES:       Are we at a breaking

     19     point, Charles?       Break wanted.

     20                        What time is it?

     21                        COURT REPORTER:       2:10, and we can go off

     22     the record.

     23                                        ---

     24     (WHEREUPON, A SHORT BREAK WAS TAKEN.)



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 59 of 268 PageID #:
                                      2162


                                                                                     59


       1                                       ---

       2                       ATTORNEY CROOKS:       We can go back on the

       3    record.

       4    BY ATTORNEY CROOKS:

       5          Q.     Okay.

       6                 Just before we took our short break, we were

       7    talking about a timeframe that we'll probably be able to

       8    pin down more precisely by reference to the voluminous

       9    document productions that have been made.

     10                  But doing the best we can from memory, it

     11     sounds like you --- you heard from Tom Ballock, Senior by

     12     his way of calling --- asking for the person in charge at

     13     the barracks.        Got you.   He complained about Chris Berry.

     14                  And then you got in touch with Trooper Berry,

     15     talked to him.        He denied the relationship with Ellen

     16     Ruth Costlow.        You looked at his cell phone.        Can't

     17     remember exactly what you found, but you're confident
     18     that you certainly didn't find anything that prompted you

     19     to act further on that particular inquiry.

     20                  Have I summed all that up correctly?

     21           A.     Correct.     Yes, sir.

     22           Q.     Okay.

     23                  Did you do anything else at that point to

     24     investigate Tom Ballock, Senior's complaint about Trooper



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 60 of 268 PageID #:
                                      2163


                                                                                     60


       1    Berry?

       2           A.    Yes, sir.

       3           Q.    What did you do?

       4           A.    Called Ms. Costlow.

       5           Q.    All right.

       6                 How'd you --- how'd you know how to get in

       7    touch with her?       Did Tom Ballock give you that

       8    information, or ---?

       9           A.    I don't remember how I found that out.            No,

     10     sir, I don't remember that.

     11            Q.    Didn't get it off Trooper Berry's phone, did

     12     you?

     13            A.    I doubt that, sir.       I don't remember how I got

     14     her --- her phone information.

     15            Q.    Okay.

     16                  Well, you can't say for sure that there wasn't

     17     communication between Trooper Berry and Ellen Costlow, so
     18     it's possible you did get it from his phone?

     19            A.    Again, I don't know, sir.

     20            Q.    All right.

     21                  So tell me about this.        Did you go to see her?

     22     Did she come to see you?         Did you just talk over the

     23     phone?      How did this go down?

     24            A.    I --- I called her on the phone, had a



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 61 of 268 PageID #:
                                      2164


                                                                                     61


       1    conversation with her on the phone.

       2          Q.     Okay.

       3                 Walk me through what you remember about that.

       4          A.     I told her why I was calling.          She --- she got

       5    upset and denied any affair with Trooper Berry.               And she

       6    made the comment --- a comment about --- and I don't know

       7    exactly word for word, but she made the comment she was

       8    being harassed.

       9          Q.     By whom?

     10           A.     I don't believe she even said that, sir.            I

     11     don't remember the whole gist of the conversation.                Being

     12     wronged, though.

     13                  She asked if she could come into the state

     14     police barracks to talk to me.          I said, well, sure if you

     15     have a complaint you would like to make or --- or talk to

     16     me, that's fine.        So she came in.

     17           Q.     Have you told me everything you can recall
     18     about your first telephone discussion with her?

     19           A.     No, sir.    That's about the --- the vague ---

     20     the vague memory I have of it.

     21           Q.     Did you make notes of your conversation with

     22     Tom Ballock, Senior, your discussion with Trooper Berry,

     23     and your phone call with Ellen Ruth Costlow?

     24           A.     I believe I jotted a few things down talking to



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 62 of 268 PageID #:
                                      2165


                                                                                     62


       1    Mr. Ballock.      I don't remember if I jotted anything down

       2    talking to Trooper Berry or Ms. Costlow.             I don't

       3    remember that.

       4          Q.     Okay.

       5                 I don't know enough about internal policy and

       6    procedure at the state police at the time this happened

       7    to have an anticipation, but --- so I'll just ask you.

       8    Did you open any kind of a file?           Did you keep anything

       9    on these inquiries that you were making by way of, say, a

     10     computer file?

     11           A.     No, sir.

     12           Q.     Okay.

     13                  Would it be fair to say that prior to Ellen

     14     Ruth Costlow coming in to see you, to that point, you did

     15     not see enough information to warrant getting in touch

     16     with the PSU about Mr. Ballock's complaint?

     17           A.     Correct.
     18           Q.     After all, Tom Ballock was offered the

     19     opportunity to file a formal complaint.             You offered to

     20     facilitate it.

     21           A.     Yes, sir.

     22           Q.     True?

     23           A.     Yes, sir.

     24           Q.     Okay.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 63 of 268 PageID #:
                                      2166


                                                                                     63


       1                 I take it then the next thing that happened in

       2    the story is Ellen Ruth Costlow came in to see you?

       3          A.     Correct.

       4          Q.     Okay.

       5                 When was it?     Was it straight away, was it the

       6    same day?

       7          A.     I almost believe it was that night.           Yes, sir.

       8          Q.     Same day?

       9          A.     I believe so.      I believe so.     Yes.    I believe

     10     it was that night.       I can't 100 percent say that, but I

     11     believe it was that night.

     12           Q.     I'm going to suggest that this probably was all

     13     taking place during the calendar year 2013.              Am I helping

     14     you there?     Anything about the work you've done on this

     15     matter, maybe documents you reviewed in preparation?

     16           A.     Not 100-percent sure, sir.         Don’t --- I don't

     17     remember ---
     18           Q.     Okay.

     19           A.     --- without looking at the ---.

     20           Q.     Let me ask you that question since it's come up

     21     in my thinking.       What have you done in order to get ready

     22     in this deposition today?         You reviewed anything?

     23           A.     I met with Mr. Jeffries and reviewed some

     24     emails.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 64 of 268 PageID #:
                                      2167


                                                                                     64


       1          Q.     Okay.

       2                 So you did look at some documentation?

       3          A.     Yes, sir.

       4          Q.     Okay.

       5                 The emails that you reviewed, ---

       6          A.     Uh-huh (yes).

       7          Q.     --- were they part of the production that I

       8    have here in front of me dated March 21, 2018, it looks

       9    like?

     10                        ATTORNEY CROOKS:       Maybe you go the page

     11     count memorized, Mark.         Do you?

     12     BY ATTORNEY CROOKS:

     13           Q.     It looks to me like it's --- well, I've got 882

     14     pages of documents that Mark produced to me on March 21,

     15     2018.      And I will represent to you I've been through this

     16     recently, and there's a lot of emails in here.

     17           A.     Yes, sir.
     18           Q.     Would --- would those be some of the same

     19     emails that you reviewed?

     20           A.     Yes, sir.

     21           Q.     Do you remember looking through a stack like

     22     this?

     23           A.     I --- we referenced certain emails, sir.

     24           Q.     All right.



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 65 of 268 PageID #:
                                      2168


                                                                                     65


       1                 Mark is right there.       He probably had something

       2    flagged that he wanted to talk to you about.

       3                 Right?

       4                 Now, I --- I really don't want to take the time

       5    to go page by page down through 880-some pages of

       6    documents that have been produced.           And I'm sure you

       7    appreciate that.

       8          A.     Yes, sir.

       9          Q.     You wouldn't want to spend the time with me to

     10     do that, either.       I've done it before.       So that's why I'm

     11     doing so much of this in reliance on the review that

     12     you've made, and your recollection of this events.

     13                  Right?

     14           A.     Yes, sir.

     15           Q.     However, we do have these documents here.

     16           A.     Yes, sir.

     17           Q.     And if you want to --- if you want to brace
     18     your memory by having --- taking a moment or two to kind

     19     of look down through this, I'm happy to do that for you.

     20           A.     Okay.

     21           Q.     All right?

     22           A.     Yes, sir.

     23           Q.     So I don't want to give you the wrong idea

     24     about how this process works.          I --- I'm looking for, you



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 66 of 268 PageID #:
                                      2169


                                                                                     66


       1    know, your best, honest recollection and testimony about

       2    all this stuff.       And it's not --- you know, it's not a

       3    contest or ---

       4          A.     Sure.

       5          Q.     --- anything of that nature.

       6                 All right.

       7                 So Ellen Ruth Costlow comes in to see you the

       8    evening of the same day that you called her?

       9          A.     I believe it was the same evening.

     10           Q.     To the best of your memory?

     11           A.     Yes, sir.

     12           Q.     Tell me what you remember.         What was your

     13     impression when --- when she came in to see you?

     14           A.     She --- she came to the state police barracks.

     15     She sat down, and she --- well, I had a conversation

     16     about her and Trooper Berry, which she denied having an

     17     affair with Trooper Berry.
     18                  She then went on to say she was in the middle

     19     of a divorce or in --- in the process of divorce and that

     20     her soon to be ex-husband would not stop contacting her,

     21     that she was being harassed daily with emails and text

     22     messages.

     23           Q.     You say Ellen Ruth Costlow denied having a

     24     romantic relationship with Christ Berry.             Did she deny



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 67 of 268 PageID #:
                                      2170


                                                                                     67


       1    knowing Trooper Berry?

       2          A.     No.     No, she --- I don't believe she did deny

       3    knowing Trooper Berry.

       4          Q.     Okay.

       5                 Tell me what you remember in that direction.

       6          A.     I really don't remember a lot.          I remember

       7    something to the effect that Trooper Berry was up in her

       8    neighborhood conducting some sort of investigation.                 But

       9    I don't know the specifics of the --- I don't remember

     10     the specifics of the investigation or why he was up in

     11     that neighborhood doing that.

     12           Q.     We do have some documentation on that.            In

     13     fact, I can show you documentation --- and this is from

     14     2013 ---

     15           A.     Uh-huh (yes).

     16           Q.     --- when the 911 call was placed.

     17           A.     Okay.
     18           Q.     And the 911 call resulted in some state police

     19     responding to the Costlow residence.            Maybe you reviewed

     20     some of that evidence in preparation for the deposition

     21     today?     No --- no bells going off?

     22           A.     No bells going off, sir.        I know --- I know the

     23     state police at least went up there at least once, but

     24     I ---.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 68 of 268 PageID #:
                                      2171


                                                                                     68


       1          Q.     Let me see if this might job your memory a

       2    little.

       3          A.     Okay.

       4          Q.     And again, we can take the time necessary to

       5    get into some of these documents.

       6          A.     Sure.

       7          Q.     And I am going to show you some documents in

       8    the course of this, but you know, you're a

       9    straightforward, attentive witness, and you have an

     10     impressive memory.        So we're covering a lot of ground

     11     without the time necessary for a lot of document work.

     12     So I'm going to take advantage of that.

     13                  There came a time when my client, Scott

     14     Ballock, called and talked to you and he asked about the

     15     fact that state police went to his estranged wife's

     16     residence.     And he questioned you as to why there was no

     17     report of that police activity.
     18           A.     Yes, sir.

     19           Q.     And you were a bit --- affronted, I believe

     20     would be a fair way to put it, by his questioning you

     21     along that line.

     22           A.     I think that's a mischaracterization.

     23           Q.     Okay.

     24                  Well, let me just ask you personally, do you



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 69 of 268 PageID #:
                                      2172


                                                                                     69


       1    remember having a conversation with Scott?

       2          A.     I remember having a conversation with Scott.

       3          Q.     You do remember that?

       4          A.     Yes.

       5          Q.     Okay.

       6                 Good.    So tell me about his conversation that

       7    you had with Scott Ballock.

       8          A.     From what I remember about the conversation, he

       9    called in and asked about an incident that happened at

     10     his house.     And I believe he wanted a report, if I

     11     remember correctly.

     12           Q.     Uh-huh (yes).

     13           A.     And ---.

     14           Q.     I believe he did.

     15           A.     Okay.

     16           Q.     Yeah.

     17           A.     And I explained how to get that report.              Well,
     18     he --- he asked me if there was a report filed.               I

     19     checked.     There was not a report filed.          So he questioned

     20     me on why there wasn't a report filed.

     21           Q.     Okay.

     22                  You presumably went on your computer system,

     23     called up a database in some fashion or whatever, and

     24     were able to determine that there was no report on file?



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 70 of 268 PageID #:
                                      2173


                                                                                     70


       1          A.     The CI log did not show a report on file.

       2          Q.     What log?

       3          A.     Criminal Investigation log.

       4          Q.     Okay.

       5                 So you told Scott Ballock that there was no

       6    report prepared?

       7          A.     Correct.

       8          Q.     What else do you remember about the

       9    conversation?

     10           A.     I believe he asked me why there wasn't a report

     11     filed.     And I explained to him, you know, based upon the

     12     investigating officers or the responding officers'

     13     observations, and you know, it's up to them to --- to

     14     initiate a report if they feel that it needs to be

     15     initiated.      But, you know, if they --- if, you know, a

     16     trooper goes on a call, and there's no substance to that

     17     call, then a report probably isn't going to be filed.
     18           Q.     Okay.

     19                  What do you remember about the substance of the

     20     call, that is to say --- I realize as I listen to my own

     21     questioning that that's probably a confusing way to

     22     phrase it.      Scott Ballock called you, told you that state

     23     police had been to his residence, and his estranged wife

     24     was currently living there.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 71 of 268 PageID #:
                                      2174


                                                                                     71


       1                 And he wanted a copy of the report.           You looked

       2    in the Criminal Investigation log on your computer and

       3    told him there was no report.          And he wanted to know why.

       4    You told him that the trooper who responded must have

       5    judged it unworthy of a report.

       6                 Is that ---?

       7          A.     Correct.     Yes, sir.

       8          Q.     Okay.

       9                 Do you know anything about what happened when

     10     that --- who that trooper was, or what he found?

     11           A.     From what I remember, it was a verbal

     12     altercation at his house or his --- that residence.

     13           Q.     All right.

     14                  They were estranged.       Do you --- do you guys in

     15     the state police use that word, estranged?

     16           A.     We can.

     17           Q.     When --- when someone is married to another
     18     person, but by order of the family court, usually,

     19     they're not living together.

     20           A.     Correct.

     21           Q.     Then they are said to be estranged.

     22           A.     Yes, sir.

     23           Q.     That's the way we sue that word in the law.

     24     You guys use it that way, too?



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 72 of 268 PageID #:
                                      2175


                                                                                     72


       1          A.     We can.     Yes, sir.

       2          Q.     Okay.     All right.

       3                 So it is accurate to say that his wife lived

       4    there, but he did not because they were going through a

       5    divorce at the time.        And that squares with your best

       6    memory of what you learned about all of this ---

       7          A.     Yes, sir.

       8          Q.     --- at the time?

       9                 Who was the state police trooper who went to

     10     the house?

     11           A.     I can't remember that, sir.         I don't remember

     12     that.

     13           Q.     All right.

     14           A.     I'd hate to speculate.

     15           Q.     All right.

     16                  Did you make any effort to find out at the time

     17     who the trooper was?
     18           A.     I can't remember, sir.

     19           Q.     You don’t' remember if you tried to find out?

     20           A.     No, sir.     I can't remember that.

     21           Q.     How was Scott Ballock in his attitude and ---

     22           A.     I remember ---.

     23           Q.     --- in the course of this conversation?

     24           A.     I believe his discourse came from when I told



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 73 of 268 PageID #:
                                      2176


                                                                                     73


       1    him there wasn't a police report filed.             And he

       2    continually questioned me upon that.            And I really didn’t

       3    have another answer for him except for the fact that it

       4    was what it was, a verbal altercation that the

       5    investigating --- or the responding officer didn't feel

       6    like a report needed to be filed.

       7          Q.     Okay.

       8          A.     But he kept pressing upon that issue.

       9          Q.     Was there any policy or practice in effect at

     10     the state police at the time of this response to the

     11     Ballock residence in Thistledown as to whether a report

     12     should be filed if a child, minor child, was present?

     13           A.     No, sir.

     14           Q.     If Summer Ballock, a minor child at the time,

     15     was present at the Ballock residence when her mother and

     16     Kenny Ice, Junior were having an argument, and the state

     17     police came to the house about it, there'd be no
     18     expectation on the part of the state police that the

     19     trooper should formalize what they did, what they found,

     20     what they did, in order to safeguard the interests of

     21     that minor child?

     22           A.     It depended on thee escalation of the --- of

     23     the incident.

     24           Q.     Okay.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 74 of 268 PageID #:
                                      2177


                                                                                     74


       1                 So I mean, we don't know who the trooper was,

       2    but it wasn't you.

       3          A.     It was not me.

       4          Q.     So but --- but you are supervisory.           You're a

       5    lieutenant, and you supervisor troopers, so you're in a

       6    position to know.       If a trooper went to the residence,

       7    there was no violence going on at the time, and upon

       8    inquiring, it seemed that violence was not likely, then

       9    it would be an acceptable policy and procedure for the

     10     trooper to, you know, tell the people at the residence,

     11     look, you know, if I have to come back here, it's going

     12     to be a problem?       And then go back, get in the car, you

     13     know, let the station know that everything's ---

     14     everything's okay, and that, you know, you're back onto

     15     the next thing.

     16           A.     If ---.

     17                        ATTORNEY JEFFRIES:       Object to the form.
     18     I'm not sure if there was a question, and if there was,

     19     I'm not sure what it was.

     20     BY ATTORNEY CROOKS:

     21           Q.     That would be --- that would be an acceptable

     22     approach to take on the part of whoever that trooper was?

     23           A.     If there wasn't anything going on.           If there's

     24     no criminal offense, yes, sir.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 75 of 268 PageID #:
                                      2178


                                                                                     75


       1          Q.     When you show up, and there's physical violence

       2    in flagrante right there in front of you, you know, then

       3    that's a different story altogether.            But if it's just a

       4    verbal argument, and everybody's cool, then a trooper

       5    doesn't have to fill out a report even if there was a

       6    minor child present?

       7          A.     Correct.

       8          Q.     What do you know about Chris Berry

       9    investigating in the Thistledown neighborhood?

     10           A.     Just from general recollection, there was

     11     something about car break-ins.

     12           Q.     Okay.

     13           A.     But that's about all I know.         I don't know if

     14     he was following up on something.           I have no --- that was

     15     --- that's my general recollection.

     16           Q.     Ellen Costlow told you that she knew Chris

     17     Berry, and it was because he'd been in the neighborhood
     18     investigating car break-ins.

     19                  True?

     20           A.     That I do not remember.        I don't remember that

     21     --- that specific with her.

     22           Q.     Okay.

     23                  So you may have garnered your information about

     24     Chris Berry's investigative activity in the Thistledown



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 76 of 268 PageID #:
                                      2179


                                                                                     76


       1    neighborhood from some source other than Ellen Costlow?

       2           A.    From Chris or --- yeah.        I don't remember that,

       3    sir.

       4           Q.    Okay.

       5                 If Chris Berry was investigating car break-ins

       6    in the Thistledown neighborhood, would that be something

       7    that he would be obliged by the policy and procedure of

       8    the state policy to document?

       9           A.    Sir?

     10            Q.    If Chris Berry was in the Thistledown

     11     neighborhood investigating reports of car break-ins,

     12     would that be the sort of investigative effort that would

     13     --- you'd expect to be written?           Put in writing?      Kept on

     14     file?

     15            A.    There would be --- that would be on his daily

     16     activity sheet, his general activity of what happened

     17     during that day.
     18            Q.    What if he went up and did that investigation

     19     on his own time?       Would there be ---?

     20            A.    On his own time?

     21            Q.    Would there be any record of it?

     22            A.    I --- I'm not too sure I know the question,

     23     sir.

     24            Q.    All right.



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 77 of 268 PageID #:
                                      2180


                                                                                     77


       1                 Kind of an odd question, isn't it?           I'm

       2    suggesting that a state trooper would go up to

       3    Thistledown neighborhood on his own time, off the clock,

       4    and conduct an investigation to car break-ins in the

       5    neighborhood.      That --- that would sound very irregular,

       6    wouldn't it?

       7          A.     In uniform or ---?

       8          Q.     I don’t know if he was wearing his uniform at

       9    the time.

     10           A.     I --- it would be very unlikely some trooper

     11     would be investigating a crime on their off-duty hours.

     12           Q.     That would be very irregular, wouldn’t it?

     13           A.     Yes, sir.     It would be irregular.

     14           Q.     In your review of the discovery in this case,

     15     have you seen the Monongalia County sheriff's report

     16     indicating that deputies went to the Ballock household in

     17     Thistledown neighborhood in 2013 in response to an
     18     argument between Ellen Costlow and Kenny Ice, Junior?

     19           A.     In preparations for this case, sir?

     20           Q.     At any point during the course of this case.

     21           A.     I might have seen it during the investigation,

     22     but I don't have any ---.

     23           Q.     You have a general memory of ---

     24           A.     I remember ---.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 78 of 268 PageID #:
                                      2181


                                                                                     78


       1          Q.     --- being aware of it?

       2          A.     Yes.    I have a general memory of being aware

       3    --- general recollection of --- of yes, that, yes.

       4          Q.     In that report --- and again, we can take the

       5    time to pull it up here, but in that report, I looked at

       6    it as recently as last evening.           That's why I'm recalling

       7    it.    It says in there that Ellen Costlow begged the

       8    deputies not to prepare a report because she was involved

       9    in a divorce case.       She --- she didn't want --- she

     10     didn’t want the fact that there --- the police had to be

     11     called to her residence to be documented as such that it

     12     could wind up being used in the divorce case.

     13                  Does that stimulate memory of what you

     14     reviewed?

     15           A.     No, sir, that does not.

     16           Q.     How about the mention of Trooper Berry in

     17     the ---?
     18                         ATTORNEY JEFFRIES:      Can we go ahead and

     19     pull out the report ---

     20                         ATTORNEY CROOKS:      Sure.

     21                         ATTORNEY JEFFRIES:      --- if you want to

     22     talk about it, Charles?

     23                         ATTORNEY CROOKS:      Sure.   It'll take me

     24     just a moment.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 79 of 268 PageID #:
                                      2182


                                                                                     79


       1                       ATTORNEY JEFFRIES:        You print any extra

       2    copies, by chance?

       3                       ATTORNEY CROOKS:        I did, at least on

       4    anything that I thought was likely to come up anyhow.

       5                       Let's do this.        Let's mark that as Kief 1.

       6                                       ---

       7                       (Whereupon, Deposition Exhibit 1, Policies

       8                       and Procedures, was marked for

       9                       identification.)

     10                                        ---

     11                        ATTORNEY CROOKS:        Here's a copy for you,

     12     Todd.

     13                        ATTORNEY PHILLIPS:        Thank you.

     14                        ATTORNEY CROOKS:        Here's one for you.      I

     15     just came to that as I was looking for the --- the other

     16     one.

     17                        All right.
     18                        This will be Kief 2.

     19                                        ---

     20                        (Whereupon, Deposition Exhibit 2, Call

     21                        Summary Report, was marked for

     22                        identification.)

     23                                        ---

     24                        ATTORNEY CROOKS:        Could you hand one of



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 80 of 268 PageID #:
                                      2183


                                                                                     80


       1    this to Mark for me?        That way I don't throw it at you.

       2                       ATTORNEY JEFFRIES:       Thank you.

       3                       ATTORNEY CROOKS:       Yeah.    It's probably a

       4    good suggestion that you make, Mark.              It's time we start

       5    looking at some of these documents.

       6                       ATTORNEY JEFFRIES:       I'll just represent to

       7    you, we did not go into extensive document review in

       8    preparation.

       9                       ATTORNEY CROOKS:       Yeah, I understand.

     10     Neither did we.       It's funny how the longer these things

     11     go on, the more time we got to live with these documents.

     12     The case kind of comes to life.

     13                        Okay.

     14                        Gentlemen, indulge me just for a second to

     15     proffer for our record what we've done just now.

     16     BY ATTORNEY CROOKS:

     17           Q.     The record should show that we have done a
     18     couple of things.       One is we've marked a document as Kief

     19     1.   That document bears some identification numbers

     20     beginning with Troopers 844, ending with Troopers 868.

     21     These were produced to us March 21, 2018 by your Counsel,

     22     Lieutenant.

     23           I have gone through this and take it to be

     24     responsive to our discovery requests in this case.               We



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 81 of 268 PageID #:
                                      2184


                                                                                     81


       1    asked for policies, procedures, that would apply during

       2    the time of the events that we're talking about in this

       3    litigation.      And this is what we were given.

       4          A.     Sure.

       5          Q.     Okay.

       6                 And I take it that looking at Kief Number 1,

       7    you can affirm for me that these, in fact, were

       8    statements of policy and procedure that applied at the

       9    time of, let's say, 2013, 2014, when investigation was

     10     conducted on the part of the state police barracks in

     11     Morgantown concerning a complaint made by Ellen Ruth

     12     Costlow against her estranged husband, my client, Scott

     13     Ballock?

     14           A.     Correct.

     15           Q.     Okay.

     16                  Would you expect that there should be other

     17     polices and procedure documents included here?
     18           A.     Well, ---.

     19           Q.     Does this --- does it look this would be

     20     everything you'd know to give us too?

     21           A.     Not that I know of, sir.        That --- yes.

     22           Q.     Okay.

     23                  You don't know of anything?

     24           A.     No, I do not know of anything.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 82 of 268 PageID #:
                                      2185


                                                                                     82


       1          Q.     All right.

       2                 Did you participate in trying to obtain this

       3    information so that it could be produced, or was

       4    something your lawyer did without help from you?

       5          A.     I don't remember supplying this.

       6          Q.     Okay.    All right.

       7                 Have you reviewed the content of Kief Number 1

       8    in preparation for your deposition today?

       9          A.     No, sir.

     10           Q.     Or did you just look at emails?

     11           A.     I'm sorry?

     12           Q.     I said did you review the content of Kief

     13     Number 1 in preparation for today, or did you just look

     14     at emails?

     15           A.     I did not review this document, sir.           No.

     16           Q.     Kief Number 2 has also been marked.           That

     17     document bears a Monongalia County Sheriff's Office.
     18     There's an address for the office, and there's a subtitle

     19     Call Summary Report.

     20                  You with me?

     21           A.     Yes, sir.

     22           Q.     Okay.

     23                  This is the document that I was referring to

     24     unaided by documentation when your Counsel suggested



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 83 of 268 PageID #:
                                      2186


                                                                                     83


       1    maybe it'd be a good time to start marking and discussing

       2    actual documents.

       3          A.     Yes, sir.

       4          Q.     You've seen documents like this before from the

       5    county sheriff's office?

       6          A.     Just a few, sir.

       7          Q.     Okay.

       8                 A Call Summary Report, is this something the

       9    deputy who responds to the scene prepares?             Is that the

     10     way you understand it?

     11           A.     That's what it says, sir.         Yes, sir.

     12           Q.     Okay.

     13                  So you can see there's a narrative prepared by

     14     Deputy Branden Snider?

     15           A.     Yes, sir.

     16           Q.     And this narrative was approved by Mansell

     17     Floyd Jones.      You see that on the first page?
     18           A.     Yes, sir.

     19           Q.     Says time cleared, August 12, 2013, 4:59.             What

     20     do you take that to mean?

     21           A.     Time cleared, I'm not ---.

     22           Q.     Time arrived, time cleared.

     23           A.     I see that, yes.

     24           Q.     Maybe those two things should be read together.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 84 of 268 PageID #:
                                      2187


                                                                                     84


       1          A.     I got you.

       2                 Okay.

       3          Q.     I take that to mean that's when they arrived on

       4    scene, and that's when they left scene.

       5          A.     That's what I would take it as, yes, sir.

       6    Uh-huh (yes).

       7          Q.     Okay.

       8                 I'm only a lawyer, but ---

       9          A.     Yeah.

     10           Q.     --- I'm kind of a quick study.          I'm a little

     11     bit intuitive, too.

     12                  It says call type domestic dispute.           You with

     13     me there?

     14           A.     Yes, sir.

     15           Q.     Okay.

     16                  Now the location of this call was 51 Summit

     17     Overlook Drive, Morgantown.          That's out in Thistledown
     18     neighborhood where the Ballocks lived?

     19           A.     Correct.

     20           Q.     Now at the time that this happened, August 12,

     21     2013, the record will show that Ellen Ruth Costlow was

     22     awarded the right to live in the family residence.               I'll

     23     just proffer that to you.         Do you have any reason to

     24     doubt or dispute that?



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 85 of 268 PageID #:
                                      2188


                                                                                     85


       1          A.     No, sir.

       2          Q.     Maybe your lawyer will even stipulate the

       3    accuracy of that.       Save us a little time.

       4                       ATTORNEY CROOKS:       You okay with that,

       5    Mark?

       6                       ATTORNEY JEFFRIES:       I have no knowledge,

       7    but I mean, do you want to represent it, we can go on an

       8    assumption.

       9                       ATTORNEY CROOKS:       Okay.

     10     BY ATTORNEY CROOKS:

     11           Q.     I won't mislead you on that.

     12                  Now, there's a lot to this Call Summary Report.

     13     I mean, the narrative goes on for --- well, we'll say a

     14     third of the first page, the entire second page, the

     15     entire third page, maybe a fifth of the fourth page.

     16                  I would also add that there was a second person

     17     who contributed to this narrative.           Maybe that accounts
     18     for some of the length.         There's a Lieutenant Jones,

     19     beginning on the second page.

     20           A.     I see that.

     21           Q.     Yeah.    About three fourths of the way down, it

     22     says Lieutenant Jones' narrative?

     23           A.     Uh-huh (yes).

     24           Q.     Okay.



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 86 of 268 PageID #:
                                      2189


                                                                                     86


       1                 I take that to be Mansell Floyd Jones.

       2                 Do you know those --- those folks?           Do you know

       3    Mansell Jones?

       4          A.     I just know Lieutenant Jones in passing.            I do

       5    not know ---.

       6          Q.     Don't know Snider?

       7          A.     No, sir.

       8          Q.     Okay.

       9          A.     I might have met him sometime, but I don’t'

     10     remember.     Yeah.

     11           Q.     Well, you know, we've --- we've been taking a

     12     few minutes here, and I haven't exactly left you in

     13     silence to study this, but you have had a chance to kind

     14     of look it over.        Do you remember seeing this before?

     15           A.     If I saw it, it would've been in the

     16     investigation stage of --- of all this.             I --- I'm

     17     reading this with a vague memory of it.             But I don't know
     18     if I read it or somebody told me about it.             I don't

     19     remember that.

     20           Q.     All right.     Okay.

     21                  Well, one of the reasons I'm taking up your

     22     time with this is because one of your troopers comes for

     23     mention in this report.         Do you see that?

     24           A.     On which part, sir?



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 87 of 268 PageID #:
                                      2190


                                                                                     87


       1          Q.     Okay.

       2          A.     Where are you at?       Where are you at?

       3          Q.     I just --- I just saw that you were reviewing

       4    it, and I just thought perhaps you had read mention of

       5    Trooper Berry.

       6          A.     I --- I see that here, yes.

       7          Q.     Okay.

       8                 Your --- your looking at it where?           On the ---?

       9          A.     First page.

     10           Q.     First page?

     11           A.     Uh-huh (yes).

     12           Q.     Because it gets mentioned more than once.

     13           A.     Yes, sir.     That's why I asked.

     14           Q.     Uh-huh (yes).      Fair --- fair enough.

     15                  So on the first page, Mrs. Ballock, which

     16     that's going to be Ellen Ruth Costlow.            You --- you

     17     understand that, right?
     18           A.     Yes, sir.

     19           Q.     Okay.

     20                  She was told by the deputy that, you know, if

     21     he, Trooper Berry, was already investigating the incident

     22     --- and by incident, there's some back reference here to

     23     Ellen Costlow saying that a piece of personal property

     24     had been stolen.       You see that?



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 88 of 268 PageID #:
                                      2191


                                                                                     88


       1          A.     Yeah.

       2          Q.     Maybe --- maybe I just should give you a few

       3    minutes to --- to review this.

       4          A.     Probably.

       5          Q.     You know, I think that might be a much more

       6    efficient approach here.         I --- I hate to just sit around

       7    in silence, but ---.

       8                       COURT REPORTER:       We can go off the record,

       9    if you want.

     10                        ATTORNEY JEFFRIES:       Yeah.    We can go off

     11     the record for a second.

     12                        COURT REPORTER:       Will do.

     13                                        ---

     14     (WHEREUPON, A SHORT BREAK WAS TAKEN.)

     15                                        ---

     16                        ATTORNEY CROOKS:       All right.

     17                        Let's go back on the record.
     18                        We've taken a short break, and during that

     19     time, we took the opportunity to review this Kief Exhibit

     20     Number 2, which is pretty much four full pages of

     21     information.

     22     BY ATTORNEY CROOKS:

     23           Q.     Now that I've left you alone long enough to

     24     actually read it, let me repeat a question I asked



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 89 of 268 PageID #:
                                      2192


                                                                                     89


       1    earlier.     Do you have memory of seeing this before?

       2          A.     Sir, I believe I have a vague recollection of

       3    seeing this before.

       4          Q.     Okay.

       5                 You have seen it.        You just can't tell me when?

       6          A.     Correct.     Yes, sir.

       7          Q.     All right.

       8                 Now, what we have here is a narrative by two

       9    police officers.        They're --- they're deputies in the

     10     sheriff's office.        You know one of them.       They're ---

     11     they're describing the course of their response to

     12     Ballock residence.        And we see in both narratives that

     13     Ellen Costlow was texting Trooper Berry.             You can see the

     14     first reference to that at the top of page two, Deputy

     15     Snider's narrative?

     16           A.     Uh-huh (yes).

     17           Q.     Mrs. Ballock stated she was texting Trooper
     18     Berry about meeting him earlier in the day to speak with

     19     him about the computer.         That's the computer she said had

     20     been stolen?

     21           A.     Correct.

     22           Q.     Okay.

     23                  And apparently, it was about that time,

     24     according to her account, that Kenny Ice showed up and



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 90 of 268 PageID #:
                                      2193


                                                                                     90


       1    they argued.

       2                 Then over on the third page in the third full

       3    paragraph, Mansell Jones, Lieutenant Mansell Jones,

       4    reports that Ellen Costlow told him that West Virginia

       5    State Police Trooper Berry had been at her home that day

       6    or the day before in reference to a missing laptop that

       7    she said Kenny Ice had stolen.          And that Ballock said ---

       8    when he said Ballock, he's referring to Ellen Costlow,

       9    said that Kenny Ice accused her of sleeping with Berry.

     10                  This is consistent with the way Deputy Snider

     11     wrote it up.      You see back on page two, top paragraph.

     12     Mrs. Ballock stated at some point Mr. Ice looked at her

     13     text message and saw she was texting Trooper Berry.                And

     14     he got angry, and accused her of sleeping with him.

     15                  So if --- if Trooper Berry, all right, was

     16     having a relationship that included sexual relations with

     17     Ellen Costlow, then he should not have been at her
     18     residence on official business investigating the theft of

     19     a laptop computer.

     20                  Would you agree?

     21           A.     I agree.

     22           Q.     Yeah.    And why would that be inappropriate

     23     conduct on his part?

     24           A.     Why would it be inappropriate conduct on his



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 91 of 268 PageID #:
                                      2194


                                                                                     91


       1    part?      If you're having a relationship with a person, you

       2    don't take a complaint from that person.             You leave that

       3    up to another police officer.

       4          Q.     Why?

       5          A.     Impartiality.

       6          Q.     All right.

       7                 The theft of a laptop computer, would that be

       8    the sort of thing that a state police trooper would

       9    ordinarily investigate?

     10           A.     We investigate any crime, sir.

     11           Q.     Okay.

     12                  So the nature of the complaint doesn't tell us

     13     anything about ---

     14           A.     No, sir.

     15           Q.     --- his being present?

     16                  Do you recall talking with Trooper Berry about

     17     being present at Ellen Costlow's residence?
     18           A.     No, sir.     I do not.

     19           Q.     Okay.

     20                  You did have a conversation with Trooper Berry

     21     and asked him in that conversation if he had a personal

     22     relationship that included sex with Ellen Costlow?

     23           A.     Correct.

     24           Q.     We're covered that.       Tell me, now that you've



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 92 of 268 PageID #:
                                      2195


                                                                                     92


       1    reviewed this Kief Exhibit 2, which is a report of an

       2    incident that happened August 12, 2013, would --- does

       3    that help you remember when you had this conversation

       4    with Trooper Berry and asked him if he was having sex

       5    with Ellen Costlow?

       6          A.     It was around that time, sir.

       7          Q.     It was about that same time?

       8          A.     Around it, yes, sir.

       9          Q.     Okay.

     10                  Would this incident of August 12, 2013 that is

     11     the subject of Kief Exhibit 2 have occurred after the

     12     state police responded to the Ballock residence, but

     13     rendered no report about it?

     14           A.     I don't know that, sir.

     15           Q.     Okay.

     16                  Can you search your memory and tell me if

     17     having reviewed this Kief Exhibit Number 2 refreshes your
     18     recollection as to whether your discussion on the

     19     telephone with my client, Scott Ballock, about the state

     20     police going to his estranged wife's residence.               Did that

     21     telephone conversation precede this incident of August

     22     12th?

     23           A.     I --- I don't know that, sir.

     24           Q.     Okay.



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 93 of 268 PageID #:
                                      2196


                                                                                     93


       1                 So you participated in the --- before I get

       2    into that, let me --- let me have a second here.

       3                 I see mentioned in the narratives rendered by

       4    Deputy Snider as well as Lieutenant Jones that both

       5    officers were asked by Ellen Costlow not to mention their

       6    names in any reports on this.

       7          A.     Yeah.    I saw that in Deputy Snider's, but I

       8    don't know if I saw that in Lieutenant Jones'.

       9                 Yes, sir.     I see that now.

     10           Q.     So both officers record that they had been

     11     asked by Ellen Costlow, look, you know, I don't --- I

     12     don't want my name used in any police reports about this?

     13           A.     According to this document, yes, sir.

     14           Q.     Yet they did so?

     15           A.     Yes.

     16           Q.     Why do you --- I mean, do you have memory,

     17     maybe in your own personal experience as a trooper
     18     responding to domestic calls, people making that kind of

     19     request?     Look, I'm involved in a divorce.          Would you

     20     please leave my name out of your report?

     21           A.     I can't remember anything off the top of my

     22     head, sir.

     23           Q.     Nobody ever asked you to do something like

     24     that?



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 94 of 268 PageID #:
                                      2197


                                                                                     94


       1          A.     I can't remember anything off the top of my

       2    head, sir.

       3          Q.     Okay.

       4                 So you regard such as request from Ms. Costlow

       5    as being little on the unusual side, wouldn't you?

       6          A.     Unusual, yes, sir.

       7          Q.     You saw mention in here that Mr. Ice had the

       8    opportunity to refer charges against Ellen Costlow and

       9    declined?

     10           A.     Correct.

     11           Q.     In fact, she cut him with a knife according to

     12     this narrative.

     13                  Right?

     14           A.     He said she cut her (sic).         She says he cut

     15     himself yes.

     16           Q.     There was a cut on his arm, and there was a

     17     bloody knife found downstairs.
     18                  Right?

     19           A.     Yes.

     20           Q.     That's --- that's fairly solid evidence to

     21     indicate that she assaulted him with a knife and cut him?

     22                         ATTORNEY JEFFRIES:      I'm going to object to

     23     the form.

     24     BY ATTORNEY CROOKS:



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 95 of 268 PageID #:
                                      2198


                                                                                     95


       1          Q.     There would be enough there that these deputies

       2    were warranted to advise Mr. Ice that he could make a

       3    complaint against her?

       4          A.     Yes.    Based upon his statement, yes, sir.

       5          Q.     The fact that Mr. Ice was not supposed to be

       6    present at the residence, do you --- do you make note of

       7    that reference in this --- in these narratives also?

       8          A.     I saw --- I read that, yes, sir.

       9          Q.     Okay.

     10                  Now, these deputies went to Cindy Scott, the

     11     assistant prosecuting attorney, according to page two of

     12     Deputy Snider's narrative.         He says that he spoke with

     13     Cindy Scott on August 20, which was about eight days

     14     after the incident.        And according to Deputy Snider's

     15     narrative, Mrs. Scott felt that there was insufficient

     16     evidence to identify the primary aggressor and charge

     17     anyone at this time.        So she closed it.
     18                  That sort of thing happens from time to time in

     19     these domestic cases, doesn't it?

     20           A.     Yes, sir.

     21           Q.     Okay.

     22                  Now, at some point after, you received a phone

     23     call from Tom Ballock, Senior complaining about Chris

     24     Berry.     And then you inquired of Berry, as you explained



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 96 of 268 PageID #:
                                      2199


                                                                                     96


       1    in the deposition already.

       2                 Ellen Costlow came in to see you.           She told you

       3    at that time that she wanted to bring a complaint against

       4    her estranged husband, didn't she?

       5           A.    No, sir.

       6           Q.    Okay.

       7                 She did not?

       8           A.    No, sir.

       9           Q.    What did --- what was her intention?           Did she

     10     say?

     11            A.    Her intention was to talk to me about the ---

     12     the affair, and she stated she was being harassed by her

     13     soon to be ex-husband.

     14            Q.    Okay.

     15                  There came a time when Ellen Costlow did

     16     communicate with you to tell you that she wanted to make

     17     a complaint against Scott?
     18            A.    After she knew she could.

     19            Q.    Did you --- were you the one who educated her

     20     as to the option of making a criminal complaint against

     21     Scott?

     22            A.    Yes, like criminal investigation.           Yeah,

     23     opening up a criminal investigation.            Criminal complaint,

     24     Yes, sir.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 97 of 268 PageID #:
                                      2200


                                                                                     97


       1          Q.     Okay.

       2                 When you told her she would have to sign a

       3    paper saying that he was harassing her ---?

       4          A.     I don't if I told her she had to sign a paper.

       5    We don't ---

       6          Q.     Okay.

       7          A.     --- do that.

       8          Q.     Okay.

       9                 Well, yeah.     Rather than me do it that way, let

     10     me just put it this way.         You explained to her what the

     11     process of making a criminal complaint against Scott

     12     would consist of?

     13           A.     Correct.

     14           Q.     So ultimately, there --- there was an

     15     investigation opened?

     16           A.     Yes, sir.

     17           Q.     And based on the documents that have been
     18     produced in discovery, it --- it appears to me that you

     19     were probably the trooper who got the ball rolling.                You

     20     --- you're the one who officially got the investigation

     21     started.

     22                  Am I right?

     23           A.     I kicked it upstairs to, well, the first

     24     sergeant, which went to the captain.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 98 of 268 PageID #:
                                      2201


                                                                                     98


       1          Q.     Okay.

       2          A.     Yes.

       3                        ATTORNEY CROOKS:      Let's mark this Number

       4    3.

       5                                       ---

       6                        (Whereupon, Deposition Exhibit 3, 8/22/13

       7                        Email, was marked for identification.

       8                                       ---

       9                        ATTORNEY CROOKS:      And I don't know that I

     10     have extra copies of this, so I'll indulge the time

     11     necessary for your lawyer and Mr. Phillips both.               I'll

     12     let you start if you want, Mark.

     13                         ATTORNEY PHILLIPS:      If you don't mind,

     14     I'll just look over his shoulder.

     15                         ATTORNEY CROOKS:      Sure.

     16                         And let me go ahead and ask the reporter

     17     to mark the next one in sequence that I'm going to ask.
     18                                        ---

     19                         (Whereupon, Deposition Exhibit 4, Memo

     20                         from Captain Merrill, was marked for

     21                         identification.)

     22                                        ---

     23                         ATTORNEY CROOKS:      Thank you.

     24                         I'll let the three of you fellows look at



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 99 of 268 PageID #:
                                      2202


                                                                                     99


       1    those documents real quick while I excuse myself for just

       2    a moment.     I'll be right back.        Hopefully, both of us

       3    will use our time wisely.

       4                                       ---

       5    (WHEREUPON, A SHORT BREAK WAS TAKEN.)

       6                                       ---

       7                       COURT REPORTER:       Back on the record.

       8                       ATTORNEY JEFFRIES:       He's got them.

       9                       ATTORNEY CROOKS:       Yeah.   I --- I got them

     10     here just so I can ask a couple questions.

     11                        We're back on the record after a short

     12     break.

     13     BY ATTORNEY CROOKS:

     14           Q.     We've identified Kief Exhibit 3 and Kief

     15     Exhibit 4.     And I believe these documents will more or

     16     less prove up the answer you've already given, which is

     17     that you kicked it upstairs, I think you said was the ---
     18     what you did.        You asked your superior for permission to

     19     open an investigation.

     20                  So let me show you Exhibit Number 3.           Can you

     21     tell us what that is?

     22           A.     That's an email to my captain, James Merrill,

     23     at the time.

     24           Q.     Okay.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 100 of 268 PageID
                                    #: 2203


                                                                                100


      1                 Why were you emailing your Captain?

      2           A.    Anytime another police officer or public

      3     official or whoever --- we have to get permission to

      4     investigate them from Charleston, more or less.

      5           Q.    Why is that?

      6           A.    I guess they don't want us opening

      7     investigations on other police officers or public

      8     officials without them knowing it.

      9           Q.    Okay.

     10                 Have you ever known a time when you sent an

     11     email of this kind, and the response was no you have no

     12     authority to open an investigation into this individual?

     13           A.    No, sir.

     14           Q.    Can you think of any other time when you ever

     15     had to write an email like this and ask for permission to

     16     investigate another police officer?

     17           A.    No, sir.
     18           Q.    At the time of Kief Exhibit Number 3, which was

     19     August 20, 2013, I think, --- am I right?

     20           A.    Yes, sir.

     21           Q.    Okay.

     22                       ATTORNEY JEFFRIES:       Correction.     August

     23     22nd.

     24                       THE WITNESS:      I'm sorry, 22nd, yes.



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 101 of 268 PageID
                                    #: 2204


                                                                               101


      1     BY ATTORNEY CROOKS:

      2           Q.     Okay.

      3           A.     Yes.

      4           Q.     Thank you.

      5                  Kief Exhibit Number 3 is your email of August

      6     23 to your captain.        It looks like there's a second page

      7     to that, and I don't have it.         Do you have any memory of

      8     this document now that we've looked at it as much as we

      9     have?      You remember doing this?

     10           A.     I remember sending an email.        I ---.

     11           Q.     Okay.

     12           A.     Yeah.   Yeah.   Yeah, just ---.

     13           Q.     Best of your recollection, this was the first

     14     time you'd ever sent an email of this kind to the captain

     15     asking for permission to open an investigation because it

     16     concerned a high profile person or a member of the law

     17     enforcement community.
     18                  True?

     19           A.     True.

     20           Q.     Okay.

     21                  I believe --- make a point a point of it to

     22     suggest that that might be one of the reasons you have of

     23     --- of doing this.        You never had to do it before.

     24                  Did you have any conversations with the captain



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 102 of 268 PageID
                                    #: 2205


                                                                               102


      1     on the telephone?

      2           A.    Yes, sir.

      3           Q.    Okay.

      4                 Tell me what you remember.

      5           A.    I --- I just called him and explained the

      6     merits of what was going on with the whole thing.              And he

      7     said, well, email --- put it in writing.            Give me ---

      8     give me an email about what --- opening an investigation.

      9           Q.    Okay.

     10                 Now, the reason you did this email to Captain

     11     Merrill was because Ellen Costlow had come to see you,

     12     and she offered to give you a collection of emails from

     13     her attorney, Matt Stout?

     14           A.    Correct.

     15           Q.    Did you have those emails, and did you review

     16     them before you asked for permission from Captain

     17     Merrill?
     18           A.    No, sir.

     19           Q.    Okay.

     20                 So you were simply seeking permission to take

     21     advantage of the offer that Ellen Costlow had made to you

     22     that she would provide this evidence?

     23           A.    Correct.

     24           Q.    Okay.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 103 of 268 PageID
                                    #: 2206


                                                                               103


      1                 And can you tell me if you had any conversation

      2     with Captain Merrill to the effect that there has been

      3     some allegations made that there was a sexual

      4     relationship between the Complainant, Ellen Costlow, and

      5     one of your troopers, Chris Berry?

      6           A.    I can't remember that, sir.

      7           Q.    Don't you think that's the sort of thing you

      8     --- would be on your mind as you were talking to your

      9     captain?

     10           A.    Again, I can't remember the --- the specifics

     11     of the conversation.       I don't know if I gave that to him

     12     or not.    I don't know.

     13           Q.    Did your captain ask you, look, why do you ---

     14     why do you want to get involved in investigating a case

     15     that's in front of the family court judge?            Why don't you

     16     just send her to the family court judge?

     17           A.    Because we were investigating a criminal
     18     complaint, not a civil complaint.

     19           Q.    You understand that the family court judge

     20     would have authority to order restrictions on

     21     communication between parties who are divorced?

     22           A.    Yeah.

     23           Q.    You've been through a divorce yourself.

     24                 Right?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 104 of 268 PageID
                                    #: 2207


                                                                               104


      1            A.   Right.     We never came to that.

      2            Q.   That was never necessary in your case, but ---

      3            A.   No, sir.

      4            Q.   --- I don't surprise you at all to tell you

      5     that a family court judge has that authority?

      6            A.   It wouldn't surprise me, sir.

      7            Q.   Did it occur to you that you might refer her to

      8     the family court judge rather than open a criminal

      9     investigation?

     10            A.   No, sir.

     11            Q.   After all, she had cut Kenny Ice in a domestic

     12     dispute, and there was no reason to make an arrest or

     13     open an investigation into --- into that.            And the state

     14     police had responded to her residence on at least one

     15     occasion and didn't even deem it necessary to make a

     16     report.

     17                       ATTORNEY JEFFRIES:       Objection, suspects.
     18     BY ATTORNEY CROOKS:

     19            Q.   In light of --- in light of what we know about

     20     the broad discretion that the state police has, I mean,

     21     you were under no obligation to open up an investigation

     22     into this complaint that Ellen Costlow was making, were

     23     you?

     24            A.   My obligation is to the victim.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 105 of 268 PageID
                                    #: 2208


                                                                               105


      1            Q.    So you felt obliged to Ellen Costlow?

      2            A.    If there was a criminal infraction, yes.

      3            Q.    At what point in time did you come to the

      4     conclusion that there was enough evidence to seek the

      5     criminal warrant for the arrest of Scott Ballock?

      6            A.    It wasn't mine.     I had nothing to do with that,

      7     sir.

      8            Q.    Okay.

      9                  Were you consulted on it?

     10            A.    I was being updated on the progress of the

     11     investigation.

     12            Q.    All right.

     13                  According to Exhibit 3, Captain Merrill wanted

     14     to be kept in the loop.        He wanted email reports on this.

     15     Did you keep him advised?

     16            A.    That was --- that is not --- that email is not

     17     --- I'm sorry.       The memo is not sent to me, sir.
     18            Q.    Pardon me.    I --- I'm misspeaking it.        I

     19     apologize.     I'm just trying to move along her, and I'm

     20     getting a little ahead of myself.

     21            A.    That's all right.

     22            Q.    Let me show you Exhibit Number 4.         What is

     23     that?

     24            A.    That is a Troop 1 Memorandum to Corporal



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 106 of 268 PageID
                                    #: 2209


                                                                               106


      1     Gaskins of the Morgantown Detachment.

      2           Q.    Okay.

      3                 And who's it from?

      4           A.    Captain Merrill.

      5           Q.    Okay.

      6                 And what was Captain Merrill instructing

      7     Corporal --- then Corporal Gaskins?

      8           A.    To open up an investigation.

      9           Q.    So the fair implication here is that Exhibit 4

     10     occurred because it was instigated by Exhibit 3?              In

     11     other words, you asked Captain Merrill for authority and

     12     he granted it.      And he personally directed Corporal

     13     Gaskins to open the investigation?

     14           A.    Correct.

     15           Q.    All right.

     16                 And the reason this echelon of authority at the

     17     state police was directly involved here is because there
     18     was an FBI agent at issue.

     19                 True?

     20           A.    Yes, sir.

     21           Q.    Did you make any contact with the FBI in the

     22     course of your investigating?

     23           A.    During the course of the whole ---?

     24           Q.    Prior to the time that my client was arrested



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 107 of 268 PageID
                                    #: 2210


                                                                               107


      1     on September 13th, 2013, did you contact the FBI?

      2           A.    I --- I do not know, sir.         I cannot remember

      3     who contacted the FBI.

      4           Q.    All right.

      5                 I take it by your answer that you're satisfied

      6     that there was somebody at the state police who contacted

      7     the FBI about Scott Ballock prior to his arrest on

      8     September 13, 2013?

      9           A.    Correct.

     10           Q.    What was the point of that contact?

     11           A.    Twofold, to let the agency that he was hired

     12     under know that there was a criminal investigation being

     13     conducted, and two, professional courtesy.

     14           Q.    Did you direct someone to make that contact?

     15           A.    I do not remember that, sir.

     16           Q.    Would corporal Gaskins have had the authority

     17     to contact the FBI for the two purposes that you just
     18     identified?

     19           A.    Yes, sir.

     20           Q.    Okay.

     21                 Who was in charge of the investigation,

     22     Corporal Gaskins?

     23           A.    He was the investigating officer, sir.

     24           Q.    Okay.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 108 of 268 PageID
                                    #: 2211


                                                                               108


      1                 All right.     I appreciate your answering me.

      2     Does that mean he was in charge of it?

      3           A.    Yes, sir.

      4           Q.    Okay.

      5                 The reason I'm asking you is Captain Merrill

      6     wanted to be kept advised.        He wanted to know what was

      7     happing with all of this.

      8                 Right?

      9           A.    Yes, sir.

     10           Q.    And presumably, based on what you told me up to

     11     this point, Captain Merrill wanted to be kept in the loop

     12     because the person under investigation here was a Federal

     13     Bureau of Investigation agent?

     14           A.    Correct.

     15           Q.    Do you know if Corporal Gaskins, in fact, kept

     16     Captain Merrill advised by email?          Were you copied on his

     17     emails?
     18           A.    I don't remember.       I don't know that, sir.        I

     19     don't remember being copied on emails.

     20           Q.    Okay.

     21                 Captain Merrill in Exhibit number, what is it,

     22     4?

     23           A.    Yes, sir.

     24           Q.    Did he copy you?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 109 of 268 PageID
                                    #: 2212


                                                                               109


      1           A.    On?

      2           Q.    Did he copy you on his email to --- or his memo

      3     to Corporal Gaskins?

      4           A.    I don't remember that, sir.

      5           Q.    Does it say?

      6           A.    No, sir.

      7           Q.    Well, I only have the one copy, and I'm not

      8     looking at it so ---.

      9           A.    No, sir.     It does not.

     10           Q.    No matter how many times I've been down through

     11     this stack, and I've tried to memorize everything, but I

     12     guess I'm getting too old to be able to do that.

     13                 So you have a memory as to whether you were

     14     kept advised of the investigation into Ellen Costlow's

     15     complaint against Scott Ballock prior to Scott's arrest

     16     on September 13, 2013.

     17           A.    I didn't say that, sir.
     18           Q.    I'm asking.

     19           A.    Yes, sir.     But you made a statement, and I'm

     20     --- that's not correct.

     21           Q.    Sounded like a statement, but it was intended

     22     to be a question.       Let me put it a little more clearly

     23     for you.    Were you kept advised of the investigation into

     24     Ellen Costlow's criminal complaints against Scott Ballock



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 110 of 268 PageID
                                    #: 2213


                                                                                 110


      1     prior to the day of his arrest?

      2           A.    Yes, sir.

      3           Q.    How were you kept advised?

      4           A.    I was Corporal Gaskins' supervisor.           So he

      5     would, you know, periodically talk to me about what's

      6     going with the cases, his investigation.

      7           Q.    Okay.

      8                 What sort of things would he tell you?

      9           A.    Just an update on the investigation, what was

     10     going on, what he found.

     11           Q.    Okay.

     12                 Based on those periodic briefings, what did you

     13     understand to be the course of the investigation?              How

     14     did it go down?      How did --- how was it done?         Was it

     15     done in compliance of the protocols laid out in Kief

     16     Exhibit Number 1?

     17           A.    I --- I do not know that, sir.
     18           Q.    Would it have been your responsibility to see

     19     to it that Corporal Gaskins complied with the

     20     requirements laid out in Kief Exhibit Number 1?

     21           A.    Explain that.

     22           Q.    You're his supervisor?

     23           A.    I am his --- was his supervisor, yes, sir.

     24           Q.    He was doing an investigation under your



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 111 of 268 PageID
                                    #: 2214


                                                                               111


      1     supervision.

      2           A.    Yes.

      3           Q.    And the captain was being kept in the loop on

      4     how the investigation proceeded?

      5           A.    Correct.

      6           Q.    Did you, in fact, make a point to see to it

      7     that the policies and procedures laid out in Kief Exhibit

      8     Number 1 were followed in the investigation of Ruth Ellen

      9     --- Ellen Ruth Costlow's criminal complaint against Scott

     10     Ballock?

     11           A.    It's my opinion that Corporal Gaskins was

     12     following all criminal --- the procedures, yes, sir.

     13           Q.    Do you know if Captain Merrill was told that

     14     the decision had been made to seek an arrest warrant for

     15     Scott Ballock?

     16           A.    That's something ---.

     17           Q.    Before he was --- let me --- let me restate the
     18     question.     It's been two years.       I can almost read the

     19     transcript.     Let me articulate the question.

     20                 Do you know if Captain Merrill was told

     21     beforehand that the decision had been made to obtain an

     22     arrest warrant for Scott Ballock?

     23           A.    That would've been done, sir.

     24           Q.    Why?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 112 of 268 PageID
                                    #: 2215


                                                                               112


      1           A.    Because before we arrested any police officer

      2     or any official, we would've told that to our superiors.

      3           Q.    Do you know if Captain Merrill provided express

      4     authority to proceed?

      5           A.    I do not know that, sir.

      6           Q.    Do you know if Captain Merrill ever had any

      7     contact with the FBI?

      8           A.    I do not know that, sir.

      9           Q.    Now, there was an FBI agent present at the

     10     family court proceeding on September 13, 2013 when my

     11     client Scott Ballock was arrested.

     12                 Are you aware of that?

     13           A.    Repeat the question, sir.

     14           Q.    Sure.    The day my client was arrested ---

     15           A.    Yes, sir.

     16           Q.    --- in family court on the count, there was a

     17     representative from the FBI present?
     18           A.    Correct.     Yes, sir.

     19           Q.    You know that?

     20           A.    Yes, sir.

     21           Q.    And in fact, one of the reasons you know that

     22     is because the state police advised the FBI that we're

     23     going to execute an arrest warrant for one of your agents

     24     at the family court proceeding?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 113 of 268 PageID
                                    #: 2216


                                                                               113


      1           A.    Correct.

      2           Q.    Were you the one who notified the FBI of that

      3     fact for the representative to be there?

      4           A.    I do not remember that, sir.

      5           Q.    And who actually the arrest warrant?

      6           A.    I was there.     There was another trooper there

      7     when we went upstairs to the magistrate's office to get

      8     --- to have Mr. Ballock arraigned.          I don't remember

      9     whose signature is on the arrest warrant.

     10           Q.    I think it was yours.

     11           A.    Okay.

     12                 I --- I can't remember that, sir.

     13           Q.    I can show it to you here if we need to.

     14                 So did you interview Scott Ballock before you

     15     arrested him?

     16           A.    No, sir.

     17           Q.    Did you reach out to make contact with Scott
     18     Ballock prior to making the decision to arrest him to let

     19     him know that you were investigating his communications

     20     with his wife?

     21           A.    I didn't make that decision, sir.

     22           Q.    Who did?

     23           A.    That'd be the investigating officer and the

     24     prosecuting attorney.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 114 of 268 PageID
                                    #: 2217


                                                                               114


      1           Q.    So that would be Corporal Gaskins who made that

      2     decision?

      3           A.    And the prosecuting attorney, sir.

      4           Q.    Who was that?

      5           A.    Cindy Scott.

      6           Q.    Cindy Scott.     Did you have any conversations

      7     with Cindy Scott in the course of the investigation?

      8           A.    Not that I can remember, sir.

      9           Q.    So your input was not solicited by Corporal

     10     Gaskins prior to proceeding with getting permission from

     11     Captain Merrill to arrest Scott Ballock?

     12           A.    Captain Merrill wouldn't have given permission.

     13     He would've known that we were arresting him.             The

     14     permission would've came from the prosecuting attorney's

     15     office.

     16           Q.    Okay.

     17                 So the prosecutor, according to your
     18     understanding, authorized the obtaining of an arrest

     19     warrant for Scott Ballock?

     20           A.    Correct.

     21           Q.    Was there ever any discussion, either between

     22     you and Cindy Scott or you and Corporal Gaskins, about

     23     talking to Scott Ballock to try and get his side of this?

     24           A.    Not that I remember, sir.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 115 of 268 PageID
                                    #: 2218


                                                                               115


      1           Q.    I know there were a lot of emails.           My client

      2     was deposed about many of them.          You have looked at them.

      3     I guess you have even looked at some of those emails

      4     before your deposition here today.

      5                 True?

      6           A.    Correct.

      7           Q.    Okay.

      8                 Those emails, do you know how many of them were

      9     instigated by Ellen Ruth Costlow?

     10           A.    Emails to?

     11           Q.    Her.

     12           A.    Emails from me to her?

     13           Q.    No.

     14           A.    I'm sorry.

     15           Q.    That's all right.

     16                 In my client's deposition, he was asked about a

     17     great many texts and emails that he sent to Ellen Ruth
     18     Costlow.

     19                 In fact, these were the same emails that the

     20     state police obtained from Matt Stout, one of the lawyers

     21     representing Ellen Ruth Costlow in the divorce.

     22                 Right?

     23           A.    Okay.

     24           Q.    Am I --- am I on the bean so far with you here?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 116 of 268 PageID
                                    #: 2219


                                                                               116


      1           A.    Yes, sir.

      2           Q.    Okay.

      3                 Are you aware, by the way, that the day after

      4     Matt Stout provided the disc of emails to the state

      5     police that his firm withdrew as counsel for Ellen Ruth

      6     Costlow?

      7           A.    No, sir.

      8           Q.    Do you know how many different lawyers have

      9     represented Ellen Ruth Costlow?

     10           A.    No, sir.     I don't.

     11           Q.    As you were going through the emails that were

     12     provided to you, were you counseling with Corporal

     13     Gaskins on all these, what they meant, whether they

     14     reached the level of criminal conduct under the West

     15     Virginia Code?

     16           A.    As I was going through the emails, sir?

     17           Q.    Yeah.    Did you go through the emails as part of
     18     the investigation, or did you just turf all that out to

     19     Corporal Gaskins?

     20           A.    Corporal Gaskins was the investigating officer.

     21     He would speak to me about certain emails.

     22           Q.    I --- I know he did.       And that's why ---

     23           A.    Yes.

     24           Q.    --- I'm asking you this ---.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 117 of 268 PageID
                                    #: 2220


                                                                               117


      1           A.    I'm just trying to be clear on this.

      2           Q.    Well, I appreciate that.        And I believe you.

      3     You're very attentive and forthright with us.             I

      4     appreciate that.

      5                 I know that Corporal Gaskins was the

      6     investigating officer.

      7           A.    Yes, sir.

      8           Q.    I know that he had the lead on going through

      9     these emails, and I also know that he kept you advised,

     10     and the two of you talked ---

     11           A.    Correct.

     12           Q.    --- at different times.        And I guess I may have

     13     worded my question poorly, but the point of it is, you

     14     know, were you helping him to assess these emails to

     15     determine whether they constituted criminal conduct under

     16     the West Virginia Code?

     17           A.    Yes, sir.     I'll agree to that.
     18           Q.    Okay.

     19                 And did you harbor an opinion on that issue?

     20           A.    If they broke State Code?

     21           Q.    Uh-huh (yes).

     22           A.    Yes, sir.

     23           Q.    What was your opinion?

     24           A.    Yes, they did.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 118 of 268 PageID
                                    #: 2221


                                                                               118


      1           Q.    Okay.

      2                 What, in particular, left you satisfied that

      3     those emails constitute criminal conduct under the Code?

      4           A.    Without going through the emails and pointing

      5     them out ---.

      6           Q.    There are a lot of them.

      7           A.    There are --- there are a ton of them.            That's

      8     one of the harassment of the --- of the amount of emails

      9     and text messages, the victim being bombarded with text

     10     messages and emails.

     11           Q.    Were you aware, in fact, I believe there's

     12     documentation to this effect in this case to the affect

     13     that the family court Judge had ordered that

     14     communications be restricted to matters of child custody?

     15           A.    No, sir.     I did not know that.

     16           Q.    Do you recall Judge Minor, the family court

     17     judge, commenting at the time of Scott Ballock's arrest
     18     that he couldn't help but feel this was being staged for

     19     his benefit?

     20           A.    I did not speak with Judge Minor, sir.

     21           Q.    Wasn't my question.

     22           A.    Repeat your question.

     23           Q.    Do you recall hearing Judge Minor, the family

     24     court Judge on the Ballock and Costlow divorce,



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 119 of 268 PageID
                                    #: 2222


                                                                               119


      1     commenting at the time of the arrest that he could not

      2     help but feel that this was being staged for his benefit?

      3            A.   I remember Judge Minor having some discourse

      4     with how it was done until it was explained to him.

      5            Q.   Okay.

      6                 What do you remember about that?

      7            A.   That --- I believe it was one of the

      8     prosecutors explained to him what was going on

      9     afterwards.

     10            Q.   All right.

     11                 During the course of that colloquy between

     12     Judge Minor and Cindy Scott, do you recall hearing Judge

     13     Minor comment to the effect that he couldn't help but

     14     believe that this was all being staged for his benefit?

     15            A.   I remember him having some discourse with it,

     16     sir.    I don't --- I don't remember any specific verbiage

     17     on that.
     18            Q.   Do you understand that the topic that Judge

     19     Minor was addressing in court that day was custody of the

     20     children?

     21            A.   No, I did not know that, sir.

     22            Q.   Let me ask you this.       Did you have any

     23     discussion with Cindy Scott as to why it was even

     24     necessary to go through the formality of arresting Scott



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 120 of 268 PageID
                                    #: 2223


                                                                                120


      1     Ballock?    Why --- why you couldn't just let him know,

      2     look, you know, we got these warrants for you.             You want

      3     to come and report voluntarily?          Why didn't you do that?

      4           A.    Because of some of the tones of the emails,

      5     some of the threatening manners of the emails.             We did

      6     not feel like that was going to be a --- an outcome to

      7     this that we wanted to see.

      8           Q.    I don't --- I don't follow you.

      9           A.    Some of the --- the tones of the emails were

     10     quite worrisome to us.       Letting him know that there was

     11     warrants on an investigation and he was going to be

     12     arrested, we didn't know if he was going to have any

     13     conversations with his ex-wife about it, or whatever.

     14                 And we knew part of his bail agreement was to

     15     have no conversations with Ms. Costlow.           We weren't going

     16     to give him an option of --- of having any conversations

     17     with Ms. Costlow about the arrest.
     18           Q.    Okay.

     19                 Was the FBI told that the state police was

     20     worried that Scott might act out in violence?

     21           A.    I don't know what the FBI's thought was on

     22     that.

     23           Q.    Not my question.      Was the FBI told by West

     24     Virginia State Police that they felt it was going to be



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 121 of 268 PageID
                                    #: 2224


                                                                               121


      1     necessary to catch him on the hop, and arrest Scott

      2     Ballock in front of the magistrate --- or the family

      3     court judge in order to deny him the opportunity of

      4     acting out violently?

      5           A.    We had the discussion with the FBI about some

      6     of the emails being worrisome, about tone and in a

      7     threatening manner.

      8           Q.    Did West Virginia State Police ask the

      9     permission of the FBI to arrest one of their agents?

     10           A.    Ask permission, sir?

     11           Q.    Yeah, as opposed to working with the FBI to

     12     arrange for something less traumatic than an arrest with

     13     handcuffs in front of the family court Judge?

     14           A.    I don't believe there was handcuffs, sir.

     15           Q.    Okay.

     16           A.    They didn't do that.

     17           Q.    But back to the point of my question, was there
     18     any effort made by the West Virginia State Police to work

     19     with the FBI to arrange for Scott to, you know, surrender

     20     to the magistrate for arraignment rather than have to

     21     take him into custody and arrest him?

     22           A.    No, sir.     That wasn't offered.

     23           Q.    Why not?

     24           A.    That wasn't offered by the FBI.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 122 of 268 PageID
                                    #: 2225


                                                                               122


      1           Q.    Why wasn't it suggested by the state police?

      2           A.    I don't know that, sir.        I --- I have no clue

      3     about that, sir.

      4           Q.    Isn't it true, in fact, the reason that was

      5     never offered or suggested or discussed with the FBI was

      6     in am effort to try and prejudice Scott Ballock in the

      7     eyes of his employer, the FBI, and to prejudice him in

      8     the eyes of the family court Judge, Judge Minor?

      9           A.    No, sir, not at all.       That was not the intent.

     10           Q.    Would you agree that that was certainly the

     11     effect?

     12           A.    No, sir.

     13           Q.    You don't --- you don't think that there was

     14     any prejudice to Scott Ballock in the eyes of his

     15     employer, the FBI, to ---?

     16           A.    If there was ---.

     17           Q.    Rather than the state police contact them, and
     18     say that they were worried that he might be violent, he

     19     was going to have to be taken into custody?

     20           A.    If we had any prejudice against Mr. Ballock

     21     about his employer, we would have went to his place of

     22     work and placed him under handcuffs and taken him out of

     23     his workplace.

     24           Q.    What did you understand the purpose of the



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 123 of 268 PageID
                                    #: 2226


                                                                               123


      1     presence of the FBI representative to be in court the

      2     date that you arrested Scott Ballock?

      3           A.    They wanted to be present, sir.          I don't know

      4     what their purpose was.

      5           Q.    They didn't explain?

      6           A.    No, sir.     Not that I can remember.

      7           Q.    Okay.

      8                 Did Scott Ballock put up any resistance to

      9     being arrested?

     10           A.    No, sir.

     11           Q.    How did he handle the whole thing?

     12           A.    I don't remember him, but I just --- he was

     13     quite calm about it, I believe.          I don't think he said a

     14     word, if I remember correctly.

     15           Q.    So in fact, the concern about him possibly

     16     being, you know, violent or even loud and obnoxious about

     17     it, those worries and fears were not born out, were they?
     18           A.    Of being obnoxious about it, sir?

     19           Q.    Yeah.    I mean, he didn't raise his voice ---

     20           A.    No, sir.     He did not raise his voice at all.

     21           Q.    --- or say how dare you or ---?

     22           A.    No, sir.

     23           Q.    Nothing to that effect?

     24           A.    No, sir.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 124 of 268 PageID
                                    #: 2227


                                                                               124


      1            Q.   Is it true that, following his arrest, Scott

      2     Ballock, more than once, offered to the state police to

      3     waive his rights against self-incrimination and to be

      4     interviewed by the state police?

      5            A.   That would've went to Corporal Gaskins, sir.               I

      6     don't know that.

      7            Q.   He conferred with you about the investigation?

      8            A.   He did.

      9            Q.   Okay.

     10                 Did he tell you that Scott Ballock had offered

     11     more than once ---?

     12            A.   Not that I can remember, sir.

     13            Q.   Is right now the first time you're aware that

     14     Scott Ballock had offered to do that?

     15            A.   I can't remember when I became aware of that,

     16     sir.    I do not remember that.

     17            Q.   I take it then just now is not the first time
     18     you were made aware of that?

     19            A.   No.     I was here at the deposition with Mr.

     20     Ballock.

     21            Q.   Okay.

     22            A.   And he --- I'm sorry.        I'm sorry.    I did know

     23     that, through the websites.

     24            Q.   The websites?      You're referring to Scott's



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 125 of 268 PageID
                                    #: 2228


                                                                               125


      1     father's ---

      2           A.    Yes, sir.

      3           Q.    --- website?

      4                 Okay.

      5                 Did the West Virginia State Police refuse to

      6     interview Scott Ballock?

      7           A.    Not that I know of, sir.

      8           Q.    Well, he offered to be interviewed, and he was

      9     never interviewed.

     10           A.    Okay.

     11           Q.    So why was he never interviewed?

     12           A.    I don't know that, sir.

     13           Q.    If the state police refused to interview Scott

     14     Ballock, would that have been a violation of the policies

     15     and procedures set out in Kief Exhibit Number 1?

     16           A.    I do not believe so, sir.         No.

     17           Q.    Why not?
     18           A.    That would be a conversation topic between the

     19     investigating officer and the prosecuting attorney.

     20           Q.    What I'm hearing you saying is that it would

     21     have been up to Corporal Gaskins and Cindy Scott to

     22     decide whether to accept Scott's offer to sit for an

     23     interview about the communications he had with his

     24     estranged wife?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 126 of 268 PageID
                                    #: 2229


                                                                               126


      1           A.    I would proffer if Corporal Gaskins or the

      2     prosecuting attorney, Cindy Scott, didn't feel like they

      3     had enough evidence, they would have interviewed Mr.

      4     Ballock.

      5           Q.    According to the policies and ---.

      6                       ATTORNEY JEFFRIES:       Can we take a break?

      7     He needs to make a call.

      8                       ATTORNEY CROOKS:      Pardon?

      9                       ATTORNEY JEFFRIES:       I believe Lieutenant

     10     Kief needs to make a call.

     11                       ATTORNEY CROOKS:      Yes, sir.

     12                       Okay.

     13                       I didn't know that.       Sorry.

     14                       THE WITNESS:      That's all right.

     15                                       ---

     16     (WHEREUPON, A SHORT BREAK WAS TAKEN.)

     17                                       ---
     18                       ATTORNEY CROOKS:      Back on the record.

     19     BY ATTORNEY CROOKS:

     20           Q.    When the state police investigate criminal

     21     complaints, if the opportunity to question the suspect,

     22     the accused, Defendant, is available, it's very unusual

     23     for the state police to pass up that opportunity, isn’t

     24     it?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 127 of 268 PageID
                                    #: 2230


                                                                                 127


      1           A.    I don't know if I would call lit unusual.            It's

      2     certainly up to the investigating officer.            It depends on

      3     the case.

      4           Q.    All right.

      5                 And if --- can you recall your personal

      6     experience in the cases that you've worked.            You've been

      7     at this a long time.       Can you recall having a Defendant

      8     say, look, you know, I'll tell you what happened?              And

      9     you just passed that opportunity, said it's okay, don't

     10     need it.

     11           A.    Off the top of my head, no, sir.          I cannot

     12     remember.    No.     No, I cannot say that I've had that

     13     happen to me.

     14           Q.    Do you know whether, in fact, Corporal Gaskins

     15     and Cindy Scott collaborated and came to a decision on

     16     whether to question Scott Ballock?

     17           A.    No, sir.     I do not.
     18           Q.    You'd have to ask Corporal Gaskins that?

     19           A.    Yes, sir.

     20           Q.    Now, he's sergeant.

     21                 Right?

     22           A.    Yes, he is.

     23           Q.    You're the lieutenant, but you're in Elkins, so

     24     Gaskins no longer reports to you?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 128 of 268 PageID
                                    #: 2231


                                                                               128


      1            A.   Correct.     Yes, sir.

      2            Q.   Maybe he does?

      3            A.   On certain other aspects of state police, yes,

      4     sir.

      5            Q.   Okay.

      6                 Maybe something to do with your what --- what

      7     --- doesn't matter what my speculation might be.              On what

      8     aspect of police business does ---

      9            A.   I'm ---.

     10            Q.   --- Sergeant Gaskins report to you?

     11            A.   I'm the crime scene team coordinator for the

     12     state police statewide.        Sergeant Gaskins is the crime

     13     scene team leader of Troop 1, so he does report to me in

     14     that capacity.

     15            Q.   So if you're investigating a murder scene?

     16            A.   Sergeant Gaskins is the team leader in this

     17     area.
     18            Q.   So he'd get --- he'd be the one to jump out of

     19     bed and go --- go to a crime scene ---

     20            A.   Yes.

     21            Q.   --- and start coordinating?

     22            A.   Yes, sir.

     23            Q.   Okay.

     24                 I think I understand.



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 129 of 268 PageID
                                    #: 2232


                                                                                129


      1                 So in the course of the investigation of Ellen

      2     Costlow's complaint against Scott Ballock, do you know if

      3     the history between Ellen and Scott was given fair

      4     treatment by Corporal Gaskins and Cindy Scott?             Do you

      5     have any opinion on that?

      6            A.   I'm not so sure I understand the question.

      7            Q.   You were kept advised by then Corporal Gaskins

      8     as he moved through the process of investigating Ellen

      9     Costlow's criminal complaint against Scott Ballock, her

     10     estranged husband?

     11            A.   Yes, sir.

     12            Q.   Okay.

     13                 And that's what you told me?

     14            A.   Yes, sir.

     15            Q.   Corporal Gaskins wasn't just conferring with

     16     you.    He was collaborating with the assistant prosecutor,

     17     Cindy Scott.     That's what you told me also?
     18            A.   Yes, sir.

     19            Q.   Likewise, at the direction of Captain Merrill,

     20     you at least understood that then Corporal Gaskins was

     21     supposed to be keeping Captain Merrill advised of the

     22     progress of the investigation?

     23            A.   Correct.

     24            Q.   So based on the ongoing process of briefing



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 130 of 268 PageID
                                    #: 2233


                                                                               130


      1     you, can you tell me, did Scott Ballock get fair

      2     treatment?     Were his interests given adequate and fair

      3     treatment, consideration, particularly in view of the

      4     fact that policy of the West Virginia State Police is to

      5     take special care when they're investigating another

      6     member of the law enforcement community.

      7                       ATTORNEY JEFFRIES:       Objection,

      8     mischaracterizes the evidence.

      9     BY ATTORNEY CROOKS:

     10           Q.     I mean, you told us that there's a policy

     11     specifically addressing the investigation of other

     12     members of the law enforcement community.

     13           A.     Yes, sir.

     14           Q.     That's why you had to get in touch with Captain

     15     Merrill?

     16           A.     Yes, sir.

     17           Q.     Okay.
     18                  So in light of all that, was Scott Ballock

     19     given fair consideration, and --- and fair treatment by

     20     the West Virginia State Police in the way they

     21     investigated and went about handling this complaint that

     22     a woman in a divorce proceeding was making against her

     23     estranged husband?

     24           A.     Yes, sir.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 131 of 268 PageID
                                    #: 2234


                                                                               131


      1           Q.    You don't feel that it was unfair to Scott to

      2     turn him down when he offered to come in, and --- and

      3     tell his side of the --- of the case?

      4           A.    Again, sir, I did not know that.

      5           Q.    Are you aware that --- well, how long --- let

      6     me ask you the question.        How long after Scott was

      7     arrested did it take before the charges against Scott

      8     were resolved?

      9           A.    That was a couple years, I believe, sir.

     10           Q.    Actually, it was pretty close to three years.

     11           A.    I was going to say that, but I didn't --- I

     12     knew it was over a couple.

     13           Q.    All right.

     14           A.    Yes, sir.

     15           Q.    Why'd it take that long?

     16           A.    The --- the magistrate that was assigned the

     17     case, Magistrate Mullins, had some medical issues and he
     18     was not doing his magisterial duties.           And instead of

     19     transferring that to another magistrate, it was kept in

     20     front of Magistrate Mullins.

     21           Q.    Are you aware that ultimately the prosecuting

     22     attorney dropped the charges against Scott Ballock?

     23           A.    Yes, sir.

     24           Q.    Did you agree with that?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 132 of 268 PageID
                                    #: 2235


                                                                               132


      1           A.    No, sir.

      2           Q.    Why not?

      3           A.    We felt like we had enough to --- to go forward

      4     with the trial.

      5           Q.    Is that fairly typical?        I mean, it's not the

      6     first time the prosecutors have disappointed the

      7     investigating officers, is it?

      8           A.    No, sir.

      9           Q.    I mean, that sort of thing happens ---

     10           A.    It does.

     11           Q.    --- in the courthouse quite frequently.

     12     Prosecutors exercise their discretion, and cut deals, and

     13     drop charges, and the investigating officers are

     14     disappointed.

     15                 True?

     16           A.    Correct.

     17           Q.    Now, in this case, during the course of the
     18     investigation, Scott's father, Tom, was posting a lot of

     19     things on the Internet, including things that were

     20     unflattering about the West Virginia State Police.

     21                 True?

     22           A.    True.

     23           Q.    In fact, this is reflected by --- I don't know.

     24     I don't have a page count, but a lot of material was



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 133 of 268 PageID
                                    #: 2236


                                                                               133


      1     included in the --- the stuff I received from your lawyer

      2     in March of last year in response to our discovery

      3     request.

      4                 So it looks to me like the state police

      5     included consideration of Tom Ballock's website in its

      6     investigation.

      7           A.    No, sir.

      8           Q.    Is that true?

      9           A.    No, sir.

     10           Q.    All right.

     11                 Well, during the pendency of the criminal

     12     charges against Scott Ballock after he was arrested, you

     13     knew that Tom Ballock was posting things on the Internet,

     14     kind of blogging or chronicling the case against his son.

     15     You were aware of that.

     16                 Right?

     17           A.    Yes, sir.
     18           Q.    All right.

     19                 You also knew that Ellen Ruth Costlow had filed

     20     a lawsuit against Tom Ballock in connection with that

     21     activity?

     22           A.    I don’t know if I knew that, sir.          I knew at

     23     one point, but I couldn't tell you when I knew that she

     24     had filed a lawsuit.       I --- I don't know that.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 134 of 268 PageID
                                    #: 2237


                                                                                 134


      1           Q.    Okay.

      2                 So did you ever try to provide any assistance

      3     to Ellen Ruth Costlow in the course of her litigation

      4     against Tom Ballock?

      5           A.    No, sir.

      6           Q.    Okay.

      7                 Why would you have all the emails that Tom

      8     Ballock had sent to Ellen's father, Judd, why would those

      9     be included in the files that were produced to us in

     10     Discovery in this case?

     11           A.    She was asking why --- why Scott could be

     12     arrested for harassment and not his father, Tom.              Hey,

     13     look at this.       This is what he's doing now.       This is what

     14     he's posting now.

     15           Q.    What'd you tell her?

     16           A.    That that decision's not made --- that's not

     17     made by me.     There's a fine line between what he puts on
     18     the Internet and how he's harassing her.            Just because

     19     it's on the Internet doesn't mean it's harassing.

     20           Q.    The implication of your answer suggests to me

     21     that you felt that there could have been criminal charges

     22     made against Tom Ballock?

     23           A.    I don't know that.       Again, with the --- with --

     24     - I don't know that.       I don't know that.       Could there



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 135 of 268 PageID
                                    #: 2238


                                                                                 135


      1     have been?     I --- I'm sure there could've been, but

      2     that's a gray area as far as I'm concerned with the

      3     Internet and First Amendment rights and everything.              I

      4     --- I don't know that.

      5           Q.     A lot of the emails that were produced to us by

      6     your Counsel were emails from Tom Ballock addressed to

      7     Ellen Costlow's father, Judd.

      8           A.     I remember a few.

      9           Q.     Okay.

     10           A.     If ---.

     11           Q.     I said a lot, but I don't know.         They were

     12     lengthy.     Maybe --- maybe there weren't so many as just

     13     that each of them were so long.

     14                  But did you feel that those emails constituted

     15     harassment under the West Virginia Criminal Code?

     16           A.     I don't believe I did, sir, no.

     17           Q.     Okay.
     18                  So it sounds like Ellen Costlow came to you.              I

     19     believe this is what you told me.          You tell me if I'm

     20     getting this right.       She came to you and wanted to know,

     21     hey, why can't I bring a criminal charge against Tom

     22     Ballock because of what he's putting on the Internet, and

     23     what he's writing to my father?

     24           A.     Yes, sir.    Correct.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 136 of 268 PageID
                                    #: 2239


                                                                               136


      1            Q.   Okay.

      2                 So did you just tell her, look, you need ---

      3     you need to go talk to Corporal Gaskins and Cindy Scott?

      4            A.   Well, it depends on where she lived at the time

      5     who would have venue over that.

      6            Q.   Okay.

      7                 How do you mean?      What are you thinking of?

      8            A.   If she lived in Marion County, then she would

      9     have to go report that to Marion County police agency.

     10            Q.   She did move Marion County at some point.

     11            A.   At one point in time, yes, sir.

     12            Q.   And in fact, she moved in with Kenny Ice,

     13     Junior?

     14            A.   Yeah.    I --- I have recollection of that, yes,

     15     sir.

     16            Q.   Okay.

     17                 Kenny Ice, Junior, do you know anything about
     18     him?

     19            A.   No, sir.     I do not.

     20            Q.   Do you know if you ever investigated him, or if

     21     anybody in --- in your barracks have ever investigated

     22     his activities?

     23            A.   I have never investigated him.          I do not know

     24     if anybody in the barracks have ever investigated him.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 137 of 268 PageID
                                    #: 2240


                                                                               137


      1           Q.    All right

      2                 Give me one second here.

      3                       ATTORNEY CROOKS:       What are we up to now?

      4                       COURT REPORTER:       Five.

      5                       ATTORNEY CROOKS:       You good?

      6     BY ATTORNEY CROOKS:

      7           Q.    Have you had a fair opportunity to review that

      8     exhibit, Lieutenant?

      9           A.    Yes, sir.

     10           Q.    What is it?

     11           A.    It is our WVSP number 193.          State police

     12     complaint form.      Report.

     13                                       ---

     14                       (Whereupon, Deposition Exhibit 5,

     15                       Complaint Report, was marked for

     16                       identification.)

     17                                       ---
     18     BY ATTORNEY CROOKS:

     19           Q.    This is required by policy and procedures.

     20                 True?

     21                 Use of this form?

     22           A.    Yes, sir.

     23           Q.    Specifically, I'm referring to the criminal

     24     investigative polices and procedures manual that's been



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 138 of 268 PageID
                                    #: 2241


                                                                               138


      1     produced to us in discovery and marked as Kief Exhibit

      2     Number 1 in todays' deposition.

      3           A.     Okay.

      4           Q.     Am I right?

      5           A.     Yes, sir.

      6           Q.     All right.

      7                  Take a look at page 853 of Deposition Exhibit

      8     Number 1 for a second, would you?

      9           A.     I'm sorry.     Got one.

     10           Q.     I'm looking at 3.02.      Proper conduct of a

     11     criminal investigation includes, but is not necessarily

     12     limited to.

     13                       ATTORNEY JEFFRIES:       Charles, I believe

     14     you're on page 851.

     15                       ATTORNEY CROOKS:      Am I?

     16                       All right.

     17     BY ATTORNEY CROOKS:
     18           Q.     I apologize.     Didn't mean to mislead you.

     19     Thank you for the ---.

     20           A.     All right sir.

     21           Q.     Thank you for bracing me on that.         Let me take

     22     a fresh line of questioning.           We've looking at page 851

     23     of Kief Exhibit Number 1.        I'm looking specifically at

     24     3.02.      Proper conduct of a criminal investigation



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 139 of 268 PageID
                                    #: 2242


                                                                               139


      1     includes, but is not necessarily limited to --- are you

      2     with me so far?

      3           A.    Yes, sir.     Uh-huh (yes).

      4           Q.    I'm going to skip past some stuff that doesn't

      5     pertain, and focus on parts that I believe do for

      6     purposes of my question.

      7           A.    Uh-huh (yes).

      8           Q.    Sub-part (c) says locating and interviewing all

      9     persons who have or who are thought to have any

     10     information concerning the crime under investigation?

     11           A.    Yes, sir.

     12           Q.    Well, all persons who have information would

     13     certainly include the person who's accused of sending the

     14     harassing emails and texts ---

     15           A.    Yes, sir.

     16           Q.    --- wouldn't it?

     17           A.    Uh-huh (yes).
     18           Q.    So that means to say this policy and procedure

     19     called for interviewing Scott Ballock.

     20           A.    Okay.

     21           Q.    True?

     22           A.    As it --- as it is written, yes, sir.

     23           Q.    So if Scott Ballock was offering to come in and

     24     --- and sit for an interview by the state police and/or



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 140 of 268 PageID
                                    #: 2243


                                                                               140


      1     the prosecutor's office, and they turned him down, then

      2     they would have been operating in contradiction to this

      3     directive in state police policy and procedure?

      4           A.     Yes, sir.

      5           Q.     Sub-paragraph (f) says that proper conduct of a

      6     criminal investigation also includes, but is not

      7     necessarily limited to, locating and questioning those

      8     persons suspected of having committed the crime.              I mean,

      9     that's --- that's saying explicitly that Scott Ballock

     10     should've been interviewed if the opportunity presented

     11     itself, isn't it?

     12           A.     Yes, sir.

     13           Q.     And so if the state police and the person,

     14     Corporal Gaskins, whether acting of his own accord or

     15     under the direction of Cindy Scott, turned Scott down

     16     when he volunteered to come in and give a statement, that

     17     wouldn't be fair treatment to Scott, would it?
     18           A.     I don't know if I would characterize it as

     19     that, sir.     These are guidelines that we go by, not --- I

     20     mean, it's policy and procedure.          But the --- we have a

     21     lot of leeway about how we conduct a criminal

     22     investigation.      It's certainly not something that they

     23     would be written up or anything like that.

     24           Q.     A lot of the communications that were at issue



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 141 of 268 PageID
                                    #: 2244


                                                                               141


      1     in the criminal charge for which Scott was arrested,

      2     which was later withdrawn by the prosecuting attorney's

      3     office, had to do with interactions that Ellen and Kenny

      4     Ice, Junior were having.        You've looked at those emails

      5     enough to --- to know that I'm right about that?

      6                 Correct?

      7                 Kenny Ice comes up a lot.

      8            A.   I'm thinking that's a --- yes.          Kenny Ice comes

      9     up a lot, yes, sir.

     10            Q.   And so he would've been somebody who had

     11     information concerning the crime under investigation.

     12                 True?

     13            A.   He would have knowledge of it, yes, sir.

     14            Q.   Do you know if Kenny Ice was contacted and

     15     interviewed by Corporal Gaskins as part of the ---?

     16            A.   I do not know that, sir.        I don't believe he

     17     was.
     18            Q.   In fact, a lot of the claims hat Ellen Costlow

     19     made against Scott and many of the subjects addressed by

     20     Scott Ballock in his texts and emails to Ellen could've

     21     been either corroborated or refuted by Kenny Ice if ---

     22     if all the mentions of Kenny Ice are to be taken as

     23     credible in those emails.

     24                 True?



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 142 of 268 PageID
                                    #: 2245


                                                                               142


      1                 He was in a position --- Kenny Ice, Junior was

      2     in a position to either corroborate or refute a lot of

      3     what Ellen Ruth Costlow was complaining of against my

      4     client, Scott Ballock, in her criminal case that was

      5     being investigated by the state police?

      6           A.    It depends on what time during that

      7     investigation that was.

      8           Q.    What difference would the timing have?            Kenny

      9     Ice, Junior was identified repeatedly in those texts and

     10     emails.

     11           A.    Right.    He was also identified as working with

     12     Scott during some of this, and ---.

     13           Q.    He did go to Scott Ballock.         You --- you were

     14     aware of that, too, didn't you?

     15           A.    I remember something about that, yes.

     16           Q.    What do you think of that?

     17           A.    I do not know about that, sir.          That --- that
     18     is --- I have no clue.

     19           Q.    What would've, you know, what --- I mean, you

     20     were part of the investigative team.           You were

     21     collaborating with Corporal Gaskins.           Did the two of you

     22     have any conversation as to what in the world would Kenny

     23     Ice, Junior want to go talking, probably, with Scott

     24     Ballock and even go so far as to provide him his cell



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 143 of 268 PageID
                                    #: 2246


                                                                                 143


      1     phone?

      2           A.    Yeah.

      3           Q.    Why would he do that?

      4           A.    I don’t know that, sir.        Don't know that.

      5           Q.    Don't you think it would've been appropriate to

      6     get in touch with Kenny Ice, Junior and ask him?

      7           A.    I don't think so, sir.        No, sir.

      8           Q.    If Kenny Ice Junior was telling Scott Ballock,

      9     look, you know, Ellen Costlow is lying about you.              And

     10     she's trying to hurt you with this criminal complaint,

     11     and the cops are helping her trying to hurt you.              They're

     12     trying to get you fired from the FBI.           Don't you think

     13     that would've been information that the state police

     14     should've at least taken into account and reported to the

     15     prosecutor?

     16           A.    I don't know where Corporal Gaskins --- it's my

     17     thought was on interviewing Kenny Ice.           I would consider
     18     him as an unreliable witness.

     19           Q.    You would?

     20           A.    Yes, sir.

     21           Q.    Why?

     22           A.    Because he had a romantic relationship with Ms.

     23     Costlow.

     24           Q.    You regarded her as credible, didn't you?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 144 of 268 PageID
                                    #: 2247


                                                                                144


      1            A.   What's that got to do with anything?

      2            Q.   Why would his romantic relationship with her

      3     disqualify him as a credible witness?

      4            A.   Because he was also doing something with Scott

      5     on the other hand.

      6            Q.   Yeah, but you had no understanding as to what

      7     his motive was.

      8            A.   I didn't understand what his motive was.            I

      9     wasn't --- I wasn't conducting the investigation.

     10            Q.   Depending on what his motive was, he might've

     11     been a credible witness.

     12            A.   Yeah, I don't --- I don't know that, sir.

     13     That's ---.

     14            Q.   You wouldn't know unless you asked him, would

     15     you?

     16            A.   Again, I don't know if I would've interviewed

     17     him, sir.     I don't know.
     18            Q.   In fact, that might've been one of the reasons

     19     that the prosecutor gave up on their case against my

     20     client and ---

     21            A.   I don't believe so.

     22            Q.   --- withdrew their motion, isn't it?

     23            A.   No, sir.

     24                       ATTORNEY JEFFRIES:       Objection.     Calls for



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 145 of 268 PageID
                                    #: 2248


                                                                               145


      1     speculation.

      2     BY ATTORNEY CROOKS:

      3           Q.    Are you aware that the criminal charges that

      4     --- for which you obtained arrest warrants and executed

      5     were not only withdrawn by the prosecutor, but they were

      6     expunged by the Circuit Court?

      7           A.    I did not obtain criminal charges against

      8     Scott.

      9           Q.    Were you --- you signed off on the executed

     10     warrants, didn't you?

     11           A.    Correct.

     12           Q.    Maybe I misspoke there.

     13           A.    Yes.

     14           Q.    You --- you didn't personally obtain those

     15     warrants?

     16           A.    No, sir.

     17           Q.    That would've been Corporal Gaskins?
     18           A.    Right.

     19           Q.    You executed the arrest warrants?

     20           A.    Correct.

     21           Q.    I'm sorry.     I apologize.

     22           A.    That's all right.

     23           Q.    I didn't mean that.       I don't want ---

     24           A.    There's two different things.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 146 of 268 PageID
                                    #: 2249


                                                                               146


      1           Q.    ---- I don't want to --- yeah.          I don't want to

      2     misrepresent what ---.

      3           A.    Yeah.    There's two different things there.

      4           Q.    Yeah.    Your --- just another case of your

      5     careful attention to my questions.          Thank you.

      6                 You interviewed Ellen Costlow at the detachment

      7     in Morgantown the night before you executed the warrants

      8     and arrested Scott?

      9           A.    I interviewed her, sir?

     10           Q.    Yeah.

     11           A.    Okay.

     12                 I don't remember that.

     13           Q.    You don't remember doing that?

     14           A.    No, sir.

     15           Q.    You don't remember having a discussion with her

     16     saying look, you know, we got these warrants.             I'm going

     17     to execute them tomorrow.        What time is your hearing?
     18     What time do I need to be there?          How did you know?

     19           A.    I don't believe Ms. Costlow knew we were going

     20     to serve those warrants on him that day.            It's my

     21     recollection we did not tell her.

     22           Q.    You did not tell her?

     23           A.    Correct.

     24           Q.    Okay.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 147 of 268 PageID
                                    #: 2250


                                                                                   147


      1           A.    We knew that there was a hearing the next day.

      2           Q.    How did you know that?

      3           A.    I can't remember how we found out the

      4     conversation of how we knew that there was going to be a

      5     court hearing the next day.

      6           Q.    Did you assign Corporal Gaskins, or was that

      7     Captain Merrill?

      8           A.    We discussed having Corporal Gaskins do the

      9     investigation.

     10           Q.    Did you ever interview Ellen Costlow without

     11     Corporal Gaskins being present?

     12           A.    The first time I met Ms. Costlow, the night

     13     --- the first night of her asking about the affair.                I

     14     don't remember having another interview with her.              I

     15     can't --- I can't recall, sir.         I do not know.

     16           Q.    Did you ever make any recordings of interviews

     17     that you conducted with Ellen Costlow?
     18           A.    I don't remember any, sir, no.

     19           Q.    Have you ever done that sort of thing in the

     20     course of criminal investigations?

     21           A.    Sure.

     22           Q.    How about criminal investigations where another

     23     member of law enforcement is at issue?           Don't you think

     24     making a recording of interviews with the complaining



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 148 of 268 PageID
                                    #: 2251


                                                                               148


      1     witness would help in keeping Captain Merrill advised?

      2           A.    I don't know if I've interviewed a complaining

      3     victim, sir.     I don't know if I've ever done that before.

      4     I've done suspects, but not victims.

      5           Q.    If Scott Ballock had been interviewed as he

      6     offered, and he waived his Fifth Amendment privilege,

      7     answered questions, he could have potentially put the

      8     rope around his own neck and admitted to criminal

      9     activity.

     10                 True?

     11           A.    He could have, yes, sir.

     12           Q.    Wouldn't that have been a good reason to

     13     interview him?      Doesn't that argue that he would be a

     14     credible witness worthy of interviewing in the course of

     15     the investigation?

     16                       ATTORNEY JEFFRIES:       Objection.     Scott is

     17     not with us.
     18     BY ATTORNEY CROOKS:

     19           Q.    If the man is willing to risk his career, and

     20     --- and go on to jail to answer questions, doesn't that

     21     argue in favor of bringing him and interviewing him?

     22           A.    Corporal Gaskins did not feel like he needed to

     23     interview Mr. Ballock for a reason.           I do not know that

     24     reason.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 149 of 268 PageID
                                    #: 2252


                                                                               149


      1           Q.    Did you ever indicate that you had tried to

      2     tape record an interview with Ellen Costlow, but that the

      3     recording machine malfunctioned?

      4           A.    I remember that on a website someplace.            I

      5     don't recall what that circumstance was.            But I remember

      6     reading that on one of his websites.           But I don't recall

      7     the circumstances.

      8           Q.    You received quite a few emails directly from

      9     Ellen Costlow during the course of this investigation.

     10                 True?

     11           A.    True.

     12           Q.    And that was even after Corporal Gaskins had

     13     been appointed as the investigating officer?

     14           A.    True.

     15           Q.    Did you ever tell Ellen Costlow, look, I'm not

     16     the chief investigating officer on this?            You should be

     17     communicating with Corporal Gaskins?
     18           A.    No, sir.

     19           Q.    Why not?

     20           A.    Couple different things.

     21           Q.    Why would you have back channel communication

     22     with the complainant when somebody else is investigating?

     23           A.    They're really --- Ms. Costlow was --- her

     24     emails are, basically, somebody that wants somebody to



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 150 of 268 PageID
                                    #: 2253


                                                                               150


      1     listen to her and asking questions.           Corporal Gaskins was

      2     doing the investigation.        I kind of fielded emails from

      3     her, and I believe she also sent Corporal Gaskins emails

      4     also.      But it was both of us that she sent emails to.

      5           Q.     Do you recall telling Ellen Costlow in one of

      6     your emails that the assistant prosecutor just didn't

      7     understand Tom Ballock's mental illness?

      8           A.     Yes, sir.

      9           Q.     What was that about?

     10           A.     After reading and getting exploited on the

     11     Internet, personally, by Tom, it's just not normal.

     12     There's --- there's something wrong.           There's --- you

     13     know, I'm no expert on mental illness or anything like

     14     that, but I know normal.        That's not normal.

     15           Q.     So you're saying that you personally were

     16     mistreated by Tom Ballock on his website?

     17           A.     Correct.
     18           Q.     Did you ever have any communication with him,

     19     and tell him, look, you need to stop posting this

     20     information?

     21           A.     I believe the state police did.

     22           Q.     Who in the state police?

     23           A.     I don't know that.      He was sent some letter

     24     regarding that.



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 151 of 268 PageID
                                    #: 2254


                                                                               151


      1           Q.    Do --- strike that.

      2                 Are you aware that Tom Ballock gave an

      3     interview to the FBI about his website?

      4           A.    No, I do not.

      5           Q.    Was there ever any criminal charge made against

      6     Tom Ballock in connection with his website and the things

      7     he put on there?

      8           A.    No, sir

      9           Q.    Are you aware that Ellen Costlow dropped her

     10     civil lawsuit against Tom Ballock ---

     11           A.    No, sir.

     12           Q.    --- in connection with the website that he

     13     maintained?

     14           A.    No, sir.

     15           Q.    Did you have any conversations with anybody at

     16     the prosecutor's office about Tom Ballock and the things

     17     he was putting on the Internet on his website?             You said
     18     that they didn't understand his mental illness, so I'm

     19     trying to find out what the basis for your opinion is.

     20           A.    I can't remember specifically who I spoke with,

     21     but we were going through the whole harassment, not

     22     harassment, intimidation, retaliation conversation.

     23           Q.    You're aware that the local forensics

     24     psychiatrist, Dr. Christi Cooper-Lehki, performed an



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 152 of 268 PageID
                                    #: 2255


                                                                               152


      1     investigation and reported to the family court judge

      2     concerning her opinion on child custody?

      3           A.     I know of a report authored by that person.

      4     What that report is regarding to, I have no clue.

      5           Q.     Okay.

      6                  And how do you know about that report?

      7           A.     It's come up in several conversations through,

      8     I think, Mr. Ballock's deposition.          He --- he referred to

      9     that.      I knew there was a report.      I knew it was in civil

     10     court.      That's all I knew of it though.

     11           Q.     You were aware that Scott Ballock tried to get

     12     the family court to unseal that report so that he could

     13     use it in his defense in the criminal case?

     14           A.     I believe she told me that, yes.

     15           Q.     Who told you that?

     16           A.     I believe Ms. Costlow told me that.

     17           Q.     Okay.
     18                  Are you aware that the assistant prosecutor,

     19     Cindy Scott, went to the family court hearing and argued

     20     against allowing Scott to use that report?

     21           A.     I believe so.

     22                       ATTORNEY JEFFRIES:       Objection,

     23     mischaracterizes the evidence.

     24     BY ATTORNEY CROOKS:



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 153 of 268 PageID
                                    #: 2256


                                                                               153


      1           A.    I believe I knew that, Yes, sir.          I --- I

      2     remember something about that.

      3           Q.    Okay.

      4                 How'd you find out about that?

      5           A.    I can't remember that, sir.         I don't ---.

      6           Q.    Ellen Costlow?

      7           A.    It could've been her, or it could be through

      8     Cindy Scott, or --- or Corporal Gaskins at the time.

      9           Q.    What was --- what was your reaction when you

     10     learned that Scott was denied the permission to use Dr.

     11     Christi Cooper-Lehki's report in his own defense ---

     12           A.    I would ---.

     13           Q.    --- against the charges that Ellen Costlow

     14     initiated against him?

     15           A.    I --- I believe I was happy for her because she

     16     --- she acted happy that she had finally won something,

     17     that she had finally thought that she garnered some ---
     18     she won a court case or opinion or whatever.             She --- she

     19     --- actually, was one of the few times I saw, you know,

     20     her be not excited about something, but not happy about

     21     something, but she --- a positive content to her.

     22           Q.    Do you remember using language to the effect

     23     that Scott must have had his tail between his legs as he

     24     left court at the end of that hearing?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 154 of 268 PageID
                                    #: 2257


                                                                               154


      1            A.     Again, I probably did say that.        Or I did say

      2     that.       But that was just in regard for --- to embellish

      3     her to --- she finally won one, and I was just, you know,

      4     happy about just garnering her ---.

      5            Q.     Do you think that that was consistent with your

      6     obligation under policy and procedure to maintain

      7     impartiality with respect to a matter that wasn't even

      8     part of your official duties?

      9            A.     Impartiality concerning ---?

     10            Q.     Yeah.   I mean, you weren't investigating

     11     anything in connection with the family court case?

     12            A.     Correct.

     13            Q.     You were participating to some degree in the

     14     criminal case against Scott.         And Scott was trying to get

     15     evidence to defend himself against those charges, and you

     16     were pretty happy that he failed in that effort, weren't

     17     you?
     18            A.     My disdain for Scott and his dad had come with

     19     harassments and emails.        Not --- harassments and

     20     websites.

     21            Q.     Okay.

     22                   So you do harbor ill feeling toward my client?

     23            A.     For --- yes, sir.     I do.

     24            Q.     Likewise, you harbor a feeling toward Scott's



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 155 of 268 PageID
                                    #: 2258


                                                                               155


      1     father?

      2           A.    Correct.

      3           Q.    And that ill feeling is borne of things that

      4     Scott's father was posting on the website about the case

      5     against his son, including references to you personally?

      6           A.    Correct.

      7           Q.    Just want to make sure I understand.

      8                 Now, you were interviewed by the FBI.

      9           A.    There was a meeting with the FBI, sir.

     10           Q.    Okay.

     11                 You had a meeting?

     12           A.    Yes, sir.

     13           Q.    All right.

     14                 Well, I ---

     15           A.    An interview.

     16           Q.    --- appreciate your sense of caution in

     17     answering my question, but the fact is, you had a
     18     communication, face-to-face communication with somebody

     19     form the FBI?

     20           A.    Correct.

     21           Q.    Okay.

     22                 When was that?

     23           A.    Which one?

     24           Q.    Well, okay.     Maybe that's a more appropriate



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 156 of 268 PageID
                                    #: 2259


                                                                               156


      1     question.     How many different times?

      2            A.   I remember two specifically.

      3            Q.   Okay.

      4            A.   Once when the FBI came to review the emails and

      5     text messages.

      6            Q.   Okay.

      7                 Those would be the emails and text messages

      8     that the state police obtained from Matt Stout, one of

      9     the lawyers represented Ellen Ruth Costlow?

     10            A.   Correct.

     11            Q.   Okay.

     12                 Did you have any other emails other than the

     13     ones you obtained from Mr. Stout?

     14            A.   I don't know that, sir.        I can't remember if I

     15     did or not.     If we did ---.

     16            Q.   Well, Ellen Costlow shared a lot of stuff with

     17     you, right?
     18            A.   I can't --- I remember the disc --- yes.            Yes,

     19     sir.    Yes, sir.    Yes.   Yes, sir.

     20            Q.   So, you know, your collection of evidence came

     21     from the magnetic disc that Mr. Stout provided as well as

     22     a series of emails forwarded to you by Ellen Costlow?

     23            A.   I don’t know if they forwarded to us or if she

     24     had them printed out.       I can't remember that.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 157 of 268 PageID
                                    #: 2260


                                                                               157


      1            Q.    Well, ---

      2            A.    I can't ---.

      3            Q.    --- I don't know that the difference ---

      4            A.    True.

      5            Q.    --- comes to that much.       But those are the two

      6     sources that you were operating with?

      7            A.    Yes, sir.

      8            Q.    So when the FBI came, that's what you shared

      9     with them?

     10            A.    They looked at the --- the content of the ---

     11     of the text and emails.

     12            Q.    Did they talk to you about the investigation?

     13            A.    No, not really, sir.

     14            Q.    Did they ask you any questions?

     15            A.    Not that I can recall.       I --- I remember him

     16     coming and looking at the discs, and having the emails.

     17     But I --- as far as talking to us about what happened or
     18     what was going on, or with the case, no.            The only thing

     19     we knew that they --- they told us was if, unless Mr.

     20     Ballock was found guilty in court, that he would keep his

     21     job.

     22            Q.    Okay.

     23                  How many people were present there from the

     24     FBI?



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 158 of 268 PageID
                                    #: 2261


                                                                                158


      1           A.    I believe just one.

      2           Q.    Just one?

      3           A.    That ---.

      4           Q.    Do you remember the name?

      5           A.    I believe it was John Hamrick.

      6           Q.    John Hamrick?

      7           A.    Yes, sir.

      8           Q.    Okay.

      9                 I know that name.

     10                 So Mr. Hamrick --- well, strike that.

     11                 Agent Hamrick told you that, you know, unless

     12     Scott was found guilty in the criminal case, he would

     13     keep his job?

     14           A.    Sure.

     15           Q.    All right.

     16                 That statement was apropos of what?           Did ---

     17     did you ask him?
     18           A.    I don't know how that conversation came about.

     19     It's been a long time ago.        I'm sure we don't know the

     20     relationship between state charges and the federal

     21     government, and how that worked.          I don't know how that

     22     conversation came about, sir.

     23           Q.    Was anybody from your state police headquarters

     24     present when Agent Hamrick was present the first time to



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 159 of 268 PageID
                                    #: 2262


                                                                               159


      1     look at the emails?

      2           A.    No, sir.     I believe it was just --- no, sir.

      3     Uh-uh (no).     No.

      4           Q.    Are you the person in the highest authority

      5     from the West Virginia State Police present when Agent

      6     Hamrick came and looked at the evidence that was part of

      7     the state police investigation into Scott Ballock's

      8     communications with Ellen Costlow?

      9           A.    I believe so, sir.

     10           Q.    Okay.

     11                 Was anyone from the Monongalia County

     12     prosecuting attorney's office present at that time?

     13           A.    Not that I can remember.

     14           Q.    So the members of the West Virginia State

     15     Police present when Agent Hamrick came would've been you

     16     and Corporal Gaskins?

     17           A.    Yes, sir.
     18           Q.    Anyone else?

     19           A.    I don't believe so, sir.

     20           Q.    Did you provide copies of any investigative

     21     product to Agent Hamrick?

     22           A.    I believe he took a copy of the disc.

     23           Q.    All right.

     24                 So a copy of the disc was turned over?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 160 of 268 PageID
                                    #: 2263


                                                                                160


      1            A.    I believe so.     Yes, sir.

      2            Q.    Okay.

      3                  Well, we've established that there was also

      4     some other email that you'd receive in either printed-off

      5     form or via email from Ellen Costlow.           How about that

      6     stuff?      Was any of that given to Agent Hamrick?

      7            A.    I would believe it would have been, sir.           I

      8     don't specifically remember that, but I believe it would

      9     have been.

     10            Q.    Okay.

     11                  Was Agent Hamrick at all interested in the

     12     website that Tom Ballock was ---

     13            A.    I can't remember that, sir.

     14            Q.    --- operating?

     15                  Okay.

     16                  You don't think --- you don't remember?

     17            A.    I don't remember that, sir.        I don't.
     18            Q.    Do you remember having any discussion with him

     19     about it?

     20            A.    No, sir.    I do not remember.

     21            Q.    So you don't remember what it was that prompted

     22     Agent Hamrick to tell you that, look, you know, unless

     23     Scott gets convicted of this, he's not going to lose his

     24     job?



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 161 of 268 PageID
                                    #: 2264


                                                                               161


      1           A.    Correct.     Right.

      2           Q.    How did you take that?        Were you surprised?

      3           A.    No, sir.     I wouldn't say I was surprised if it

      4     was --- I wasn't surprised or --- it was --- I don't know

      5     how they operate.       So that was --- I don't know their

      6     thoughts behind that.       I don’t know.

      7           Q.    This was an internal FBI matter, and you had no

      8     information or expectation as to what his answer to that

      9     question was going to be?

     10           A.    Correct.     Yes, sir.    Yes, sir.     I don't know.

     11           Q.    Was --- was your disdain for Scott Ballock such

     12     by that point that you were disappointed to hear that he

     13     would keep his job unless he got convicted of these cases

     14     that you were investigating against him?

     15           A.    No, sir.     I'm not even so sure if the website

     16     were up at that time.       This was pretty early in the

     17     investigation.
     18           Q.    There was a second time that you communicated

     19     with the FBI?

     20           A.    Yes, sir.

     21           Q.    Okay.

     22                 Tell me about that.

     23           A.    After the investigation was over with, after

     24     the court was over with, they contacted and wanted to



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 162 of 268 PageID
                                    #: 2265


                                                                               162


      1     have a meeting.

      2           Q.     Okay.

      3                  Was it Hamrick again?

      4           A.     I didn't --- no.       I believe he was retired by

      5     that time.

      6           Q.     Okay.

      7                  Who was it?

      8           A.     It was another John.       I'm sure I'll remember

      9     his name here shortly.

     10           Q.     Large?

     11           A.     No.     It's --- could've been.     Could've been

     12     John Large.        Could've been.    There was another --- I

     13     can't remember.

     14           Q.     Okay.     All right.

     15                  So just one or two people?        Do you know?

     16           A.     I can't remember that, sir.

     17           Q.     Where did the interaction take place?
     18           A.     I believe it was up in the state police

     19     barracks up in the conference room.

     20           Q.     Same place where Hamrick was shown

     21     investigative material?

     22           A.     No.     We were down in the sergeants' room at

     23     that point.

     24           Q.     Okay.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 163 of 268 PageID
                                    #: 2266


                                                                               163


      1           A.    I remember being in that room, yes, sir.

      2           Q.    Okay.

      3                 So you met upstairs in the conference room with

      4     an FBI agent on the second occasion.           This was after the

      5     prosecutor had withdrawn the charges against my client?

      6           A.    Yes, sir.

      7           Q.    You've already told me that you were

      8     disappointed that the prosecutor dropped the charges

      9     against Scott.      Did you ask the FBI agent who you met

     10     with in the conference room what was going to happen with

     11     Scott's job?

     12           A.    No, sir.

     13           Q.    You were already satisfied after talking to

     14     Hamrick on the first occasion that he was probably going

     15     to keep his job?

     16           A.    That's what we were told, sir.

     17           Q.    So what --- what did you tell the agent in the
     18     conference room meeting?

     19           A.    He had questions on some of the stuff that we

     20     uncovered during the investigation or that Corporal

     21     Gaskins uncovered during the investigation.

     22           Q.    Like what?

     23           A.    Certain instances, what had happened during

     24     different times of their going through emails.             I can't



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 164 of 268 PageID
                                    #: 2267


                                                                               164


      1     remember specifically what the --- what the content was,

      2     but he asked us questions of --- I believe the ammunition

      3     came up in that conversation, about what we found as far

      4     as details about what Ms. Costlow had said, certain

      5     things to that nature.

      6           Q.    Were you surprised that the FBI was still

      7     asking questions?      After all, Hamrick told you that if he

      8     didn't get convicted, he wasn't going to lose his job.

      9           A.    I don't know if it was a surprise.           It was just

     10     we didn’t know what they wanted in the meeting.

     11           Q.    Okay.

     12                 Well, certainly, by the time of your second

     13     meeting with the FBI, after the criminal case against

     14     Scott had been dropped, Tom Ballock had been posting

     15     things on the Internet for quite some time?

     16           A.    Correct.

     17           Q.    I take it then that your disdain for my client
     18     and his father was running pretty high, particularly

     19     after the criminal case had been dropped against him.

     20                 True?

     21           A.    I had disdain for --- for both of them, yes.

     22           Q.    And seeing the criminal case withdrawn probably

     23     made it somewhat worse?

     24           A.    I don't think that's --- I've had those ---



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 165 of 268 PageID
                                    #: 2268


                                                                               165


      1     after 25 years, if the prosecutor wants to do something

      2     then, you know, we --- there's not a lot we can say about

      3     it.

      4           Q.    Were you encouraged that perhaps there might

      5     yet be some risk for Scott's employment with the FBI?

      6     After all, you were having this second meeting with the

      7     FBI, and they were asking a lot of questions.

      8           A.    Yeah.     I didn't know what the meeting was

      9     about, sir.     I really didn't.      They were asking questions

     10     about, you know, things that, again, found in the

     11     investigation.

     12           Q.    Did you ask them why are you here?           What --- I

     13     thought this was all over?

     14           A.    I don’t think we came out specifically and

     15     asked them.     I mean, that's --- it's a meeting they ---

     16     they asked for.       And it's been my experience with ---

     17     with the FBI that they'll tell you about as much as you
     18     want to know --- they'll tell you about as much as they

     19     want you to know.       I'm sorry.

     20           Q.    Okay.

     21           A.    My bad.     You looked at me kind of strange, and

     22     I was like --- yeah.

     23           Q.    There's a --- I would assume.

     24           A.    As much as they want you to know.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 166 of 268 PageID
                                    #: 2269


                                                                               166


      1            Q.   Yes.    Right.   Understood.

      2                 Okay.

      3                 So these two discussions with FBI agents, were

      4     those the only contacts that you had personally with the

      5     FBI?

      6            A.   You mean on the phone, or in person, or ---?

      7            Q.   Well, let's go with in person first.

      8            A.   I believe so, sir.

      9            Q.   There was any face-to-face contacts ---?

     10            A.   I can remember --- yes.        Yes, sir.

     11            Q.   Did you have telephone contact in addition to

     12     that?

     13            A.   Yes, sir.

     14            Q.   Were they anything more than just arrangements

     15     to, you know, meet with them?

     16            A.   Yes, sir.

     17            Q.   They were?
     18            A.   Yes, sir.

     19            Q.   They were substantive discussions?

     20            A.   Yes, sir.

     21            Q.   How many were there?

     22            A.   I can remember one.

     23            Q.   You remember one, but do you --- do you know if

     24     there was more than one?



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 167 of 268 PageID
                                    #: 2270


                                                                               167


      1            A.   I don't remember if there was more than one,

      2     sir.

      3            Q.   When was this one substantive telephone

      4     discussion with the FBI that you can recall?

      5            A.   After Mr. Ballock showed up at the state police

      6     barracks.

      7            Q.   Okay.

      8                 This would be after Scott Ballock came to the

      9     police barracks in an effort to try and serve the summons

     10     and complaint that was filed in this civil action?

     11            A.   He wasn't there to serve us, sir.

     12            Q.   What was he there for?

     13            A.   He was there to give us the information because

     14     it was going to be on the news the next day.

     15            Q.   And you know that because you talked to him?

     16            A.   I knew that because I was on the phone with the

     17     Secretary at that point.
     18            Q.   You had no direct communication with Scott that

     19     day?

     20            A.   No.     He was there when I was on the phone with

     21     the Secretary.

     22            Q.   All right.

     23                 You --- let's say, by that time you were ---

     24     you were in an office ---



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 168 of 268 PageID
                                    #: 2271


                                                                               168


      1            A.   Yeah.

      2            Q.   --- meeting?

      3            A.   Yes, sir.

      4            Q.   Are you aware that the family court ordered

      5     Ellen Costlow not to have any communication with the FBI

      6     about Scott?

      7            A.   No, sir.     I do not know that.

      8            Q.   She never told you that there was an order

      9     entered?

     10            A.   I can't remember, sir.        I don't --- I can't

     11     remember if that fact came up.

     12            Q.   Did you ever tell Ellen that you were going to

     13     meet with the FBI, and that you would --- you wanted to

     14     know what she would like you to tell them?

     15            A.   I remember a conversation with Ellen.           I didn't

     16     know why the FBI was coming.         And there was so much that

     17     happened with this case, and so many scenarios, and so
     18     many incidents.      That was basically to jog my memory if

     19     I'm --- if I'm not remembering something huge or correct

     20     --- incorrect or something that was --- was pretty

     21     relevant.

     22            Q.   So you did ask Ellen Costlow to tell you if she

     23     had any suggestions for what she wanted you to tell the

     24     FBI?



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 169 of 268 PageID
                                    #: 2272


                                                                               169


      1           A.    Just to jog my memory, yes, sir.

      2                       ATTORNEY CROOKS:       Let's take a short

      3     break.     I want to look over some of my stuff here, and

      4     assess and I owe you the forecast here.

      5                                       ---

      6     (WHEREUPON, A SHORT BREAK WAS TAKEN.)

      7                                       ---

      8                       ATTORNEY JEFFRIES:       We can go on the

      9     record here.

     10                       Lieutenant, a document marked Exhibit 6

     11     has been examined by everybody, and you have it in front

     12     of you now.

     13                                       ---

     14                       (Whereupon, Deposition Exhibit 6, Domestic

     15                       Violence Report, was marked for

     16                       identification.)

     17                                       ---
     18     BY ATTORNEY CROOKS:

     19           Q.    Can you identify that?

     20           A.    That's a domestic violence, what we normally

     21     call a 195, given to --- excuse me, victims or alleged

     22     victims of domestic violence.           It just tells them how to

     23     obtain a domestic violence protective order, go to a

     24     shelter if they feel abused or threatened.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 170 of 268 PageID
                                    #: 2273


                                                                               170


      1            Q.    Sure.

      2            A.    It just gives them information how to seek

      3     assistance.

      4            Q.    I think I understand that.        That particular

      5     document, there are some signatures.           Can you identify

      6     them or at least one signature?

      7            A.    I --- I do not.     I can't read that signature,

      8     sir.

      9            Q.    Okay.

     10            A.    I don't know who that is.

     11            Q.    I believe it's Ellen Costlow's signature.

     12            A.    I would say that because she's marked as the

     13     victim, so I would say she would sign that she received

     14     this report --- this form, but I can't read her

     15     signature.

     16            Q.    Just so our record is clear enough here,

     17     Exhibit 6 is a form that West Virginia State Police
     18     routinely provide to people who need it in connection

     19     with domestic violence.        This particular one identifies

     20     Ellen Ruth Costlow.

     21            A.    Ellen Ballock.     I'm sorry.

     22            Q.    She went by Ellen Ballock prior to the

     23     completion of the divorce.        I didn't mean to confuse

     24     things on that.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 171 of 268 PageID
                                    #: 2274


                                                                               171


      1                 All right.

      2                 So anyway, Ellen Ballock is identified on the

      3     form, and then there's a signature at the bottom which

      4     I'll represent to you is her signature.           What else has

      5     been completed on that form?

      6           A.    Completed, sir?      The suspect's --- suspect name

      7     is circled as Scott ballock, and then it has the date of

      8     September 5th, 2013, and the time is 10:40 hours.

      9           Q.    September 5th, 2013?

     10           A.    I think it's the 5th.        I think it's --- I think

     11     that's what it says, sir.        September 5th, 2013.       I

     12     believe that's what it says.

     13           Q.    So that'd be a little more than a week before

     14     you arrested Scott Ballock?

     15           A.    Correct.

     16           Q.    So would it be a fair surmise that you showed

     17     this form to Ellen Costlow a little more than a week
     18     before you arrested her husband, and suggested that she

     19     might enlarge upon her complaint against Scott by

     20     including allegations of physical abuse?

     21           A.    No, sir.     I --- I don't believe I've seen this.

     22     That's not my handwriting at the top of the form.

     23           Q.    Okay.

     24                 Who is it at the state police who writes in



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 172 of 268 PageID
                                    #: 2275


                                                                               172


      1     that fashion?       Can you identify it from past ---?

      2           A.    I believe it's Corporal Gaskins.          I'm not 100

      3     percent sure, but that --- that's not my handwriting.

      4           Q.    Did Ellen Costlow, or Ellen Ballock at the

      5     time, ever tell you that Scott physically assaulted her

      6     in any form?

      7           A.    Sure.

      8           Q.    She told you this?

      9           A.    That she's been abused, sir.         Yeah.

     10           Q.    Okay.

     11                 So why didn't you initiate one of these forms

     12     with her?

     13           A.    She wasn't making a complaint.          She just was

     14     offering it into part of the investigation that she's

     15     been assaulted.

     16           Q.    She did?

     17           A.    Specifically with --- with his weapon.
     18           Q.    Okay.

     19                 Did you tell her that that could well form the

     20     basis for a separate criminal complaint?

     21           A.    No, sir.

     22           Q.    Why not?

     23           A.    It was sexual in nature.        I didn't --- we

     24     didn't know the circumstances of such.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 173 of 268 PageID
                                    #: 2276


                                                                                 173


      1            Q.   Why didn't you ask her?

      2            A.   Well, we asked her if it was wanted, and she

      3     said no.

      4            Q.   So it was nonconsensual sex, too?

      5            A.   Well, ---.

      6            Q.   Rape is, I believe, what civilians call it.

      7            A.   I --- I don't know that, sir.         She said it was

      8     unwanted, but ---.

      9            Q.   You didn't believe her?

     10            A.   It's not that I didn't believe her, sir.               Not

     11     at all.     It was a sexual activity she mentioned.           She

     12     didn't really give a lot of details about it.

     13            Q.   Well, I mean, she was a cooperative

     14     complainant. She --- she volunteered this information to

     15     you.    What held you back from questioning her in greater

     16     depth and proceeding with a case for sexual assault

     17     against Scott Ballock?
     18            A.   I really don't remember if we offered that to

     19     her, or if she wanted to make a complaint or not.              I

     20     don't remember that.

     21            Q.   Is that sort of thing written down anyplace

     22     that you could retrieve it, and look at it, and refresh

     23     your memory of why that would ---?

     24            A.   I don't know that, sir.        I do not --- I do not



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 174 of 268 PageID
                                    #: 2277


                                                                               174


      1     know that, sir.

      2           Q.    Would information of that kind ordinarily be

      3     noteworthy, essentially, to be written down in the course

      4     of a criminal investigation?

      5           A.    I don’t know if --- what kind of credence we

      6     gave it at the time.       I don't --- I don’t know that.

      7           Q.    You didn’t find it credible?

      8           A.    I don't --- I can't remember what context it

      9     was given, so I really can't answer your question about

     10     that.

     11           Q.    Have you ever read the report written by Dr.

     12     Christi Cooper-Lehki?

     13           A.    No, sir.

     14           Q.    You sound pretty confident.

     15           A.    Oh, yeah.

     16           Q.    Were you interested to read it?

     17           A.    No, sir.
     18           Q.    Did it occur to you that it might shed relevant

     19     evidence on the investigation that carried on for close

     20     on three years against my client?

     21           A.    No, sir.

     22           Q.    Have you ever talked with the forensic

     23     psychiatrist, Dr. Christi Cooper-Lehki?

     24           A.    No, sir.



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 175 of 268 PageID
                                    #: 2278


                                                                               175


      1           Q.     Let me ask you, have you interviewed anybody

      2     other than Ellen Ruth Costlow about her criminal case

      3     against my client Scott Ballock?

      4           A.     I don't believe, sir, not that I can remember.

      5     Interview?     I don't believe so, sir.

      6           Q.     Interview is used in the context of your

      7     policies and procedures which are marked as Kief Exhibit

      8     Number 1.

      9           A.     Not that I can remember, sir.

     10           Q.     In light of the fact that there's a discrete

     11     policy that speaks to investigations affecting public

     12     figures as well as other members of law enforcement,

     13     don't you think it would've been a good idea to interview

     14     somebody other than just Ellen Costlow, someone you

     15     didn't even believe to be a credible complainant about

     16     sexual assault?

     17           A.     I never said she wasn't credible, sir.
     18           Q.     Well, you took no action on her telling you

     19     that she'd been sexually assaulted by Scott Ballock.

     20           A.     Again, I don't --- I do not remember what

     21     context that was in.       I don’t remember that.

     22           Q.     What context could possibly explain it other

     23     than you just didn't believe her?

     24           A.     It was abnormal, yes, but again, I can't answer



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 176 of 268 PageID
                                    #: 2279


                                                                               176


      1     your question.

      2            Q.   Why not?

      3            A.   Again, I don't know what the context of it.                I

      4     can't remember the context of the conversation.

      5            Q.   You mean to say you can't remember if this was

      6     consensual sex that went too far, or I mean ---?

      7            A.   I would --- I would say that.         Yes, sir.     Yes,

      8     sir.    I don't know.     I don't know that.

      9            Q.   Do you remember ever having any conversations

     10     with Corporal Gaskins about whether a separate

     11     investigation on domestic violence, sexual assault,

     12     should be opened?

     13            A.   No, sir.     I do not remember a conversation.

     14            Q.   Okay.

     15                 Do you know if Corporal Gaskins followed the

     16     instructions he received from Captain ---

     17            A.   Merrill?
     18            Q.   --- Merrill, thank you, and provided routine

     19     regular updates on the investigation?

     20            A.   I don't know that, sir.

     21            Q.   Would it have been part of your responsibility

     22     as Corporal Gaskins immediate supervisor to see to it

     23     that he complied with Captain Merrill's directive?

     24            A.   I wouldn't have checked up on that, sir.            No,



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 177 of 268 PageID
                                    #: 2280


                                                                               177


      1     sir, unless the Captain spoke to me directly about that

      2     issue.

      3           Q.    Did Captain Merrill ever pick up the phone and

      4     call you and say, look, I don't want to put it in

      5     writing, but you can tell Gaskins he can stop --- he can

      6     stop reporting to me about this investigation?

      7           A.    Not that I remember, sir.

      8           Q.    In the course of this investigation, were you

      9     harboring any concern that perhaps a lawsuit of the kind

     10     that brings us together here today might be the result of

     11     this criminal case?

     12           A.    I'm sorry, sir?

     13           Q.    In the course of your investigation into my

     14     client, Scott Ballock, did you harbor any concern that

     15     you might get sued by Scott Ballock if the case didn't

     16     stick?

     17           A.    I don’t know if it was a concern.          It was ---
     18     it was a thought that we might get sued.

     19           Q.    Okay.

     20                 When did that thought come into your discussion

     21     between you and the prosecutor's office?

     22           A.    I don't believe we ever discussed --- hold on a

     23     second.    It was --- Mr. Ballock's attorney had brought up

     24     that issue.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 178 of 268 PageID
                                    #: 2281


                                                                                 178


      1           Q.     Explaining that he ---?

      2           A.     He had -- he had brought it up to, I believe,

      3     Cindy Scott, that Scott was --- there was some sort of

      4     discussion about him filing a civil suit against the

      5     state police.        That was through --- Mr. Bittinger,

      6     Binninger?

      7           Q.     You're close, Benninger.       It's all right.      My

      8     client ---.

      9           A.     Yeah.    That was the conversation between him

     10     and Cindy Scott, which ---.

     11           Q.     She shared that with you?

     12           A.     Correct, yes.

     13           Q.     She came back and said Mike Benninger says

     14     Scott Ballock is going to sue you when this was all over?

     15           A.     I don't know if she said that directly.           She

     16     just --- the next time we saw her, she made a comment

     17     that that was --- that was the topic that was brought up.
     18           Q.     Okay.

     19                  So what did --- what was your response to that?

     20     What we going to do about it?

     21           A.     No, sir.    There's no ---.

     22           Q.     You didn’t ask her what can we do about it?

     23           A.     I've been sued before.

     24           Q.     Okay.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 179 of 268 PageID
                                    #: 2282


                                                                               179


      1           A.    It was a nonissue for me.

      2           Q.    What did you get sued for?

      3           A.    I can't remember what the suit was about, sir.

      4     It was one of those things where it was filed, and it was

      5     not timely submitted, so it was thrown out.            I can't

      6     remember.

      7           Q.    Use of force case, maybe?

      8           A.    No, sir.     No, sir, not at all.

      9           Q.    Okay.

     10                 I just started there because that's the most

     11     common sort of thing that ---

     12           A.    I understand.

     13           Q.    --- police officers get sued for.

     14                 I know you got accused of threatening to shoot

     15     a man's dog one time.

     16           A.    I think so, yes, sir.

     17           Q.    You remember that?
     18           A.    I did remember that, yes.

     19           Q.    In fact, ---

     20           A.    It could've been over there.

     21           Q.    --- Criminal Affairs came to see you about ---.

     22           A.    Could've been over that case.         I don't remember

     23     specifically, but it could've been over that case.

     24           Q.    You never shot anybody's dog, did you?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 180 of 268 PageID
                                    #: 2283


                                                                               180


      1           A.    No, sir.     No, sir.

      2           Q.    You never threatened to shoot a dog, did you?

      3           A.    No, sir.     At all, no.

      4           Q.    You didn’t strike me as the kind of guy that

      5     would do that.

      6                 All right.

      7                 So the motion to drop the criminal case against

      8     Scott Ballock, there was a document attached to it.              Were

      9     you aware of that?

     10           A.    Document attached to ---?

     11           Q.    The motion.     The prosecutor filed a motion ---.

     12           A.    There was only one motion.

     13           Q.    There's a document attached to it ---

     14           A.    Okay.

     15           Q.    --- on my end, but ---.

     16           A.    I --- the court.        I got you.   Okay.    Yes, sir.

     17           Q.    All right.
     18                 There was a number of things mentioned in

     19     there.     One of them had to do with probable cause for the

     20     arrest.

     21           A.    Correct.

     22           Q.    Do you have any memory of that?

     23           A.    I --- I remember something about that, sir.

     24     Yes, sir.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 181 of 268 PageID
                                    #: 2284


                                                                               181


      1            Q.   Do you remember talking with the prosecutor's

      2     office about why the prosecutor would want to have Scott

      3     sign off on something like that?

      4            A.   No, sir.

      5            Q.   Did it perhaps come into the discussion that

      6     you had with Cindy Scott about the potential for being

      7     sued after the case --- the criminal case was dismissed?

      8            A.   No, sir.

      9            Q.   You ever heard the term malicious prosecution?

     10            A.   I've heard the term, yes.

     11            Q.   Do you know what it means?

     12            A.   Not definition-wise, no, sir.

     13            Q.   Do you know what the term abuse of process

     14     means?

     15            A.   Not by definition, sir.        No.

     16            Q.   Do you know what the term defamation means?

     17            A.   Again, sir, ---.
     18            Q.   When you went to the police academy, they ever

     19     bring any prosecutors in there to talk about legal

     20     liability for police officers, what you could be sued

     21     for?

     22            A.   Not specifically.       We had certain domestics and

     23     all that good stuff about the --- being civil liability

     24     for things to that nature.        But I don’t remember specific



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 182 of 268 PageID
                                    #: 2285


                                                                               182


      1     class on any of that, no, sir.

      2           Q.     Being told about domestics?        What do you mean?

      3           A.     There was a certain --- if we conduct ourselves

      4     in a certain manner, we can be held accountable for it.

      5           Q.     Okay.

      6                  Can you be any more specific?

      7           A.     Going above and --- I can't remember, sir.            I

      8     really --- I can't remember what the specifics of that is

      9     without reviewing it.       There's something in the domestic

     10     part.

     11           Q.     You ever receive training on, say, racial

     12     profiling?

     13           A.     I think during one in service we did receive a

     14     class of racial profiling, so yes.

     15           Q.     All right.

     16                  Well, is there --- is there an in house

     17     attorney for the state police?
     18           A.     Yes, sir.

     19           Q.     Do they employ a lawyer?

     20           A.     Yes, sir.

     21           Q.     Who is it?

     22           A.     I don't know who that is right now, sir.

     23           Q.     Was the in-house attorney for the state police

     24     ever consulted in the course of the Ballock



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 183 of 268 PageID
                                    #: 2286


                                                                               183


      1     investigation?

      2           A.    Not --- I do not know that, sir.

      3           Q.    So he or she may have been?

      4           A.    They were aware of the websites.

      5           Q.    Did Ellen Ballock ever tell you during the

      6     course of the investigation of her estranged and,

      7     ultimately, her ex-husband, Scott Ballock, that she hoped

      8     and wanted him to lose his job at the FBI?

      9           A.    Not that I can remember, sir.

     10           Q.    Is just now the first time that it ever

     11     occurred to you that she may have been motivated to try

     12     and cost Scott his job at the FBI?

     13           A.    We cautioned her against that.

     14           Q.    Why?

     15           A.    Well, when --- when you file a complaint, you

     16     know, in the --- in the first --- filing a complaint with

     17     certain parts --- you know, being a law enforcement
     18     officer, we did tell her at the beginning, you know, he

     19     could possibly, you know, with all this, you may --- if

     20     it went --- you could --- he could maybe lose his job.

     21                 We threw that possibility out to her.           But if

     22     that's something, you know, and to lose his --- to lose

     23     his job.    But what with --- but we throw that out to ---

     24     to a lot of people concerning complaints.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 184 of 268 PageID
                                    #: 2287


                                                                               184


      1           Q.     So you caution complainants before they step

      2     off and actually make a complaint somebody that there

      3     could be consequences to all of this that, maybe, you

      4     haven't thought about?

      5           A.     Correct.

      6           Q.     All right.

      7                  Well, when you explained this to Ellen Ballock,

      8     what did she say?

      9           A.     I don't believe --- I don't remember what she

     10     said.      That was six odd years ago.

     11           Q.     You sure she didn't rub her hands together and

     12     smile, and say ---

     13           A.     No.

     14           Q.     ---- oh, that's --- that would be fantastic.

     15           A.     No.     She didn't do that.

     16           Q.     Did you read her as the sort of person who was

     17     angry at her estranged husband?
     18           A.     No.     She was scared.

     19           Q.     She was scared.     What was it that she feared?

     20           A.     She was pretty much --- she didn't like being

     21     bombarded every day with emails and texts.

     22           Q.     Yeah.     A lot of those emails and texts, at

     23     least in late 2012, were to the effect that he wanted to

     24     reconcile with her, weren't they?



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 185 of 268 PageID
                                    #: 2288


                                                                               185


      1            A.    Correct.

      2            Q.    I mean, ---

      3            A.    That I remember.

      4            Q.    --- that was a dominant theme of his

      5     communications of late 2012.         Wouldn't you agree?

      6            A.    Yes, sir.     I would agree to that.

      7            Q.    Sure.   Come as any surprise to you that a man

      8     going through a divorce, despite it all, would want to

      9     reconcile with his wife?         That didn't come as any

     10     surprise to you, did it?

     11            A.    No, sir.

     12            Q.    And you felt that Scott's instant effort to try

     13     and reconcile with Ellen constituted criminal harassment?

     14            A.    When she said to stop, but he wouldn't stop,

     15     yes.

     16            Q.    Are you aware that in this litigation that

     17     Scott Ballock contends that just about all this
     18     communication was ongoing between the two of them?              She

     19     might have said in email, text, stop, but then she would

     20     call him.      Did you know that?     She would call him on ---

     21     what do you call it?        Where you call, and can see each

     22     other?      Face --- Facetime?     That kind of a thing?

     23            A.    During his deposition, I did hear him say that,

     24     yes.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 186 of 268 PageID
                                    #: 2289


                                                                               186


      1           Q.    He took some --- he hit the button and did some

      2     screen captures during some of those calls.             Are you

      3     aware of that?

      4           A.    No, sir.

      5           Q.    If you had taken him up on the offer and

      6     interviewed him during the course of your investigation

      7     prior to arresting him, and he told you this, and showed

      8     you evidence to the effect that she had initiated contact

      9     with him, and that she had sent emails to him and texts

     10     to him.    Would --- would that have tempered your

     11     recommendation to proceed with the arrest warrants?

     12                       ATTORNEY JEFFRIES:       Objection,

     13     mischaracterizes the evidence.

     14                       THE WITNESS:      I don't know that, sir.

     15     BY ATTORNEY CROOKS:

     16           Q.    You're trained in investigation, and you're a

     17     supervisory member of the state police.           So don't you
     18     think that common sense and a sense of fair play

     19     obligated you guys, even Corporal Gaskins, to try and

     20     hear Scott's side of this to see if maybe --- maybe this

     21     was a matter that should've simply been left in the

     22     family court rather than taken to criminal court?

     23           A.    No, sir.

     24           Q.    The expungement that was rendered in regard to



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 187 of 268 PageID
                                    #: 2290


                                                                               187


      1     the criminal case, what did you understand that to mean?

      2           A.    That's a broad question, sir.         I -- expungement

      3     of --- the expungement order?         Is that what you're

      4     talking about?

      5           Q.    Uh-huh (yes).

      6           A.    That the --- that the --- his arrest record

      7     would be expunged.       The report is expunged to redact his

      8     name in any manner.       Files removed with his name on it,

      9     just like if, you know, all the proceedings were, I

     10     guess, sealed.      But everything --- within our office,

     11     everything was redacted.

     12           Q.    Did you get any advice from the prosecutor's

     13     office as to what expungement obligated the state police

     14     to do?

     15           A.    No, sir.

     16           Q.    How did you know to go through this massive

     17     file that you produced through your attorneys and --- and
     18     redact out Scott's name everywhere is showed up?

     19           A.    All expungements go through our legal down in

     20     Charleston.

     21           Q.    Okay.

     22                 So this is where the in-house attorney for the

     23     state police got involved?

     24           A.    They --- all expungements come through --- they



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 188 of 268 PageID
                                    #: 2291


                                                                               188


      1     were --- they're sent down to Charleston, and then

      2     they're sent back up.

      3           Q.    Okay.

      4                 Were you personally involved in any of ht

      5     redacting work that was done?

      6           A.    No, sir.

      7           Q.    That's not your ---

      8           A.    No, sir.

      9           Q.    --- job description?

     10           A.    No, sir.

     11           Q.    Okay.

     12                 Did the corporate attorney for the state police

     13     or anybody at the prosecutor's office explain to you that

     14     expungement has the legal effect of meaning that it's as

     15     if it never happened?

     16           A.    Correct.

     17                 I did know that.      I don't know --- corporate
     18     attorney, I don't know what that means.

     19           Q.    When I say corporate attorney, I'm thinking of

     20     the in-house counsel.

     21           A.    Oh, yes, sir.      Yes, sir.

     22           Q.    That was probably just a slip of the tongue on

     23     my part.    I should've referred to him as the in-house

     24     counsel.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 189 of 268 PageID
                                    #: 2292


                                                                               189


      1                 Do you know if Trooper Christopher Berry ever

      2     conducted any surveillance of Scott Ballock?

      3           A.    I do not know that, sir.

      4           Q.    Was any surveillance performed as a part of the

      5     investigation into the case against my client, Scott

      6     Ballock?

      7           A.    No, sir.

      8           Q.    Do you know if Trooper Chris Berry ever

      9     performed any surveillance on Scott's parents?

     10           A.    Not that I know of, sir.

     11           Q.    If Trooper Berry ever performed any

     12     surveillance on his own time, off the company clock,

     13     would that have been appropriate according to policy and

     14     procedure of the state police?

     15           A.    I don't know of an instance where that would be

     16     proper.

     17           Q.    In fact, state police probably have a standing
     18     policy against moonlighting, don't they?

     19           A.    They want to know if we have a second job.             It

     20     actually has to be approved.

     21           Q.    It has to be approved?

     22           A.    Yes, sir.

     23           Q.    So if one of the troopers wanted to do some

     24     surveillance to try to help somebody out, even if off the



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 190 of 268 PageID
                                    #: 2293


                                                                               190


      1     clock, they'd have to get permission?

      2           A.     Not if they work for a company.         Of course,

      3     that --- you're kind of broad on it.

      4           Q.     Let's --- let's leave that out.

      5           A.     Okay.

      6           Q.     Let's just focus on a situation like we have in

      7     this case.

      8           A.     Uh-huh (yes).

      9           Q.     If Chris Berry took it upon himself to do any

     10     surveillance work on behalf of Ballock, Ellen Costlow, if

     11     he did that without telling superiors of the state

     12     police, that would be wrong, wouldn't it?

     13           A.     There would be a problem, sir.

     14           Q.     There would be a problem.

     15                       COURT REPORTER:       Seven?

     16                       ATTORNEY CROOKS:       Uh-huh (yes).

     17                                       ---
     18                       (Whereupon, Deposition Exhibit 7, FBI

     19                       Documents, has been marked for

     20                       identification.

     21                                       ---

     22                       ATTORNEY CROOKS:       Are you my reporter

     23     tomorrow?

     24                       COURT REPORTER:       Yeah.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 191 of 268 PageID
                                    #: 2294


                                                                               191


      1                       ATTORNEY CROOKS:      Okay.

      2                       Could you hang onto all these exhibits,

      3     and bring them back?

      4                       COURT REPORTER:      Sure.

      5                       ATTORNEY CROOKS:      And then we'll just use?

      6                       COURT REPORTER:      Uh-huh (yes), yep.

      7                       Something that I need to hold onto mine

      8     too.

      9                       ATTORNEY CROOKS:      What's that?

     10                       COURT REPORTER:      I said I need to hold

     11     onto mine too.

     12                       ATTORNEY CROOKS:      Well, you --- you follow

     13     your own --- you take your own Counsel on that, but I

     14     would suggest that might be a good idea.

     15                       Okay.

     16     BY ATTORNEY CROOKS:

     17            Q.   So Kief Deposition Exhibit 7 has been marked
     18     and provided to you.

     19            A.   Yes, sir.

     20            Q.   It's further identified by control numbers

     21     Troopers 878 through Troopers 882.          That control sequence

     22     indicates that this is part of the collection produced in

     23     Discovery by your Counsel in response to our formal

     24     requests.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 192 of 268 PageID
                                    #: 2295


                                                                               192


      1                       ATTORNEY JEFFRIES:       Charles, before you

      2     get started on that, ---

      3                       ATTORNEY CROOKS:      Yeah.

      4                       ATTORNEY JEFFRIES:       --- I'm just going to

      5     lodge an objection to --- a warning to take this out of

      6     context because most of page 880 has been redacted by the

      7     FBI so you don't know context of what's there.

      8                       ATTORNEY CROOKS:      Well, fair enough.

      9     Let's address that.

     10                       The record should reflect that this

     11     exhibit, Kief Exhibit 7, presents itself as a document

     12     produced by the civil litigation unit of the Department

     13     of Justice Federal Bureau of Investigation in response to

     14     a request that had been made by the law firm representing

     15     the trooper Defendants in this case.

     16                       More specifically, I would proffer for the

     17     record that pages 879 and 880 are the subject of Mark's
     18     objection.     Page 879 explains what are called deletion

     19     codes.    It appears to be from an alphabetized list of

     20     deletion codes that this department routinely uses on

     21     documents they produce.

     22                       ATTORNEY JEFFRIES:       It appears they do

     23     this quite often.

     24                       ATTORNEY CROOKS:      Yes.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 193 of 268 PageID
                                    #: 2296


                                                                               193


      1                       Specifically, deletion codes K, L, M and S

      2     are detailed of page 879, and they did that apparently

      3     because they were asserting those reasons for redacting

      4     pretty much the entirety of 880.

      5                       At the bottom of page 880, after the

      6     redaction, there appears to be some email.            It appears to

      7     be the beginning of an email, actually, from agent John

      8     D. Large, FBI, sent April 10, 2017.           Directed to Raymond

      9     P. Duda, D-U-D-A, of the FBI.         And the subject of the

     10     email is WVSP, which I interpret as West Virginia State

     11     Police, Call to Clarksburg, RA, Resident Agent.

     12                       Okay.

     13                       So Mark is protecting the record in

     14     respect to the wholesale redaction that appears on page

     15     880.     I don't know --- I don't know quite what to say

     16     about your objection, Mark.         I probably would wind up

     17     joining it.     I wish --- you know, I wish the government
     18     that serves the people of this country could be more open

     19     and transparent of the people of this country.             But I

     20     won't elaborate any further on that.

     21                       ATTORNEY JEFFRIES:       Well, I just wanted to

     22     get on the record I object to this document, but go

     23     ahead.     Ask about whatever you do have.

     24                       ATTORNEY CROOKS:      Sure.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 194 of 268 PageID
                                    #: 2297


                                                                               194


      1     BY ATTORNEY CROOKS:

      2           Q.    Lieutenant, you know, we're working with the

      3     best production that your lawyer could manage from the

      4     FBI on this.      And it appears there's an email from Agent

      5     Large to Agent Duda.

      6                 You can read it for yourself.         The entirety of

      7     it appears on page 881.        If you haven't had the chance,

      8     I'll give it to you now.

      9           A.    I'm familiar with it, sir.

     10           Q.    You're familiar with this?

     11           A.    Uh-huh (yes).

     12           Q.    You've seen this before?

     13           A.    Uh-huh (yes).

     14           Q.    Is this one of the emails you reviewed in

     15     preposition for deposition today?

     16           A.    I don't believe so.

     17           Q.    No?   Okay.
     18                 But you've seen it?

     19           A.    Yes, sir.

     20           Q.    Starts out per discussion, so apparently Agent

     21     Large and Agent Duda must have had a discussion, probably

     22     by telephone --- it could've been in person --- about the

     23     West Virginia State Police First Sergeant Michael Kief,

     24     that's you, from the Wheeling detachment, reporting to



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 195 of 268 PageID
                                    #: 2298


                                                                               195


      1     the FBI about Scott Ballock coming to the Morgantown

      2     barracks on April 7.

      3                 Scott's appearance at the barracks on that date

      4     was mentioned earlier in third session today.

      5            A.   Correct.

      6            Q.   And I don't want to go back through all that.

      7     But it would appear that you reported to Agent Large, the

      8     resident agent in Clarksburg, about Scott's appearance at

      9     the barracks?

     10            A.   Uh-huh (yes).

     11            Q.   Is that a fair capture of what --- of what

     12     we're seeing reported here?

     13            A.   Yes, sir.

     14            Q.   So as part of this exhibit, Agent Large

     15     reported to Agent Duda that you presumed that Scott was

     16     trying to provide some information in anticipation of

     17     what turned out to be this civil litigation that brings
     18     us here together today?

     19            A.   Correct.

     20            Q.   So it was your understanding as of whatever

     21     date you got in touch with the FBI --- and I'm going to

     22     ask you that next,       I mean, was it --- was it the same

     23     day?    Did you call the Resident Agent the same day?

     24            A.   I --- I don't know if I did.         Or it was the



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 196 of 268 PageID
                                    #: 2299


                                                                               196


      1     next morning.        I don't know that.

      2           Q.     Okay.

      3                  You may not have had an opportunity to call

      4     until the next day.        But apparently you --- you made it a

      5     priority to get in touch with the FBI to tell them that

      6     Scott had stopped by the Morgantown barracks with that

      7     paperwork?

      8           A.     Correct.

      9           Q.     And I guess one of my questions is, you know,

     10     why did you deem it necessary to contact the FBI about

     11     this?

     12           A.     On two previous occasions, I had seen Mr.

     13     Ballock out in public.        On both of those incidences, I

     14     felt that he was trying to intimidate me on both

     15     instances.

     16           Q.     Okay.

     17           A.     And this was another instance of trying to
     18     intimidate us, or me.        He was there for no apparent

     19     reason.    He wasn't there to serve us.         He just wanted us

     20     to have the information.        He wasn't there in a legal ---

     21     his official capacity.        He was just there to --- I don't

     22     want to say intimidate us.

     23           Q.     Well, too late.     You already did.      But to ---.

     24           A.     Right.     So this was in an effort to try to ---



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 197 of 268 PageID
                                    #: 2300


                                                                                197


      1     I didn’t know about the fourth instance.            I didn't want

      2     to be around him.        I didn't want to --- him to approach

      3     me.     I didn't want him at the office to --- for something

      4     to happen.      I didn't --- I didn't want another

      5     confrontation with him.

      6           Q.     Okay.

      7                  Well, I don't know anything about what you just

      8     referenced.      These, I think, you said a couple of

      9     occasions ---

     10           A.     Yes, sir.

     11           Q.     --- that you had just happened across Scott ---

     12           A.     Correct.

     13           Q.     --- out in public, I guess?

     14           A.     Yes, sir.

     15           Q.     Maybe a grocery store or something.          I don't

     16     know.      Was that where it was?

     17           A.     Once a grocery store, yes.
     18           Q.     Grocery store.     Where was the other case?

     19           A.     Sheetz.

     20           Q.     Sheetz, okay.

     21                  So you bumped into each other?

     22           A.     We didn't bump into each other.         We were in the

     23     same vicinity.

     24           Q.     Just you saw each other?



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 198 of 268 PageID
                                    #: 2301


                                                                               198


      1           A.    Right.

      2           Q.    Okay.

      3                 And you both knew that you saw each other?

      4           A.    Absolutely.     Right.

      5           Q.    Any exchange of communication?

      6           A.    I don't believe so.       He --- he walked towards

      7     me twice, and I just got that ---.

      8           Q.    Walked toward you --- what do you mean, as if

      9     --- as if to approach you in conversation?

     10           A.    I don’t know if to approach me in conversation,

     11     or he just wanted me to know he was there.            I don't know.

     12           Q.    All right.

     13           A.    I don't know.

     14           Q.    Okay.

     15           A.    So this is in reference to him showing up at

     16     the office to give us information that was going to be on

     17     the news the next day.
     18           Q.    Okay.

     19                 Well, these two prior occasions, can you give

     20     me any better feel for when they happened?

     21           A.    I can't remember, sir.

     22           Q.    They would've been before the criminal case

     23     against him was dismissed and expunged or after?

     24           A.    They would --- you know, I don't know that,



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 199 of 268 PageID
                                    #: 2302


                                                                                 199


      1     sir.    I can't remember.      I don't remember that.

      2            Q.     Did --- we know that you and Scott did have a

      3     telephone conversation at least once when he was trying

      4     to get a copy of a police report, and you told him that

      5     there was no police report down.          By the way, I tracked

      6     that date down.        March the 6th, 2013 was the date that

      7     the state police went to the Ballock residence in this

      8     event if it helps you.

      9            A.     Okay.

     10            Q.     If it helps you or not, but ---.

     11            A.     Same general time.

     12            Q.     Well, at least it tells you that that instance,

     13     presuming that I'm accurate in my interpretation.              I'm

     14     pretty confident that I am.         It happened before the

     15     instance where --- that we discussed where the county

     16     sheriff deputies went to the Ballock residence August the

     17     12th.       Then it was about, what, September --- when was it
     18     that Ellen Costlow came in and --- and gave you the

     19     information necessary to get those warrants?

     20            A.     You mean the disc?     The first ---?

     21            Q.     Yeah, all that stuff.

     22            A.     I --- I don't remember that, sir.        I don't

     23     remember that.        I'm sure there are notes someplace.

     24            Q.     So your purpose then in contacting the FBI as



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 200 of 268 PageID
                                    #: 2303


                                                                               200


      1     documented to the extent that it is by Kief Deposition

      2     Exhibit 7 was simply to, you know, tell the FBI that,

      3     hey, you know, one of your agents is --- has, you know,

      4     come to the barracks.       And I've looked, and apparently he

      5     filed a lawsuit April the 6th, the day before he came to

      6     the barracks.

      7           A.     I don't care if he filed a lawsuit.          That's

      8     not ---.

      9           Q.     What did you mention then?        You mentioned it

     10     apparently.      Kief advised that he searched pending court

     11     matters ---.

     12           A.     I didn’t know what information he wanted to

     13     give us.      That's why I searched to see what's going on

     14     here.

     15           Q.     Okay.

     16           A.     Then I found the lawsuit.        And I was like,

     17     okay.      That makes sense.
     18           Q.     Okay.

     19                  I follow that.

     20                  So what could --- what did you want the FBI to

     21     do?

     22           A.     He wasn’t there for anything specific purpose

     23     except to thumb his nose at us.          I'm going to do this.

     24     And he was arrogant enough to think it was going to be on



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 201 of 268 PageID
                                    #: 2304


                                                                               201


      1     the news the next day.       So after the websites, after his

      2     general displeasure with --- with me, and what's

      3     discussed about me on the websites, we probably don't

      4     need to be in the same general vicinity of each other.                 I

      5     didn't want Corporal Gaskins or Trooper Berry to, you

      6     know, say anything or do anything.

      7            Q.   You're a well-spoken, polite person that --- I

      8     think you're meaning that you're saying after readings

      9     what's been said about you on Tom Ballock's website, you

     10     don't know if you can keep your temper intact if --- if

     11     you're around Scott or his father.          Is that what you're

     12     telling me?

     13            A.   We didn't need to be in the general vicinity of

     14     each other.     I don't know his purpose of going there to

     15     give us that information.        I --- I don't know that.

     16            Q.   Fair to say, you're not afraid of Scott, are

     17     you?
     18            A.   I can take care of any situation that's

     19     presented in front of me.

     20            Q.   I'll bet you can.       You're an impressive

     21     physical specimen.

     22                 But it almost sounds to me like your concerned

     23     that if Scott's spoiling for a fight, you're going to

     24     find it difficult to deny it to him if the opportunity



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 202 of 268 PageID
                                    #: 2305


                                                                               202


      1     comes around?

      2           A.     I would never get into a physical confrontation

      3     unless provoked.

      4           Q.     Okay.

      5           A.     Now, with that said ---.

      6           Q.     It wouldn’t take much to provoke you?

      7           A.     I didn’t say that either.

      8           Q.     Okay.

      9                  What are you --- well, I'll let you say it.               Go

     10     ahead.

     11           A.     We just didn't need to be in the general

     12     vicinity of each other with his attitude towards me

     13     that's on the Internet for everybody to see, and my

     14     displeasure for him.       We just --- it's just not a good

     15     combination to have two people that don't like each other

     16     in the same vicinity.

     17           Q.     All right.    All right.
     18                  I think I understand.

     19                  Have you read the complaint that Scott filed in

     20     this case?     Actually, there've been three amendments to

     21     it.

     22           A.     I probably haven't read the whole thing, sir.

     23     I'm sure I reviewed it, but I never --- I haven't read

     24     the whole thing, no, sir.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 203 of 268 PageID
                                    #: 2306


                                                                               203


      1            Q.   So when you arrested Scott, you didn’t handcuff

      2     him?

      3            A.   No, sir.     I didn't --- no.      I didn't --- no.

      4     No.    We did not handcuff him.

      5            Q.   I guess I just --- all this time, I presumed

      6     that you did.       I thought you guys always did that.

      7            A.   No.     No, sir.    We were in the same building as

      8     the magistrate court.          We just took him upstairs and got

      9     him arraigned.

     10            Q.   Okay.

     11                 Did you relieve him of his weapon?

     12            A.   No, sir.     That was one of the reasons why we

     13     did it at the magistrate's office or at --- in that

     14     building.     We knew he would not have his weapon on him.

     15            Q.   He didn't have his weapon on him in family

     16     court?

     17            A.   You can't have your weapon on you in the family
     18     courts.     They don't care who they are.        They disarm you.

     19     They would disarm anybody.

     20            Q.   Okay.

     21                 Well, you're helping me because, my

     22     understanding, this is kind of, I'll admit this and be

     23     naïve on this point.       I see a little bit of a conflict

     24     between his obligation as a federal agent to always have



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 204 of 268 PageID
                                    #: 2307


                                                                               204


      1     his weapon on him and security expectations of the --- of

      2     the county court system which says you're not bringing

      3     any weapons in here.

      4           A.     True.

      5           Q.     So I didn't quite know what the --- who, you

      6     know, who had the upper hand in that conflict of law.

      7           A.     There are certain courts in this state that

      8     would disarm us when going into.

      9           Q.     Is that right?     So if you --- if you go to, I

     10     mean, our case is in federal district court.             You go to

     11     federal district court for a hearing, you know, the

     12     marshals are going to have you leave your weapon.

     13           A.     I wouldn't take my weapon in, though.

     14           Q.     You wouldn't take it in?

     15           A.     Correct.

     16                  I wouldn't want them to handle my weapon,

     17     actually.
     18           Q.     I think I follow you there.

     19                       ATTORNEY CROOKS:      Let's go ahead and mark

     20     that.      Just go ahead and hand it --- put it, yeah.

     21     There.      Let your lawyer see it, and let's give Todd a

     22     moment to look at it.       It's just a copy of one of the

     23     warrants for arrest.

     24                                       ---



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 205 of 268 PageID
                                    #: 2308


                                                                               205


      1                       (Whereupon, Deposition Exhibit 8, Warrant

      2                       for Arrest - Harassment, was marked for

      3                       identification.)

      4                       (Whereupon, Deposition Exhibit 9, Warrant

      5                       for Arrest - Unwanted Communications, was

      6                       marked for identification.)

      7                                       ---

      8                       ATTORNEY CROOKS:       Identify your signature

      9     there as having been the officer who executed these

     10     warrants.

     11                       What are we up to now?

     12                       COURT REPORTER:       That was 8 and 9.

     13                       ATTORNEY CROOKS:       8 and 9.

     14     BY ATTORNEY CROOKS:

     15           Q.    Lieutenant, have you looked at Exhibits 8 and 9

     16     enough to tell me if those are ---

     17           A.    There's two separate --- okay.          I got you.
     18           Q.    --- accurate copies of the warrants that were

     19     issued for Scott Ballock's arrest?

     20           A.    Yes, sir.

     21           Q.    And are they two separate warrants?

     22           A.    I believe so, sir.       Yes, sir.

     23           Q.    One's for harassment?

     24           A.    Yes, sir.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 206 of 268 PageID
                                    #: 2309


                                                                               206


      1           Q.     The other is for stalking?

      2           A.     One is for stalking harassment, and then one is

      3     for unwanted communications via computer.

      4           Q.     Okay.

      5                  So stalking harassment --- actually, this is

      6     more a harassment than stalking.

      7                  Right?

      8           A.     Correct.

      9           Q.     Yeah.    I mean, you guys --- you guys weren't

     10     contending that Scott was actually stalking her?

     11           A.     Not that I believed, sir.        No.

     12           Q.     Following her, walking around in the grocery

     13     store behind her ---

     14           A.     No, sir.    No, sir.

     15           Q.     --- or anything like that?

     16                  And do you recognize your signature on Exhibits

     17     8 and 9?
     18           A.     Yes, sir.

     19           Q.     Does that indicate that you, in fact, signed

     20     off as having executed those warrants?

     21           A.     Correct.

     22           Q.     And I do think we covered this, but just to be

     23     sure.      This process of harassment, to your knowledge,

     24     Scott didn't know it was going to happen, did he?



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 207 of 268 PageID
                                    #: 2310


                                                                               207


      1           A.    No, he did not.

      2           Q.    All right.

      3                 And his reaction to it was calm and civil?

      4           A.    I --- yeah.     I don't remember anything out of

      5     the ordinary.       Yes, sir.

      6           Q.    Did he say anything rude to you?

      7           A.    I don't believe so.

      8           Q.    Did he ever once raise his voice?

      9           A.    Don’t believe so.

     10           Q.    You didn't handcuff him.        Did you --- did you

     11     talk with him about that?        You know, I'm not going to put

     12     handcuffs on you?

     13           A.    I don’t think we talked about it.          I explained

     14     the warrants to him, and that we would be going upstairs

     15     to see to the magistrate, which knew we were coming.

     16           Q.    Okay.

     17                 So you were instructing him more than inviting
     18     him to go with you upstairs to see the magistrate?

     19           A.    Yes, sir.     He was under arrest at that point.

     20           Q.    He was under arrest.       So you --- you did read

     21     him his rights?

     22           A.    No, sir.

     23           Q.    No?     You did take him upstairs to the

     24     magistrate?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 208 of 268 PageID
                                    #: 2311


                                                                               208


      1           A.    Yes, sir.

      2           Q.    I trust somebody read him his rights up there.

      3           A.    I'm sure the magistrate advised him of his

      4     rights.

      5           Q.    So that whole process of due process went

      6     without a hitch?

      7           A.    At the magistrate's office, sir?          Is that what

      8     --- Yes, sir.     I don't remember anything out of the

      9     ordinary.

     10           Q.    Could --- could all this have been accomplished

     11     by the issuance of a summons?

     12           A.    It --- I guess it could have.         The summons is

     13     --- is a way of doing it, but that's not our --- I don't

     14     think in 25 years I've ever gotten a summons.

     15           Q.    Well, this was something of a special case in

     16     that the West Virginia State Police has a specific policy

     17     where public figures and other members of law enforcement
     18     community are the subject of investigation or arrest, at

     19     least one of the objects of that special policy is to try

     20     and deescalate and --- and minimize the amount of

     21     spectacle around the investigation and arrest, if it

     22     should happen.

     23                 Right?

     24                       ATTORNEY JEFFRIES:       Objection,



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 209 of 268 PageID
                                    #: 2312


                                                                                209


      1     mischaracterizes the evidence.

      2     BY ATTORNEY CROOKS:

      3           Q.    Am I misstating any of that?

      4           A.    A spectacle, I don't believe we ---.

      5           Q.    Well, spectacle.      I mean, like, why the hell

      6     would this --- wasn't there a little element of spectacle

      7     about this?     I mean, they just finished a hearing in

      8     front of the family court, and there you are to arrest

      9     Scott in front of the court.

     10           A.    I don't believe this was a spectacle.           If we

     11     wanted to make a spectacle out of it, we could've done it

     12     a couple different ways.

     13           Q.    I'll grant you that.        It could've been made

     14     worse.

     15           A.    Absolutely.     Yes, sir.

     16           Q.    Yeah.    It could've been more aggravating.

     17                 Were you present when the hearing was held on
     18     April 7, 2016 when Marcia Ashdown submitted her motion to

     19     dismiss both of the charges against Scott?

     20           A.    I was at the hearing, yes, sir.

     21           Q.    Okay.

     22                 Was there a particular reason that you were at

     23     the hearing?

     24           A.    We had showed up at the --- we thought we were



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 210 of 268 PageID
                                    #: 2313


                                                                               210


      1     going in for a trial.       We just stayed for the hearing.            I

      2     don’t remember if Marcia asked us to stay.            I don’t

      3     remember that.

      4           Q.    Was Scott there?

      5           A.    Of course he was.

      6           Q.    And Mike Benninger?

      7           A.    Yes, sir.

      8           Q.    Marcia Ashdown was there?

      9           A.    Yes.     Yes, sir.

     10           Q.    A little unusual for the --- they elected the

     11     head prosecutor to come to the magistrate's court, isn't

     12     it?

     13           A.    I've had the main prosecutor in magistrate

     14     court before.

     15           Q.    Not unheard of, but it's unusual, isn't it?

     16           A.    Yes.     It is unusual, yes.

     17           Q.    And it's --- it's kind of an indicator that
     18     something significant is --- is going on.            Don’t you

     19     agree?     You took it that way?

     20           A.    No, she wanted to handle it.

     21           Q.    Right.     She wanted to personally see to it that

     22     things got handled the way she thought they should.

     23                 Did Marcia Ashdown ever tell you before she

     24     submitted this motion to dismiss the charges that ---



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 211 of 268 PageID
                                    #: 2314


                                                                                211


      1     that she was going to do it?

      2           A.    We found out that morning, sir.

      3           Q.    That morning?      Who told you?

      4           A.    Marcia Ashdown.

      5           Q.    She did.     So she told you.      She didn't really

      6     solicit your input on it?

      7           A.    No, sir, not at all.

      8           Q.    Did you know that she had been talking with

      9     Mike Benninger about terms and conditions for dropping

     10     the charges against Scott Ballock?

     11           A.    No, sir.

     12           Q.    Were you kind of thunderstruck by all this?

     13     Did it surprise you?

     14           A.    It surprised us, yes.

     15           Q.    Surprised us.      You're speaking in the plural.

     16     Were --- was Gaskins with you?

     17           A.    Correct.
     18           Q.    Anybody else?

     19           A.    Not that I know of, sir.

     20           Q.    Ellen Costlow was present?

     21           A.    Later.

     22           Q.    Later?     She wasn't at the --- the hearing ---?

     23           A.    She wasn't at mine and Corporal Gaskins and

     24     Marcia Ashdown's meeting before the hearing.             Well, at



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 212 of 268 PageID
                                    #: 2315


                                                                               212


      1     that time.     She did come in the meeting.

      2           Q.     She did come in.     Because she had to sign off,

      3     didn't she?

      4           A.     I don't know if she signed off in court or

      5     signed off in --- at --- I don't --- I don't recall that.

      6           Q.     Okay.

      7                  Well, tell me what --- tell me the conversation

      8     that you had with Marcia Ashdown.

      9           A.     She brought us in, and she ---.

     10                       ATTORNEY JEFFRIES:       I'm going to object on

     11     attorney-client privilege.        I'm going to instruct the

     12     witness not to answer.

     13                       ATTORNEY CROOKS:      Okay.

     14                       I --- I don't see how there'd be an

     15     attorney-client privilege between the prosecutor and the

     16     state police.        She doesn't represent them.

     17                       ATTORNEY JEFFRIES:       No, but she represents
     18     the government.        Either attorney-client privilege or work

     19     product doctrine.        I can't swear to it, Charles, but I'm

     20     thinking that I've researched it, and there's a --- a

     21     recognized attorney-client privilege or work product

     22     doctrine for discussions between a prosecuting attorney

     23     and law enforcement.

     24     BY ATTORNEY CROOKS:



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 213 of 268 PageID
                                    #: 2316


                                                                               213


      1           Q.    Ellen Costlow was present for at least part of

      2     the meeting.

      3                 Right?

      4           A.    Correct.

      5           Q.    What was discussed while Ellen Costlow was

      6     present?

      7           A.    The --- what do I want to call it, the court

      8     document that Marcia Ashdown drew up.

      9           Q.    Let's go ahead and address that.           We got a

     10     document marked --- what is this now?           Ten?

     11           A.    Yes, sir.

     12           Q.    That should be a copy of the motion that Marcia

     13     Ashdown filed as well as the attachment to it that bears

     14     some signatures and states some terms.

     15                                       ---

     16                       (Whereupon, Deposition Exhibit 10, Motion

     17                       to Dismiss Charges, was marked for
     18                       identification.)

     19                                       ---

     20                       THE WITNESS:      Yes, sir.

     21     BY ATTORNEY CROOKS:

     22           Q.    Is that the same document that Marcia Ashdown,

     23     Corporal Gaskins, you and Ellen Costlow discussed before

     24     going into the courtroom with Magistrate Mullins?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 214 of 268 PageID
                                    #: 2317


                                                                               214


      1           A.    Correct.

      2           Q.    Did --- did Marcia have a copy for you?

      3           A.    I don't believe she did.

      4           Q.    So did --- with Ellen Costlow present, there

      5     certainly was no privilege attaching.           What did she

      6     explain when Ellen was sitting there?

      7           A.    She explained the --- the motion to dismiss to

      8     Ms. Costlow.

      9           Q.    What did Ellen Costlow have to say?

     10           A.    She didn't like it.

     11           Q.    She did not like it.       What'd she say to

     12     indicate ---?

     13           A.    I can't remember her specific words, but she

     14     was --- she was not --- she was not happy with --- she

     15     didn't agree with the dismissal.

     16           Q.    Okay.

     17                 So she signed it under protest.
     18           A.    No, sir.     I did not say that.

     19           Q.    Okay.

     20                 Well, I'm --- I'm asking.

     21           A.    After it was discussed with Ms. Costlow and the

     22     prosecutor, she seemed fine with it.           She came to terms

     23     with it after Ms. Ashdown explained ---

     24           Q.    What --- I'm sorry.       I didn't mean to cut you



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 215 of 268 PageID
                                    #: 2318


                                                                               215


      1     off now.    You go ahead.

      2           A.    --- what it entailed, what it meant.

      3           Q.    All right.

      4                 Well, what do you remember Marcia Ashdown

      5     explain to Ellen Costlow that resolved --- appeared to

      6     resolve Ellen Costlow's objection to what was about to

      7     happen?

      8           A.    That it would put an end to the criminal

      9     proceedings, and this had an element of --- it would

     10     benefit everybody involved.

     11           Q.    How is it going to benefit Ellen Costlow?

     12           A.    That she would --- I believe in here it says

     13     --- hold on just one second.         Number six.     Scott Ballock

     14     agrees not to contact Ellen Costlow by any means for any

     15     reason other than for her --- either child or the

     16     children.

     17           Q.    During the course of the investigation of the
     18     case against Scott Ballock, one that ultimately got

     19     dismissed there in April 2017, from the time he was

     20     arrested on September 13, 2013, until the day that motion

     21     right there was tendered and accepted by Magistrate

     22     Mullins, there were no further complaints from Ellen

     23     Costlow that Scott Ballock was still contacting here and

     24     harassing her, were there?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 216 of 268 PageID
                                    #: 2319


                                                                               216


      1           A.    There was a condition of his bond not to

      2     contact her.

      3           Q.    Okay.

      4                 That's somewhat responsive, but I'm going to

      5     stand by my question.

      6           A.    Yes, sir.     No, I'm sorry.      Yes.   I'm sorry.

      7     Yeah, no.    She did not have another complaint.

      8           Q.    Okay.

      9                 Yeah, I mean that --- I'll take your point.                I

     10     mean, Scott could've been hailed before the court and

     11     threatened with confinement if ---

     12           A.    Correct.

     13           Q.    --- he defied the court.        But fact is, he

     14     didn't defy the court?

     15           A.    Correct.

     16           Q.    Okay.

     17                 So Marcia explained that the threat of jail
     18     didn't hang over Scott anymore, but he did agree that he

     19     wouldn't contact her?

     20           A.    Correct.

     21           Q.    As far as you know, he's honored that, hasn't

     22     he?

     23           A.    As far as I know, yes, sir.

     24           Q.    Yeah.    So what else, if anything, did Ellen



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 217 of 268 PageID
                                    #: 2320


                                                                               217


      1     Costlow get out of this?

      2           A.    I --- I don't know that, sir.

      3           Q.    Okay.

      4                 So if --- if, really, the relief that Ellen

      5     Costlow was after back in September of 2013 was to just

      6     have Scott, once and for all, without any exceptions,

      7     stop contacting her, whether it was to try and reconcile,

      8     or whether it was to try to shame her, or whatever it is.

      9                 If what --- that's what she was really wanting,

     10     don't you think that due process and a sense of fairness

     11     argue for the state police contacting Scott and saying,

     12     look, we're ready to execute on a warrant for your arrest

     13     if you contact her any further?          Rather than moving ahead

     14     with a three-year prosecution that ended in a withdrawal

     15     of the charges?

     16           A.    No, sir.     No, sir.    There was a document in

     17     those emails, text messages that he said he didn't care
     18     who contacted him about not contacting her, that he would

     19     do it anyway.

     20           Q.    Okay.

     21                 Well, that was between him and her, but ---

     22           A.    Correct.

     23           Q.    --- once --- once the long arm of law got in

     24     touch with him and said, look here.           This --- this could



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 218 of 268 PageID
                                    #: 2321


                                                                               218


      1     get --- this could have some negative consequences for

      2     you, and you should stop and consider that.            And don't

      3     you think that would've been a measure that should have

      4     been attempted prior to launching into this criminal case

      5     that ultimately ended with a whimper rather than a bang?

      6           A.    No, sir.     I do not.

      7           Q.    No?

      8           A.    No.

      9           Q.    Why?

     10           A.    Because of the tone of --- some of the tones of

     11     the emails and texts, the length of the websites.

     12           Q.    Say again.

     13           A.    Websites.

     14           Q.    I didn't catch what you said just before that.

     15           A.    The length of websites to --- to --- against us

     16     and against Ms. Costlow.

     17           Q.    Okay.
     18                 So what I hear you saying is that prior to the

     19     time you arrested Scott, there was already stuff being

     20     posted on the Internet that told you that Scott needed to

     21     be prosecuted?

     22           A.    No, sir.     No, I did not say that.       I did not

     23     say that.

     24           Q.    Then I misunderstood your answer.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 219 of 268 PageID
                                    #: 2322


                                                                               219


      1           A.     No.     It was just, of course, Mr. Ballock,

      2     Senior had the websites.

      3           Q.     When did you first learn of those websites?

      4           A.     I don’t know, sir.      I don't know that.       I don't

      5     know that.

      6           Q.     Okay.

      7                  So the websites really didn't have anything to

      8     do with your discretionary judgment as to whether

      9     something short of arrest and criminal prosecution was

     10     necessary to get Scott Ballock to cease and desist any

     11     further communication with Ellen?

     12           A.     No, sir.

     13           Q.     Did you answer?     I'm sorry.

     14           A.     I said no, sir.     If I --- yeah.

     15           Q.     Gabriella Mucciola, M-U-C-C-I-O-L-A.          Did I

     16     pronounce that accurately?

     17           A.     Mucciola (corrects pronunciation).
     18           Q.     Mucciola, sorry.     My Italian is not what it

     19     should be.

     20                  She's an assistant prosecutor at the Monongalia

     21     County prosecutor's office?

     22           A.     Correct.

     23           Q.     Are you aware that she came to family court and

     24     sat with Ellen Costlow and argued on Ms. Costlow's behalf



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 220 of 268 PageID
                                    #: 2323


                                                                               220


      1     that Scott should not be permitted to use the custody

      2     evaluation and psychiatric report prepared by Dr. Christi

      3     Cooper-Lehki in the course of his criminal defense?

      4                          ATTORNEY PHILLIPS:     And I'll object to it.

      5     I think that's a mischaracterization.              She couldn't argue

      6     on behalf of Ms. Costlow.            It may ---.

      7                          ATTORNEY CROOKS:     She --- she already knew

      8     her position.            Whether it was requested or not, she

      9     argued against the release of the report.

     10                          THE WITNESS:     I know she went to family

     11     court, but I don't why she was in family court.              I don't

     12     --- I do not know that.

     13     BY ATTORNEY CROOKS:

     14           Q.         Did you ever work with Gabriella Mucciola in

     15     connection with this case against Scott Ballock?

     16           A.         She was assigned the case after Ms. Scott had

     17     left.      No.     I do not remember working with her --- with
     18     her on this case.

     19           Q.         Okay.

     20                      So it was your understanding that they took

     21     over from Cindy Scott after she left?

     22           A.         Correct.

     23           Q.         You're friends with Gabriella Mucciola, am I

     24     right?



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 221 of 268 PageID
                                    #: 2324


                                                                               221


      1           A.     No, sir.

      2           Q.     No?

      3           A.     No, sir.     I don't --- I mean, I don't ---.

      4           Q.     You're not?

      5           A.     Ms. Mucciola?

      6           Q.     Uh-huh (yes).

      7           A.     No, sir.     I know of her.    She's in the

      8     prosecuting office, but I'm not friends with her.              I

      9     mean, ---.

     10           Q.     She's married with a state trooper, isn't she?

     11           A.     Ex-state trooper.

     12           Q.     Ex-state trooper?

     13           A.     Yes, sir.

     14           Q.     I'm sorry.

     15                  What --- what's his name?

     16           A.     Mike Mucciola.

     17           Q.     Mike.   So what did he do?       Did he quit?
     18           A.     Went to work for WVU, I believe.

     19           Q.     Were you friends with him?

     20           A.     He was one of my troopers on Detachemnt.

     21           Q.     Okay.

     22                  Well, all right.     I --- I take it you're a

     23     professional person so you're not necessarily friends

     24     with everybody you work with.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 222 of 268 PageID
                                    #: 2325


                                                                               222


      1                  Right?

      2           A.     Correct.    Yes, sir.

      3           Q.     Particularly if you have to supervise them.               I

      4     got you.     I guess that's why I presumed that you were

      5     friends with --- with Gabe because she's married to

      6     somebody that you work with, and ---.

      7           A.     I --- I don't know when that wedding came

      8     about.     It might've been after he left.        I didn't attend

      9     the wedding if that's it.

     10           Q.     You weren't invited?

     11           A.     I was not invited.

     12           Q.     You're good.    You're good.

     13                  One second.    I think I'm getting very close

     14     here to the end of the deposition.          I just want to make

     15     sure I got --- one of the hardest things lawyers ever

     16     have to do is say no further questions.

     17                  Do you think Scott Ballock deserves to lose his
     18     job as an FBI agent?

     19           A.     I did not have any --- that doesn't matter to

     20     me whatsoever, sir.

     21           Q.     You don't trust yourself to be in his presence

     22     for fear that you might put him in a headlock or

     23     something?

     24           A.     I never said that, sir.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 223 of 268 PageID
                                    #: 2326


                                                                               223


      1           Q.     Right?

      2           A.     Never said that.

      3           Q.     You just said --- well, you were very polite

      4     about how you said it.

      5           A.     I just don't think it's very good idea for us

      6     to be in the same vicinity.

      7           Q.     All right.

      8                  Let --- let me boil you down on that a little

      9     bit if you don't mind me ---

     10           A.     Sure.

     11           Q.     --- doing that.     What do you mean by that?

     12     What --- what are you afraid is going to happen?

     13           A.     I'm not afraid of anything that's going to

     14     happen.    You put two people who don't like each other in

     15     a close vicinity of somebody, you know, says something or

     16     you know, if they're being misconstrued in the wrong way.

     17     And --- and we don't want any misconceptions or --- or
     18     misunderstandings.

     19           Q.     So the two of you being in the same place at

     20     the same time has the potential to be a volatile

     21     situation?     Could --- unintended provocation could easily

     22     happen is what ---.

     23           A.     Unintentional misunderstandings.

     24           Q.     Yeah.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 224 of 268 PageID
                                    #: 2327


                                                                                 224


      1           A.    Yes, sir.

      2           Q.    You're saying a lot with your nonverbal

      3     language that I'm just trying to get into the record.

      4     That's just ---.

      5           A.    No, sir.      It's --- it's --- it is what it is.

      6     You know.

      7           Q.    You're very effective in your nonverbal

      8     language, but I just --- I need to get it into the

      9     record.     That's all.     I understand you.

     10                 Are you aware that Tom Ballock took those

     11     websites down?

     12           A.    I believe I am.      Yes.    Either --- yes.      I am

     13     aware that he took those websites down.           For now.

     14           Q.    Did the --- the state police, the internal

     15     affairs --- and I know I'm forgetting the proper name, so

     16     help me.

     17           A.    Professional Standards Unit.
     18           Q.    Professional Standards Unit.         Did they ever

     19     have any communication with you about things that Tom

     20     Ballock was saying on his website?          Did it ever cause you

     21     to be interviewed, or were you suffering embarrassment at

     22     work?

     23           A.    No, sir.      No --- embarrassment at work?        There

     24     were certain nicknames I got.



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 225 of 268 PageID
                                    #: 2328


                                                                               225


      1           Q.     What for?

      2           A.     From the websites.      I don’t know if it was

      3     embarrassment or not.        I didn't like them.

      4           Q.     I understand you.

      5           A.     But yeah.

      6           Q.     There was something else I --- I wanted to ask

      7     you about.      Ellen Costlow works as a schoolteacher?

      8           A.     Yes, sir.

      9           Q.     Marion County?

     10           A.     Uh-huh (yes).

     11           Q.     Did you serve as a character reference on her

     12     behalf to the school?

     13           A.     Not a character --- I don't know what she would

     14     --- you can take it for what you characterize it as.               I

     15     was contacted by the school board.

     16           Q.     School board contacted you?

     17           A.     I --- I can't remember if they contacted me or
     18     I called them back.       I can't remember how that --- that

     19     went.      I don't know how that went, sir.

     20           Q.     Okay.

     21           A.     They wanted to speak to me.

     22           Q.     They wanted to talk to you?

     23           A.     Correct.

     24                  They wanted --- yes, yes.



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 226 of 268 PageID
                                    #: 2329


                                                                                 226


      1           Q.    You didn't --- you didn't initiate

      2     communications with the board?

      3           A.    No, sir, I did not.

      4           Q.    Fair.    Okay.

      5                 What were the circumstances?         Help me.     When

      6     was it, and what was it about?

      7           A.    I don't remember when it was.         They ---.

      8           Q.    Well, let me see if I can help you remember.

      9     Would it have been during pendency of the criminal

     10     charges against Scott Ballock?

     11           A.    I don't know.      I can't ---.

     12           Q.    That doesn't help you?

     13           A.    Yeah.    Does not help me at all, sir.

     14           Q.    Okay.

     15           A.    It does not.

     16           Q.    Well, I'm sorry.      You go ahead.      Tell me what

     17     you can remember.
     18           A.    They had some questions about, I believe, some

     19     letters they were receiving.

     20           Q.    From who?

     21           A.    I --- I believe they were from Tom Ballock.

     22           Q.    Okay.

     23           A.    In regard to Ms. Costlow.

     24           Q.    Okay.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 227 of 268 PageID
                                    #: 2330


                                                                               227


      1           A.    And they had --- they had referenced websites,

      2     what was on the computer about Ms. Costlow.            And wanted

      3     to know, basically, what is this?          This is not normal.

      4     This is not something we encounter every day.             And they

      5     wanted to --- they wanted me to verify that --- that

      6     there was a criminal investigation about harassment, and

      7     which I'm sure Ms. Costlow told them.           And that she was

      8     being harassed, and --- and that her ex-husband had been

      9     charged in that.

     10           Q.    Would this recollection that you just shared

     11     cause you to think that the school board reached out to

     12     you during the pendency of those criminal charges before

     13     they were dismissed and expunged?

     14           A.    I don't remember that, sir.         I don't remember

     15     what timeline that was.

     16           Q.    If they had gotten in touch with you after the

     17     charges had been dismissed and expunged, you would not
     18     have been at liberty to --- to talk about any charges

     19     against Scott because of the expungement.

     20                 True?

     21           A.    True.    I, again, I don't remember when that

     22     was, sir.

     23           Q.    I'm just --- I'm trying to help narrow it down.

     24           A.    I understand.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 228 of 268 PageID
                                    #: 2331


                                                                               228


      1           Q.    Yeah.    I mean, you obviously were at liberty to

      2     tell them things about this.         So I'm presuming,

      3     surmising, that it was, therefore, prior to the

      4     expungement order.

      5           A.    I don't know that.       I can't remember that, sir.

      6           Q.    Okay.

      7           A.    I don't know.

      8           Q.    All right.

      9                 I've tested you enough along that line, I

     10     guess.     But you told them that, yes, there were two

     11     charges pending, and that you were aware of it.             And

     12     that, what, that they shouldn't believe what they read on

     13     the Internet ---?

     14           A.    I never said that.

     15           Q.    Okay.

     16                 Well, then, tell me what you said.

     17           A.    They thought it was abnormal what --- what
     18     they'd seen on the websites, and what they'd seen on the

     19     computer about Ms. Costlow.         And ---.

     20           Q.    There are some pretty unflattering things on

     21     that website.

     22           A.    True, yes.     And they received information,

     23     letters about Ms. Costlow, which, of course, they never

     24     have seen anything like this before.           So they were kind



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 229 of 268 PageID
                                    #: 2332


                                                                               229


      1     of, like ---.

      2           Q.    You mean, like, parents were writing in

      3     saying ---?

      4           A.    I don't --- no.      I don't believe parents were

      5     writing in.       I did not say that.

      6           Q.    All right.

      7                 I thought maybe a parent had ---

      8           A.    No.     I believe it was --- I believe it was ---.

      9           Q.    --- seen Tom Ballock's website.

     10           A.    I don't know that.       I don't know that.       I think

     11     this was specifically about Tom writing letters.

     12           Q.    So did you tell the school board that Tom

     13     Ballock was a mentally ill person?

     14           A.    I don’t believe I said that, no, sir.

     15           Q.    All right.

     16                 Well, I know that we --- earlier in the

     17     session, you put in writing you didn't think the
     18     assistant prosecuting attorney, Cindy Scott, appreciated

     19     Tom Ballock's mental illness.

     20           A.    Correct.

     21           Q.    Okay.

     22                 Ergo, you know, you had an opinion on that, and

     23     I'm wondering if you shared it with the school board.

     24           A.    I don’t remember the specific conversation.                If



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 230 of 268 PageID
                                    #: 2333


                                                                               230


      1     I --- I'm sure I didn't unflatterly say anything about

      2     Mr. Ballock.     They wanted to know facts and circumstances

      3     of --- of a criminal charge because they had never seen

      4     anything like this before.

      5           Q.    They were confused.

      6                       ATTORNEY JEFFRIES:       I want to place an

      7     objection to this continuing line of questions.             Mr. Tom

      8     Ballock isn't a party to this case.           There's no

      9     allegations concerning ---.

     10     BY ATTORNEY CROOKS:

     11           Q.    Well that website also makes reference to what

     12     Tom Ballock characterize, shall we say, as a scandalous

     13     and unfounded criminal case against his son, right?              And

     14     this is Ellen's ex-husband or estranged husband depending

     15     on when --- when this inquiry was made, right?

     16           A.    From what I gathered from the --- the Board of

     17     Education, it had nothing to do with what --- it was ---
     18     they didn't tell me what was in the letters.             They made

     19     reference to unflattering remarks about Ms. Costlow.               And

     20     the whole thing, again, was very abnormal to them.              And

     21     they wanted a clarification on the whole subject.

     22           Q.    Okay.

     23                 And imagine, I'm trying to understand what

     24     you're sharing here.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 231 of 268 PageID
                                    #: 2334


                                                                               231


      1           A.    Uh-huh (yes).

      2           Q.    Was this the school principal or the school

      3     board chairman?      Or who was it that called you?

      4           A.    I --- I'll believe it was the vice-principal or

      5     the principal.      I can't remember which one.

      6           Q.    Okay.

      7                 Somebody on the school board?

      8           A.    I believe so.      No, no, no.     I take that back.

      9     No, it was not.      It was not.     It was either the assistant

     10     superintendent or the superintendent.

     11           Q.    Okay.

     12           A.    Of Marion County.

     13           Q.    That helps me.

     14           A.    Yes, sir.

     15           Q.    And so did you tell them that, look, you know,

     16     I'm investigating Ellen Costlow's estranged husband?

     17           A.    No, sir.     I --- I told them that he had been
     18     charged.

     19           Q.    He had been charged?

     20           A.    Yes, sir.

     21           Q.    Okay.

     22           A.    They had ---.

     23           Q.    So they're probably saying who is this guy, Tom

     24     Ballock, and why does he say all these things about her,



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 232 of 268 PageID
                                    #: 2335


                                                                               232


      1     and are they true?

      2           A.     They knew who he was.

      3           Q.     So they knew who he was.       So what was their

      4     confusion?     What did they --- what were they confused

      5     about?

      6           A.     They --- they had just never seen anything like

      7     this to the --- to the point of trying to get somebody

      8     --- to try to harm somebody or harass somebody or try to

      9     get them to lose their job or --- or whatever.             They've

     10     never seen anything of this degree before.            It was very

     11     unusual, and of course, they saw the websites and

     12     everything.

     13           Q.     Sure.   How'd you leave it with this assistant

     14     superintendent?

     15           A.     Sir?

     16           Q.     Did you say assistant superintendent, or ---?

     17           A.     I can't remember which one it was.          I don't
     18     understand how ---.

     19           Q.     I mean, was it just the one call, and that was

     20     it or ---?

     21           A.     I believe it was just one call, sir.          I don't

     22     remember having another phone call with them.             There was

     23     another phone call made, but not by that --- not by

     24     Marion County.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 233 of 268 PageID
                                    #: 2336


                                                                               233


      1           Q.     Who was it?

      2           A.     The state superintendent --- the State Board of

      3     Education.

      4           Q.     State Board of Education?

      5           A.     Yes, sir.

      6           Q.     Okay.

      7                  They were subsequent to the county board?

      8           A.     No, sir.    There was --- they received letters

      9     also, and called and wanted to know what was going on.

     10     Again, they --- they'd never seen anything like this

     11     before.    I guess they were receiving letters also.

     12           Q.     Okay.

     13                  Well, what did you tell the State Board of

     14     Education?

     15           A.     That --- that her soon to be ex-husband or

     16     ex-husband had been charged with --- with criminal

     17     offense.
     18           Q.     Okay.

     19                  So that these charges were pending, and that

     20     was basically all you could tell them?

     21           A.     Pretty much, sir.      Yes.

     22           Q.     I mean, you could kind of suss that out from

     23     the website, that there were charges pending.             But I

     24     mean, you couldn't --- you didn’t add anything beyond



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 234 of 268 PageID
                                    #: 2337


                                                                               234


      1     that?

      2           A.    Not that I can remember, sir.

      3           Q.    Did they seem satisfy that you gave them all

      4     the information you could?

      5           A.    I can't remember if they seemed satisfied or

      6     dissatisfied, sir.       I don't --- I don’t' remember that.

      7           Q.    I'm just trying to get a feel for --- you know,

      8     are these people saying what --- you know, you got to

      9     know more than that.       And you're saying, well, that's all

     10     I can tell you?

     11           A.    Well ---.

     12           Q.    Is that the flow of the conversation?           I'm

     13     telling you what I can tell you.

     14           A.    I don’t remember the substance of the

     15     conversation, sir.       I know, you know, I told there was a

     16     criminal charge.      And, again, the whole thing was

     17     abnormal to them.       Not normal.
     18           Q.    Okay.

     19                       ATTORNEY JEFFRIES:       You have much more,

     20     Charles?

     21                       ATTORNEY CROOKS:      That's exactly what I'm

     22     asking myself.      I'll tell you what.       I'll be satisfied to

     23     pass the witness, and listen, and --- and finish looking

     24     at my document here.       As long as we don't come back



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 235 of 268 PageID
                                    #: 2338


                                                                               235


      1     around, and meet the argument that, you know, I already

      2     passed the witness and I can't ask, you know.

      3                       ATTORNEY PHILLIPS:       No.   But I'd like to

      4     take a break, please.

      5                       ATTORNEY CROOKS:      Okay.

      6                                       ---

      7     (WHEREUPON, A SHORT BREAK WAS TAKEN.)

      8                                       ---

      9                       ATTORNEY CROOKS:      Kief Deposition Exhibit

     10     11 has been marked.

     11                                       ---

     12                       (Whereupon Deposition Exhibit 11,

     13                       Investigation Report, was marked for

     14                       identification.)

     15                                       ---

     16     BY ATTORNEY CROOKS:

     17           Q.    You've got a copy.
     18                 This looks like Corporal Gaskins' investigation

     19     report.    Is that what it is, signed by Corporal R.M.

     20     Gaskins?

     21           A.    Yes, sir.

     22           Q.    Okay.

     23                 I couldn't find a date on this anywhere.

     24           A.    It was probably attached to the one named ---.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 236 of 268 PageID
                                    #: 2339


                                                                               236


      1     That's why.     It was probably attached to that.

      2           Q.    Okay.

      3                 Is that routine?

      4           A.    Yes, sir.

      5           Q.    Okay.

      6                 That would explain --- I just thought ---

      7     although there wouldn't be any reason why this couldn't

      8     be dated.

      9                 Right?

     10           A.    No, sir.

     11           Q.    Take a look at the last page.         Page eight.      It

     12     says this investigation is an initial and complete,

     13     cleared by arrest?

     14           A.    Yes, sir.

     15           Q.    What does that mean?

     16           A.    Initial is --- we have two types of

     17     investigations, initial investigations and supplemental
     18     investigations.      A supplemental investigation would be

     19     something that's been completed after the initial

     20     investigation is over with, something else to add to the

     21     --- to the report.

     22           Q.    Okay.

     23           A.    Initial is --- this was taken initially

     24     and ---.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 237 of 268 PageID
                                    #: 2340


                                                                               237


      1           Q.    First report?

      2           A.    First report.      Yes, sir.

      3           Q.    Okay.

      4           A.    And the investigation is complete, and it was

      5     cleared by the arresting of the ---.

      6           Q.    And it's initial and complete, meaning the

      7     investigation is done?

      8           A.    Until other circumstances might open themselves

      9     up ---

     10           Q.    Okay.

     11           A.    --- to further investigation.

     12           Q.    And you're saying that this would've been

     13     attached to one of the other exhibits?

     14           A.    I believe.     It'd be --- Yes, sir.

     15           Q.    Exhibit Number ---?

     16           A.    Exhibit Number 5.

     17           Q.    And the title of five is?
     18           A.    West Virginia State Police Complaint Report.

     19           Q.    Date of that?

     20           A.    Yes, sir.

     21           Q.    What is the date of Exhibit 5?

     22           A.    I'm sorry?

     23           Q.    You're saying that Exhibit 11 ---

     24           A.    Right.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 238 of 268 PageID
                                    #: 2341


                                                                               238


      1           Q.     --- it had been an attachment to Exhibit 5.

      2           A.     If I'm reading it correctly.        Yes, sir.

      3           Q.     Okay.

      4                  Well I'm moving right along with you on this,

      5     but my question now is what's the date on Exhibit 5?

      6           A.     The --- the turned-in date?

      7           Q.     I guess.

      8           A.     It would be September the 18th, 2013.

      9           Q.     Okay.   Okay.

     10                  Cleared by arrest.      Cleared by arrest.       What's

     11     that mean?

     12           A.     We have different ways of classifying reports.

     13     One would be the investigation's pending.            Two would be

     14     cleared, or cleared by arrest, or prosecution denied,

     15     something to that effect.        Juvenile, no custody.        Turned

     16     over to another agency, or something like that.              Just the

     17     way they classify the report.         Or the investigation, I'm
     18     sorry.

     19           Q.     Going from this report, it looks like --- it

     20     looks like you participated in several aspects of, shall

     21     we say, the investigation.        There's a reference I want to

     22     find.      I guess I'm over on page five.

     23                  It looks like Corporal Gaskins went to

     24     Magistrate Holepit on Thursday, September 12, at 11:30



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 239 of 268 PageID
                                    #: 2342


                                                                               239


      1     hours and obtained two arrest warrants, which we've

      2     already discussed in the session today.

      3                 Next paragraph says at approximately 18:15

      4     hours, presumably the same day.

      5                 Right?

      6           A.    All right.

      7           Q.    You read it that way?

      8           A.    Sure.

      9           Q.    Okay.

     10                 So we're talking Thursday, September 12th, 2013

     11     at approximately 18:15 hours, military.           That would be

     12     6:15 p.m. civilian time.        Sergeant M.A. Kief, that's you,

     13     scheduled an interview with the victim at the Morgantown

     14     detachment.

     15           A.    That's incorrect, sir.

     16           Q.    Didn't happen?

     17           A.    Well, that should've been the beginning --- in
     18     the beginning of the report.         I think he's got --- I

     19     don't know.     I don't --- I don't know what that is.

     20           Q.    He appears to be rather deliberate about how

     21     he's doing this.       Could it be that your recollection ---

     22           A.    No, sir.     I wouldn't have got ---.

     23           Q.    --- failed you?

     24           A.    No, sir, not at all.       I would not --- got the



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 240 of 268 PageID
                                    #: 2343


                                                                               240


      1     disk containing the emails and text messages and

      2     photographs after the criminal complaint had been filed.

      3     That would have been done at the beginning of the

      4     investigation.       I believe there's --- I can't say

      5     for ---.

      6           Q.     Okay.

      7           A.     I think that paragraph was --- was ---

      8           Q.     Well, that ---.

      9           A.     --- inserted someplace it's not supposed to.

     10           Q.     There's reference to this paragraph to Sergeant

     11     M.A. Kief recorded the interview, but due to technical

     12     difficulties, did not record.

     13           A.     I don't know what that is about, sir.          I don't

     14     remember that at all.        But I believe that --- that

     15     paragraph was put in where it's not supposed to be.              Or

     16     it's a duplicate paragraph.         I don’t know.

     17           Q.     Well, take a look at the first page, second
     18     paragraph.

     19           A.     Uh-huh (yes).

     20           Q.     Sergeant M.A. Kief provided the undersigned

     21     officer--- that would be Corporal Gaskins --- with the

     22     Magnavox DVD-R on Wednesday, August 28th, 2013 at

     23     approximately 2:30 in the afternoon.

     24           A.     Again, sir, I --- I don't --- I do not know



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 241 of 268 PageID
                                    #: 2344


                                                                                241


      1     what that paragraph is in there.          I don't know.     I would

      2     think that getting permission from the attorney --- at

      3     that point, we had all that stuff.

      4           Q.     Okay.

      5                  It says at the bottom of the second paragraph

      6     that there's a letter attached, but there were not

      7     attachments to this document when I got it.            Could this

      8     Exhibit 11 have just been part of kind of a package of

      9     documents?

     10           A.     I don’t --- I don’t know that, sir.          I don't

     11     --- I don't know that.        I didn't create ---.

     12           Q.     All right.

     13                  Maybe I'll just sort that out with Corporal

     14     Gaskins.

     15                       ATTORNEY JEFFRIES:       Charles, where did you

     16     get this document?        This isn't --- doesn't have our Bates

     17     number on it.
     18                       ATTORNEY CROOKS:      No, it doesn't.      But I

     19     do think it came from --- honestly, I'm not sure --- I

     20     mean, if you guys didn't give it to us, I don't know how

     21     we got it.

     22                       ATTORNEY JEFFRIES:       That's not the ---

     23     this isn't the copy that they had in their investigation

     24     file because Scott's name isn't redacted.            In the copy



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 242 of 268 PageID
                                    #: 2345


                                                                               242


      1     that we had of their investigation file, his name's

      2     redacted.    I think is from somewhere else.

      3                       ATTORNEY CROOKS:      Good point.

      4                       All right.

      5                       Well, honestly, I don't know.

      6                       ATTORNEY JEFFRIES:       This is a print off.

      7                       ATTORNEY CROOKS:      I don't know.      I don't

      8     --- I don't think this was part of the FBI production

      9     because it still would've borne your control series.

     10                       ATTORNEY JEFFRIES:       Yeah.    I think this

     11     either came from the prosecuting attorney's office or

     12     from the magistrate court seeing how the name is not

     13     redacted, and it doesn't have the ---

     14                       ATTORNEY CROOKS:      Okay.

     15                       ATTORNEY JEFFRIES:       --- Bates numbering on

     16     it.   For what it's worth ---.

     17                       ATTORNEY CROOKS:      Well, just to give you
     18     some comfort on this point, I'm not --- I'm not really

     19     trying to mount some argument that you guys are violating

     20     the expungement order.

     21                       ATTORNEY JEFFRIES:       Well, just, I think

     22     that the ---

     23                       ATTORNEY CROOKS:      I mean, if that's what

     24     you're worried about.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 243 of 268 PageID
                                    #: 2346


                                                                               243


      1                       ATTORNEY JEFFRIES:       --- attached letter.

      2     I --- I can represent it in --- in our file.             The one

      3     that the state police, the May 3rd, 2013 letter from

      4     Matthew Stout to --- to your client is in with this.

      5                       ATTORNEY CROOKS:      Well, that was what I

      6     was trying to really get figured out.           You may be right.

      7     BY ATTORNEY CROOKS:

      8           Q.    Maybe this came from the --- would this have

      9     been turned in?      Lieutenant, would this report have been

     10     turned in to the --- the magistrate's court?             Or

     11     produced, perhaps, as --- as Discovery ---

     12           A.    It wouldn't have been ---.

     13           Q.    --- in the criminal case?

     14                       ATTORNEY JEFFRIES:       Could be that.

     15                       ATTORNEY PHILLIPS:       Yeah.    I'm sure it

     16     would've been in the criminal case.

     17                       ATTORNEY CROOKS:      Mike Benninger would
     18     have asked for it.

     19                       ATTORNEY JEFFRIES:       Yeah.    And would have

     20     got it.

     21                       ATTORNEY CROOKS:      He would've got it.        So

     22     now I --- if you were concerned that I was going to argue

     23     that you guys were violating the expungement order, don't

     24     worry about that.      I won't.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 244 of 268 PageID
                                    #: 2347


                                                                               244


      1                       ATTORNEY JEFFRIES:       No.   I was just trying

      2     to clarify what the attached letter was.

      3                       ATTORNEY CROOKS:      Okay.

      4                       Yeah.    Well, that was the issue I was

      5     trying to sort was ---.

      6                       ATTORNEY JEFFRIES:       In our copy, the ---

      7     the letter is with this.        It's in your closed file.

      8                       ATTORNEY CROOKS:      Well, that was the

      9     question I just asked Lieutenant Kief is, you know.              You

     10     read this, and it's like, well, it should just be, like

     11     --- like he's already said, Exhibit 5 should be on top of

     12     this, and there should be a letter from the lawyer

     13     attached to the back of it.         I don't know if we went

     14     through patiently and looked at every page.            We probably,

     15     maybe, missed it.      See attached emails is referenced on

     16     page.

     17                       So I'm trying to guess, and --- that this
     18     is part of a package of stuff in the original police

     19     file, although the police file would, no doubt, be

     20     redacted.

     21                       So all right.      I guess --- I guess I'm

     22     ultimately not too panicked about it because I think we,

     23     from my point, used these referenced attached elsewise

     24     anyway.     I don't think I'm --- I don't think I'm being



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 245 of 268 PageID
                                    #: 2348


                                                                               245


      1     denied it.

      2     BY ATTORNEY CROOKS:

      3            Q.    So would you have reviewed this report before

      4     Gaskins put his name at the end of it?

      5            A.    I don't know who signed off on that report,

      6     sir.

      7            Q.    Corporal Gaskins.

      8            A.    Well, I know that.      As far as supervising,

      9     there's four sergeants at the Morgantown Detachment.               I

     10     don't know who would've signed off on the --- on the

     11     actual report.       I don't know if I did.      I --- I don't

     12     know that.

     13            Q.    Fair enough.    But let me explain to you why I'm

     14     asking.

     15            A.    Sure.

     16            Q.    Because the only signature I see is Corporal

     17     Gaskins'.
     18            A.    True, yes.

     19            Q.    I mean, I don't see a countersignature ---

     20            A.    Correct.

     21            Q.    --- of any supervisor.

     22                  Do you know if this was sent to Captain

     23     Merrill?

     24            A.    I don't know that, sir.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 246 of 268 PageID
                                    #: 2349


                                                                               246


      1           Q.    Captain Merrill just sort of drops out of the

      2     picture as far as I can make it out from the documents

      3     that I've seen in this case.         What can you tell me to

      4     help me understand where he went?          I mean, he started out

      5     I want to know what's going on.          You --- you copy me on

      6     this, and ---.

      7           A.    What I ---.

      8           Q.    That enough?

      9           A.    What probably happened, sir, is Captain Merrill

     10     is --- he was a figure at the Morgantown Detachment.               He

     11     worked out of Shinnston, but he lived in Mon County.               He

     12     was frequently at the --- the detachment here in

     13     Morgantown.

     14           Q.    Okay.

     15           A.    I would say they had discussions about the case

     16     where Captain Merrill wanted to be updated.            He just

     17     asked Corporal Gaskins when he saw him at the detachment.
     18           Q.    Uh-huh (yes).

     19           A.    That's not uncommon for the Captain to stop

     20     into the detachment, and speak to the troopers.             And hey

     21     what's going on?

     22           Q.    I hear you.

     23           A.    Yeah.    So I would say that's what happened, but

     24     I can't be 100 percent.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 247 of 268 PageID
                                    #: 2350


                                                                               247


      1           Q.    He did specify, though, he wanted emails.

      2           A.    Sure.    Sure.   That's the end of all the memos

      3     like that, that they want to be updated ---

      4           Q.    Okay.

      5           A.    --- by email.      It's been my experience that if

      6     they speak to us about the topic, or --- or the

      7     investigation, that satisfies them.           They just want to

      8     know what's going on with it, to --- to be updated.              So

      9     if they speak to us, they're satisfied with that also.

     10           Q.    Okay.

     11                 Well, so what I hear you saying is that it

     12     could be that he wasn't copied this report, and maybe he

     13     wasn't sent emailed copies of any updates, that maybe he

     14     was satisfied with what he heard when he stopped in ---

     15           A.    Correct.

     16           Q.    --- and let it go at that.

     17           A.    Yes, sir.
     18           Q.    Okay.

     19                 After this --- you said when you went to court

     20     of April 7, 2016 and the case got withdrawn or dismissed

     21     that you didn't anticipate that, and that you were

     22     disappointed.       Did you go back to barracks, and --- and

     23     call Captain Merrill and tell him what happened?

     24           A.    I'm sure he found out some --- I don't remember



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 248 of 268 PageID
                                    #: 2351


                                                                               248


      1     if I called him, or --- somebody called him, I'm sure, to

      2     let him know what the disposition was.

      3           Q.    I'm equally sure.       I'm just trying to find out

      4     who it was that called him.

      5           A.    I --- I don't know that, sir.         I don't know

      6     that.

      7           Q.    Some days there's hell to tell the Captain, and

      8     I'm wondering if you were the one to do it.

      9           A.    I don't remember that, sir.

     10           Q.    Okay.

     11                 I think that's all the questions I'm going to

     12     ask you right now.       Give the other --- others a chance.

     13                                       ---

     14                                  EXAMINATION

     15                                       ---

     16     BY ATTORNEY PHILLIPS:

     17           Q.    Okay.
     18                 Lieutenant Kief, I'm --- go back to your first

     19     meeting with Ellen back and testified at the beginning of

     20     your deposition.      So I'll just make --- make sure I have

     21     the sequence in order here.

     22                 You called Ellen after Tom Ballock called ---

     23     called you complaining about an alleged affair between

     24     Ellen and Trooper Berry?



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 249 of 268 PageID
                                    #: 2352


                                                                               249


      1           A.    Correct.

      2           Q.    Okay.

      3                 And --- and you told Ellen what --- what Tom

      4     had called about.

      5                 Correct?

      6           A.    Correct.

      7           Q.    Yeah.    I had --- and then Ellen said she was

      8     being harassed by Scott?

      9           A.    Yes.

     10           Q.    Okay.

     11                 Did she also say she was being harassed by Tom?

     12           A.    I can't remember that.

     13           Q.    Okay.

     14                 And she said he was --- she was being harassed

     15     by a volume of unwanted emails and texts?

     16           A.    Correct.

     17           Q.    And you said that she could come in and talk to
     18     you about that?

     19           A.    Right.

     20           Q.    Okay.

     21                 And so did she tell you that Scott Ballock was

     22     an FBI agent at that time, if you recall?

     23           A.    I'm sure she did.

     24           Q.    Okay.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 250 of 268 PageID
                                    #: 2353


                                                                               250


      1                 So then she came in later that --- later that

      2     evening.

      3                 Tight?

      4           A.    Yes, sir.

      5           Q.    And --- and your testimony kind of cut off

      6     there when being asked questions by Mr. Crooks.             What was

      7     --- when you met in person, what was discussed?             Did

      8     Ellen just give you more details about the harassing

      9     emails and texts?

     10           A.    Ms. Costlow was emotional.          She had ---.

     11                       ATTORNEY CROOKS:      She was --- I didn't

     12     hear you.

     13                       THE WITNESS:      Emotional.    I'm sorry.

     14                       ATTORNEY CROOKS:      Okay.

     15                       THE WITNESS:      She said that she's being

     16     bombarded with text messages, emails.            And that there was

     17     no letup, that she was constantly being harassed.
     18     BY ATTORNEY PHILLIPS:

     19           Q.    Okay.

     20           A.    And that her attorney had the context of these

     21     emails and text messages.

     22           Q.    Okay.

     23                 Did she --- did she show you any of the --- any

     24     sampling o the emails or texts at that time?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 251 of 268 PageID
                                    #: 2354


                                                                               251


      1           A.    Not that night, sir.       Not --- not that I

      2     believe.

      3           Q.    Okay.     Okay.

      4                 And so that was about the extent of your first

      5     --- that first meeting?

      6           A.    Yes, sir.

      7           Q.    Okay.

      8                 And prior to disclosing this to you when you

      9     called after Tom Ballock's call, to your knowledge, Ms.

     10     Costlow had never called the --- called the state police

     11     to complain about receiving unwanted texts and emails

     12     from --- from Scott Ballock?

     13           A.    She wouldn't have complained.

     14           Q.    Yeah.     She --- okay.    She hadn't --- she hadn't

     15     --- to your knowledge, she hadn't tried to initiate any

     16     investigation until you happened to call her?

     17           A.    She didn't know it was a violation of law for
     18     him to do that.

     19           Q.    Really?

     20           A.    Yes.

     21           Q.    Okay.

     22                 So --- so fair to say, she wasn't, you know,

     23     she ---would you say she just disclosed this to you

     24     because she was afraid?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 252 of 268 PageID
                                    #: 2355


                                                                               252


      1           A.    Yes.

      2           Q.    Not seeking any kind of any resolve, any remedy

      3     for this?

      4           A.    No, sir.

      5           Q.    Okay.

      6                 Is it your understanding that she --- she

      7     trusted you, and ---?

      8           A.    She was --- this was going on in her life, and

      9     she didn't know how to stop it.

     10           Q.    Okay.

     11                 So was the --- what was the next step then?

     12     Did --- then at some point, was the next step a DVD

     13     cop9iled by her attorney delivered to you, or ---?

     14           A.    There was --- yes, the CD, and she got that

     15     information.       Or I can't --- I can't remember how that

     16     was given to us.

     17           Q.    Okay.
     18           A.    Whether we got it from Matthew Stout or how we

     19     got that.    I can't remember that.

     20           Q.    Okay.

     21                 And at what point did --- at what point did you

     22     talk to Captain Merrill?        Was it after --- after you

     23     received the DVD?

     24           A.    I don't know that, sir.        I don't know if it was



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 253 of 268 PageID
                                    #: 2356


                                                                               253


      1     before or after we received the DVD.           Well before we

      2     started the investigation, before we looked at anything,

      3     we would have to get permission from --- from the

      4     Captain.    Well, Charles through the Captain.

      5            Q.   Before you looked at the DVD ---?

      6            A.   I'm sure we did, yes.

      7            Q.   Okay.    Okay.

      8                 So you did --- did that.        And then were you the

      9     first person to view the DVD?

     10            A.   I don't believe I viewed the DVD, sir.            I

     11     believe it was Corporal Gaskins ---

     12            Q.   Okay.

     13            A.   --- that, yes.

     14            Q.   Okay.

     15            A.   I might be a little bit off on my times.

     16            Q.   Yeah.

     17            A.   It's been a long time ago, but ---.
     18            Q.   And Corporal Gaskins reported what he found to

     19     you?

     20            A.   He would during his investigation.

     21            Q.   Okay.

     22                 And so did you --- did you view the texts and

     23     --- and emails also?

     24            A.   Some of them.



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 254 of 268 PageID
                                    #: 2357


                                                                               254


      1           Q.    Okay.

      2                 Just not in as --- not as thoroughly as

      3     Corporal Gaskins?

      4           A.    Correct.

      5           Q.    Okay.

      6                 And the text and emails, you've described that

      7     as --- as Ms. Costlow being bombarded.           They're --- they

      8     --- they don't stop, I guess you're saying?

      9           A.    Correct.

     10           Q.    And are the content of some of them, some of

     11     them demeaning in a way?

     12           A.    Yes, sir.     I would say that, Yes, sir.

     13           Q.    Yeah.    Some of them abusive?

     14           A.    Demeaning, maybe threatening in manner.

     15           Q.    Uh-huh (yes).      You think Ms. Costlow is

     16     justified in being afraid by the --- the number and the

     17     content of the emails?
     18           A.    Yes, sir.

     19           Q.    And from your --- in your review, did --- did

     20     the volume and the content --- well, let me go back.               And

     21     also, at many points in this --- in the emails from back

     22     and forth between Mr. Ballock and Ms. Costlow, Ms.

     23     Costlow tells him to stop?

     24           A.    Correct.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 255 of 268 PageID
                                    #: 2358


                                                                               255


      1           Q.    That was in the she doesn't want these, she

      2     doesn't want to receive any --- any more communication?

      3           A.    Correct.

      4           Q.    And he does not stop?

      5           A.    Correct.

      6           Q.    All right.

      7                 And you found the --- the volume of the emails,

      8     the content, and the fact that she --- that he refused to

      9     stop when asked is --- constitutes a criminal offense?

     10           A.    Correct.

     11           Q.    Okay.

     12                 And then, the kind of chain of this, you ---

     13     and Corporal Gaskins also found probable cause that Scott

     14     Ballock had committed two criminal offenses by virtue by

     15     sending these emails and texts?

     16           A.    Corporal Gaskins and the prosecuting attorney

     17     thought there was enough evidence to do that.             The
     18     magistrate found probable cause.

     19           Q.    Okay.

     20           A.    And administered the arrest warrants.

     21           Q.    Yeah.

     22                 Okay.

     23                 And then --- and then a couple, three years

     24     later, Scott Ballock also signed the paper saying that



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 256 of 268 PageID
                                    #: 2359


                                                                               256


      1     there was probable cause for the charges?

      2           A.    Correct.

      3           Q.    Okay.

      4                 And I guess --- and when Ms. Costlow first came

      5     to you, was she afraid for her safety?

      6           A.    Seemed to be, yes, sir.

      7           Q.    Yeah.    Was she still afraid at times during ---

      8     while the criminal proceedings were going on?

      9           A.    Yes, sir.

     10           Q.    Were you afraid for her safety at any time?

     11           A.    I found some of the emails and texts to be

     12     concerning.

     13           Q.    Uh-huh (yes).      Think she has any reason to be

     14     afraid today?

     15           A.    I don't know that.

     16           Q.    And you discussed the --- was --- was any other

     17     trooper working on the case with Corporal Gaskins?
     18           A.    No, sir.

     19           Q.    Okay.

     20                 And did you --- did you formally discuss the

     21     case with anyone else with the state police besides

     22     Gaskins and --- and Merrill?

     23           A.    If the Captain had asked questions about it,

     24     I'm sure I answered his questions.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 257 of 268 PageID
                                    #: 2360


                                                                               257


      1           Q.    Okay.

      2                 Did you ever discuss the investigation with

      3     Trooper Berry?

      4           A.    No, sir.

      5           Q.    To your knowledge, did anyone?

      6           A.    Not that I know of, sir.

      7           Q.    All right.

      8                 Yeah.    To your knowledge, did he play any role

      9     whatsoever in the investigation?

     10           A.    Not that I know of, sir.

     11           Q.    Okay.

     12                 And --- and I was a little confused with the

     13     communications with the FBI.         Is it your understanding

     14     that --- that state police spoke with the FBI to where

     15     some decision was made about --- about where Mr. Ballock

     16     should be arrested?

     17           A.    We conferred with the FBI about how he was
     18     going to be arrested.

     19           Q.    Okay.

     20                 And who represented the state police in that

     21     discussion?

     22           A.    I cannot remember that, sir.         I don't know if I

     23     spoke to the FBI or Corporal Gaskins.           I can't recall.

     24           Q.    Okay.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 258 of 268 PageID
                                    #: 2361


                                                                               258


      1                 And so the --- the arrest in family court, well

      2     that was done, I guess, obviously.          But now, with the

      3     FBI, they had an agent there?

      4           A.    Yes, sir.

      5           Q.    And it's fair to say they approved the arrest

      6     occurring in that matter?        Manner.    At that --- at that

      7     place, at that time?

      8           A.    They didn't say anything to the contrary.

      9           Q.    Okay.

     10                 And you --- and you thought it was --- well I

     11     guess the arrest in family court had the advantage that

     12     he wouldn't be --- Mr. Ballock wouldn't be armed.

     13                 Right?

     14           A.    Correct.

     15           Q.    And --- and it would be less --- less

     16     embarrassing for him than being arrested at work?

     17           A.    Work or home or work.
     18           Q.    And possibly in front of his kids?

     19           A.    Absolutely.

     20           Q.    You wanted to avoid that?

     21           A.    Yes, sir.

     22           Q.    And so then you said that Ms. Costlow

     23     originally was upset that an agreement had been --- her

     24     initial reaction to the agreement that when --- the



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 259 of 268 PageID
                                    #: 2362


                                                                               259


      1     dismissal, the charges against Mr. Ballock, her initial

      2     reaction was she was kind of upset?           She didn't like it?

      3                 Am I correct?

      4           A.    Correct.

      5           Q.    But then after talking with Marcia Ashdown, she

      6     --- she had a different reaction to the agreement?

      7           A.    I think she came to terms with it.

      8           Q.    Okay.

      9                 And you said that, I guess, your impression

     10     that she liked the benefit of being protected against

     11     future contact ---

     12           A.    Correct.

     13           Q.    --- from Scott.      And also, did you get a sense

     14     that she was just relieved to have it over with?

     15           A.    Yes.    Absolutely, yes.

     16           Q.    And she liked the idea that --- was it your

     17     impression that she thought by agreeing to this that Mr.
     18     Ballock could keep his job?

     19           A.    I believe so, sir.

     20           Q.    Yeah.    And she had expressed to you, at least

     21     once, that she wanted Scott to keep his job?

     22           A.    Yes, sir.

     23           Q.    And thought, you know, well-paying job, it'd be

     24     good, you know, to support their children?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 260 of 268 PageID
                                    #: 2363


                                                                                260


      1           A.     Correct.

      2                  She just wanted the harassment to stop.

      3           Q.     Yeah.

      4           A.     For the texting.

      5           Q.     And I guess you didn’t mention it, but in

      6     reviewing the --- the texts and emails from, which you

      7     and others of the state police and the prosecutor's

      8     office concluded crimes were being committed.             Can you

      9     tell me what --- what role Scott Ballock's position as an

     10     FBI agent played in that?        Did that kind of --- did that

     11     make it more threatening, in your opinion, more --- more

     12     abusive, harder to ---?

     13           A.     The only thing I can think of in that respect

     14     was that Mr. Ballock would threatened Mrs. Ballock with

     15     the --- Ms. Costlow --- with the FBI.

     16           Q.     Uh-huh (yes).

     17           A.     That she would be arrested or --- or something
     18     like that.

     19           Q.     Yeah.

     20                  Okay.

     21                  You don't think, in general, repeated, unwanted

     22     emails coming from a law enforcement officer can have

     23     even more harassing and intimidating effect?

     24           A.     I don't know with her.       I don’t know.     That



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 261 of 268 PageID
                                    #: 2364


                                                                               261


      1     never really, you know.        She --- she was afraid of him,

      2     and she --- she would --- she always said that she was

      3     afraid of his job because he would threaten her with his

      4     job.

      5            Q.   Right.

      6                 Okay.

      7                 But I take it --- okay.        I see it didn't.      His

      8     position as an FBI officer really didn't ---?

      9            A.   In ---?

     10            Q.   Yeah.     Come into --- it's just --- you just ---

     11     just saw the texts, that his --- his occupation didn't

     12     really matter.

     13            A.   That was a violation of law regardless of if he

     14     was an FBI agent or not.

     15            Q.   Yeah.

     16                 Okay.

     17                 And --- let's back up.        A point I wanted to
     18     make with the --- the investigation was based upon the

     19     emails and texts, correct?        They --- there's talk about

     20     whether or not witnesses were interviewed, that the

     21     emails and texts spoke for themselves?           Basically, the

     22     investigation.

     23            A.   Correct.

     24            Q.   Were there --- if --- if Kenny Ice were



                   Sargent’s Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 262 of 268 PageID
                                    #: 2365


                                                                               262


      1     interviewed, that wouldn't change what the texts and

      2     emails said?

      3           A.    Not that I can think of, sir.

      4           Q.    Or if anyone else was interviewed.           And the ---

      5     I guess, whether material in the email was true or not

      6     was irrelevant in your analysis, wasn't it?            It was just

      7     they were --- they were unwanted.          They kept coming.

      8           A.    Yes, sir.

      9           Q.    Volume, thousands of them after Ms. Costlow

     10     said don't contact me?

     11           A.    Correct.

     12           Q.    And then we discussed some had even more

     13     inappropriate or threatening nature?

     14           A.    Correct.

     15           Q.    And I guess the entire set of texts and emails

     16     that Mr. Crooks referred to as 800 and some pages

     17     earlier, those were all turned over to the prosecutor's
     18     office?

     19           A.    Correct.     Yes, sir.

     20           Q.    And in your understanding, Mr. Ballock has

     21     never disputed that he wrote all those texts and emails?

     22           A.    No, sir.

     23           Q.    Okay.

     24                 In fact, he hasn't disputed it in this case?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 263 of 268 PageID
                                    #: 2366


                                                                               263


      1           A.    Correct.

      2           Q.    Okay.

      3                 And I guess --- and I guess --- do you --- do

      4     you know on the criminal case, there's testimony ---

      5     testimony about it dragging on because of Magistrate

      6     Mullins' illness.       Is it your impression that Scott was

      7     in agreement with waiting until Magistrate Mullins

      8     recuperated rather than having it transferred to another

      9     magistrate?

     10           A.    Yes, sir.     It was our belief that --- the

     11     information that we got, they were waiting on Magistrate

     12     Mullins to come back from his medical leave.

     13           Q.    Okay.

     14                 And that was ---?

     15           A.    We had the same questions.

     16           Q.    Okay.

     17                 Mainly --- and that was the position of --- of
     18     Scott and his attorney?

     19           A.    Yes, sir.

     20           Q.    Okay.    Okay.

     21                 I have nothing --- nothing further for now.

     22                       ATTORNEY JEFFRIES:       Just a few follow ups.

     23                       If you go back to Exhibit 2, okay, this is

     24     the Monongalia County Call Summary Report of Ms. Ellen's



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 264 of 268 PageID
                                    #: 2367


                                                                               264


      1     call there at Ms. Costlow's house on August 12th, 2013.

      2                       ATTORNEY CROOKS:      What was the exhibit

      3     number on that?

      4                       ATTORNEY JEFFRIES:       Two.

      5                       ATTORNEY CROOKS:      Thank you.

      6                                       ---

      7                                  EXAMINATION

      8                                       ---

      9     BY ATTORNEY JEFFRIES:

     10           Q.    You don't routinely, at state police, receive

     11     call summary reports from the sheriff's departments in

     12     various counties, do you?

     13           A.    No, sir.

     14           Q.    Okay.

     15                 And I believe you testified that you had seen

     16     this at some point, but you couldn't recall when.              Do you

     17     have any reason to believe that you had seen this report
     18     at the time that Ms. Costlow contacted you about filing a

     19     complaint against Mr. Ballock?

     20           A.    No, sir.

     21           Q.    And am I correct that different law enforcement

     22     agencies have different policies on what's put in the

     23     report or when it has to be filed?

     24           A.    Correct.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 265 of 268 PageID
                                    #: 2368


                                                                               265


      1           Q.     So the Monongalia County's police is not the

      2     same as the state polices'?

      3           A.     Correct.

      4           Q.     You testified earlier in response to some

      5     questions form Mr. Crooks that you harbor ill feelings

      6     against Scott Ballock and his father.           Do you recall that

      7     testimony?

      8           A.     Yes, sir.

      9           Q.     Did you harbor ay ill feelings towards Scott

     10     Ballock at the time that Ms. Costlow first contacted you?

     11           A.     No, sir.

     12           Q.     When did you start to --- to develop ill

     13     feelings towards the Ballocks?

     14           A.     When my --- their focus became to harass me on

     15     the Internet.

     16           Q.     And that was after the --- Mr. Ballock was

     17     arrested?
     18           A.     Yes, sir.    I believe so.

     19           Q.     And how did they harass you on the Internet?

     20           A.     Just putting certain things on the Internet

     21     about my personal life, my pictures, calling me names,

     22     slandering the investigation, slandering my role in the

     23     investigation, pretty much stating that I had an affair

     24     with Ms. Costlow, pretty much putting it out there that I



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 266 of 268 PageID
                                    #: 2369


                                                                               266


      1     was a pretty --- I wasn't a very good police officer.

      2           Q.     And so they were posting their --- I guess Tom

      3     Ballock was posting stuff on the Internet about the

      4     criminal investigations.        So I take it from that that the

      5     websites didn't come up until after Mr. Ballock was

      6     arrested?

      7           A.     I believe so, yes.

      8           Q.     You talked about after the charges were

      9     dismissed, and the charges against Mr. Ballock were

     10     dismissed.     You had some contact with the FBI.          Who

     11     initiated that contact?

     12           A.     After the charges were dismissed?

     13           Q.     That's correct.

     14           A.     That would be the FBI.

     15           Q.     They contacted you and said they wanted to

     16     talk?

     17           A.     Correct.    Yes.
     18           Q.     When you're conducting an investigation, do you

     19     routinely contact the suspect and --- and give them a

     20     warning that you're preparing to file charges, and that

     21     if they don't stop the behavior, you will fire charges?

     22           A.     No, sir.

     23           Q.     That's not the rule of the police to issue

     24     warnings, is it?



                    Sargent’s Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 267 of 268 PageID
                                    #: 2370


                                                                               267


      1           A.     No.   No, sir.

      2                        ATTORNEY JEFFRIES:      That's all I got.

      3                        ATTORNEY CROOKS:     Thank you, Lieutenant.

      4     Appreciate your time and careful attention to all my

      5     questions.

      6                        ATTORNEY JEFFRIES:      Lieutenant Kief, you

      7     have the right to review your deposition transcript or

      8     you can waive the right, and just accept it as it is.                  Do

      9     you want to read or do you want to waive?

     10                        THE WITNESS:     Can we discuss that?

     11                        ATTORNEY CROOKS:     Just have him waive.

     12                        ATTORNEY JEFFRIES:      He'll read.     Let's

     13     just --- he'll read.

     14                        ATTORNEY CROOKS:     All right.

     15                               * * * * * * * *

     16                    DEPOSITION CONCLUDED AT 7:23 P.M.

     17                               * * * * * * * *
     18

     19

     20

     21

     22

     23

     24



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-18 Filed 07/08/19 Page 268 of 268 PageID
                                    #: 2371


                                                                               268


      1    STATE OF WEST VIRGINIA        )

      2

      3                                 CERTIFICATE

      4                I, Guy Starrett, a Notary Public in and for the

      5    State of West Virginia, do hereby certify:

      6                That the witness whose testimony appears in the

      7    foregoing deposition, was duly sworn by me on said date,

      8    and that the transcribed deposition of said witness is a

      9    true record of the testimony given by said witness;

     10                That the proceeding is herein recorded fully and

     11    accurately;

     12                That I am neither attorney nor counsel for, nor

     13    related to any of the parties to the action in which these

     14    depositions were taken, and further that I am not a

     15    relative of any attorney or counsel employed by the

     16    parties hereto, or financially interested in this action.

     17
     18                I certify that the attached transcript meets the

     19    requirements set forth within article twenty-seven,

     20    chapter forty-seven of the West Virginia Code.

     21

     22

     23                                        Guy Starrett

     24



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
